oo Oo ND WH FP WW YN

NO NO NO NO NH NN NN WN KN HY HH HF HK KF BF BF PF eS eR
oO tI HD NH FP WD NY KK CO OO WB nn DB WA HBP WO NO KK CO

-mpifko@baronbudd.com

 

 

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 1 of 187

Roland Tellis (SBN 186269)
rtellis@baronbudd.com
Mark Pifko (SBN 228412)

 

BARON & BUDD, P.C.
15910 Ventura Boulevard, Suite 1600

Encino, California 91436

Telephone: 818.839.2333 AUG 0 1 2019

Facsimile: 214.520.1181 CLERK, U.S. DISTRIGS COURT
EASTERN DISTR CALIFORNIA

W. Scott Simmer (pro hac vice pending) By

 

ssimmer@baronbudd.com DEPUTY CLERK

Noah M. Rich (pro hac vice pending)
nrich@baronbudd.com

BARON & BUDD, P.C.

600 New Hampshire Ave. NW, 10" Floor
Washington, DC 20037

Telephone: 202.333.7352

Facsimile: 202.337.1039 y |4-tv- jul <PARAM - DP
Attorneys for Relator
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
0 Oe I DB On FP W NO

NO NY NY NO HN WN NN NN NHN Fe He Ke KF ee Se eS Se ee
So nN HD A PW NY KH COD OO fC IT DB A BP WW NBO KF CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 2 of 187

UNITED STATES OF AMERICA ex rel.
VYVANSE LITIGATION
PARTNERSHIP LLP and on behalf of the
STATES of CALIFORNIA,
COLORADO, CONNECTICUT,
DELAWARE, FLORIDA, GEORGIA,
HAWAII, ILLINOIS, INDIANA, IOWA,
LOUISIANA, MARYLAND,
MICHIGAN, MINNESOTA,
MONTANA, NEVADA, NEW JERSEY,
NEW MEXICO, NEW YORK, NORTH
CAROLINA, OKLAHOMA, RHODE
ISLAND, TENNESSEE, TEXAS,
VERMONT, WASHINGTON, the
Commonwealth of MASSACHUSETTS,
the Commonwealth of VIRGINIA, the
Commonwealth of PUERTO RICO, the
DISTRICT OF COLUMBIA, the City of
CHICAGO, the City of HALLANDALE
BEACH, BROW. COUNTY,
MIAMI-DADE COUNTY, the PEOPLE
OF CALIFORNIA, and the PEOPLE OF
ILLINOIS,

Plaintiff-Relator,

VS.

TAKEDA PHARMACEUTICAL
COMPANY LIMITED, TAKEDA
PHARMACEUTICALS, U.S.A., INC.,
TAKEDA PHARMACEUTICALS
AMERICA, INC., SHIRE NORTH
AMERICAN GROUP, INC., SHIRE
PHARMACEUTICALS, LLC, SHIRE
U.S., INC., SHIRE DEVELOPMENT
LLC, SHIRE LLC, and SHIRE PLC,

Defendants.

 

 

Case Number:

COMPLAINT FOR VIOLATIONS OF
THE FALSE CLAIMS ACT,

STATE LAW COUNTERPARTS,
LOCAL LAW COUNTERPARTS, THE
CALIFORNIA INSURANCE FRAUD
PREVENTION ACT, AND THE
ILLINOIS INSURANCE CLAIMS
FRAUD PREVENTION ACT

JURY TRIAL DEMANDED

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Co mA ND OH FP WW YN

NO NO NO NO NY NY NY KH KN HH HB HSH HS Se ee Fe Se ee
So nN WD OH FP WD NY KH DO Wn HDB A BP WW HB KH CO

Il.

Il.

IV.

VI.

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 3 of 187

 

TABLE OF CONTENTS
INTRODUCTION .00.. ee cecessccseccseesseeseeessecscecsceeseecscesscecseecseeesaeesecesesenseeseesessnenes 3
JURISDICTION AND VENUE QL... cei eeeeessesscesscessccsseenseeseesececeesseessecseesseenneenteens 6
PARTIES ooo. cecesceseceseeceeceseeenecenseeaeeensesseeneesenesssessuesseeeseesseeeseessesssecsnsesneesteeseeens 7
A.  Plaintiff/Relator Vyvanse Litigation Partnership, LLP............cccesscsssesseeenees 7
B. Defendants Takeda and Shite... escssccssceseeseessecssecssceeasesseeesessseesseeseees 8
LOCALITY LAWS vcs eneecnecncn cence cinerea niveau HI
A. — The False Claims Act .......c.ccccccssccssecsecsseessesssesssesseeesscessesseeeseesaseeeeseeeasesase 11

B. Background on FDA Drug Approvals and Unapproved and Unsafe
PLOMOTION 0.0.0... eeceessescessesseseceseeeecesccuseseeseesseessescenseeseesssesessesseeesseseeteesesateas 11

C. The Limited Enforcement Capability of the FDA in Curbing Unapproved

and Unsafe Promotion of Drugs... seceecssccsseseeseesecesesseeesseceseeseeeseenesaeenes 18

1. The FDA relies on information provided by drug manufacturers for
MEW Crug approvals. .........ceecsssesccseseeeseecscsccecesseneessseessseeseeeseeseessees 18

2. The FDA has limited resources to enforce regulations pertaining to
drug marketing and promotion ..........ccecssesscecessssssessenssesessesscssesseeees 19
D. Prescription Drug Payment under Government Health Care Programs ....... 20
1. Medicaid... esesecsecsecesceesesecesceessessessesessesseseseesessesesseeeesesateenseseees 20
2. MEICALC..... eee eeseesscsecscesecesceeeesessesscesaesscesceeeaecsesenseaessensesseeessenseatees 21
3. Reimbursement under other Government Programs ............:cccssseee 23
UPON BY HEALTHCARE PROFESSIONALS «-ceree oe wren 2
A. Pharmaceutical Companies’ Promotion of Drugs to Physicians ................+. 25
B. CME Courses Funded by Pharmaceutical Companies ...........:cccceseseseeseees 26
BACKGROUND ALLEGATIONS . 00... eeescesseessetsceeeeseesscesessesseeenessesseessenneensenes 30
A. —_ Background 01 Vyvannse ......... ce escscsssesscesecssecesesseeesesscecesseseesseesseesseesseeeseearee 30
B. Abuse of Vyvanse and Other Stimulant Drugs ...........ccccscsccessceseeessenseenseenee 33
C.  Binge-Eating Disorder... esssscsssessesseescsssessessceseesesesecssessessessecseessesesenss 35

i

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
o mA ND OT FP WD YN

NO NO NO NO NO NHN HN HN NO Fe Fe FR KF HF Fe Pe Re RS
Oo tT Nn A BP WN KH OD OO DBwnH HD Nn BW NY KF CO

VIL.

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 4 of 187

D. — Selling Sickness.......... ce esecscsssccesccecessrecesnnecsesececsseeessesesssneeseseeeseseeessssneeesanees 36
E. FDA Approval of Vyvanse for the Treatment of BED... eee eeeeeeeeeees 39
DEFENDANTS’ FRAUDULENT MARKETING SCHEME ...... cee eeeceeceeseceeeeees 4]
A, Defendants’ Unapproved and Unsafe Promotion of Vyvanse for Weight Mt
OSS...ccesscsscesscesnesscerscecsceesceeseceseesseesasescecsceeseecseeesescseeeaeecatensessseenseesseenssesseneees
1. Shire and Takeda’s Neuroscience Sales Specialists promote Vyvanse
for weight loss, an unapproved and unsafe USE. «00... eeeeeseeeeseeeeeee 42
2. “Sell the Screener, not the diagnOSis.” ..........cccesecssceesreceseeessecsneeenes 44
3. Shire’s 2015 “Going Beyond” campaign encouraged Sales Specialists
to “go beyond” promoting Vyvanse merely for BED and instead to
target weight-loss clinics throughout the COUNETY........ 0... eeeeeseeeeeeees 48
4, Shire’s “Change in Mindset” campaign encouraged Sales Specialists
to promote Vyvanse in weight-loss CHMICS «0.0.0... cee eeceseeeeeeneeeseeees 53
5. Shire and Takeda recklessly permit Sales Specialists to add providers

to call panels and willfully ignore evidence of unlawful marketing ..60

B. — Shire and Takeda’s Use of CME Programs to Promote Vyvanse for

Unapproved and Unsafe USes .........ctecesccssecsrceseseseeseeesseesseeteeenneseescenseeeeenaees 67

1. 2014 Doctor’s Channel CME: “Binge Eating Disorder: Out of the
Closet and Into a New Era of Diagnosis and Treatment”................... 71

2. 2015 CME at the AAFP: “The ABCs of Binge Eating Disorder: What
Every Practicing Family Physician Should Know’... ceesseeeeeeees 72

C. Shire Instructed Providers to Report False Diagnoses to Expedite Coverage
FOL VYVAMNSE .......eccceccssseesccesccescessessesesecsscceseessecnecesesseecuesseseeseaeesarssesesseenateess 75

D. Shire Instructed Providers to Prescribe Mydayis to Adolescents at Adult
DOSES 000... scessccessceseeceseccesceesseecssccessecsssecsaceesaeeesseeesecesaeessaeesseecssceeseeeesseeeseeosere 77

VII. DEFENDANTS CAUSED THE PRESENTATION: OF FALSE CLAIMS TO THE

IX.

UNITED STATES uo. eee cesccsesesscesseeseecsessseecseessercsessseeseesseeseseseecseseseeosereneeeaes 81
TAKEDA CAUSED GOVERNMENT PROGRAM PROVIDERS TO FALSELY
CERTIFY COMPLIANCE WITH THE LAW... cccecescsssccssessseecsseeesesesseeeeeeens 86
SHIRE’S VIOLATION OF ITS SEPTEMBER 12, 2014 CORPORATE
INTEGRITY AGREEMENT 0... cee eescsseccseseseeesseeessesesecesseesnaescreecesaereceesnseeneees 88

A. Shire Submitted False Reports to the OIG That Either Materially
Misrepresented the Facts Concerning Its Illegal Conduct or Concealed Such
Conduct Altogether ...........cccssscssseceseccsscessseessreessceesseesseecsaeeeesesesseeecseestseeenees 88

it

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo CO ND On FP W NY

NO NO NO NO NYO NO NN HN KNORR Kee Fe FF Se Ke RS
oOo NN ON BP WW NY KH DOD Oo On DB aA BP WD NO KH CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 5 of 187

B. The Corporate Integrity Agreement Signed by Shire in 2014 Required That
Shire Establish Policies and Procedures for Conducting Promotion in
Compliance with the FCA... eeccsscssesesscesseesssecsseserseeesarcesssssssessusesesens 89

C. The CIA Is an Express Contract between Shire, the United States
Department of Health and Human Services, and the United States
GOVEINMEM 1.0.0... eeesseecceeeecessssneeeeceesssssceesecesseessssseeececeseeessesseeeeesecseesessenaeees 91

D.  TheCIA Established an Obligation to Pay Stipulated Penalties, Which Arise
from Shire’s Contractually-Binding Requirement to Report Instances of

Fraudulent Conduct ........ccsccssccsseesseessecesscecsseceseeeeseeesssecsseecsseecseeeeseeessseonnees 92
Me PAVORS one ence nen cnet nrnenenth inn 93
A. The California Insurance Frauds Prevention Act (CIFPA)...........c:scesseeeeee 93
B. The Illinois Insurance Claims Fraud Prevention Act (IICFPA)...............0 95
C. Shire and Takeda Use Coupons to Induce Patients to Use Vyvanse, Mydayis,
ANG Kira 0... ecescsssseesncceccesececseevesneeseecesseecsneessaeesseecsaceesseeesseseeeseeeerseeeaees 99
1. The Vyvanse Savings Catd........ccccssccsccccssseesssessecsccecsseceseeeeeeesesenes 100
2. The Mydayis Savings Card........ecscsceseecsscssceceeceeeeeeeeaseesceseceeeees 111
3. The Xiidra Tinsider Card 0.0.0... .ecescssceesecesceeseeeseccseccssesaceeseesseeeseeenees 114
D. DEFENDANTS CAUSED THE PRESENTATION OF FALSE CLAIMS
TO CALIFORNIA AND ILLINOIS INSURANCE PROVIDERS ........... 117
XII. CAUSES OF ACTION Wu... cee cecsessccecesecesseeseecesseaeceeseseecneseseeseeoseeesseeedeeseseneens 118
COUNT I (Violation of False Claims Act, 31 U.S.C. § 3729(a)(1)(A)).......- eee 118
COUNT II (Violation of False Claims Act, 31 U.S.C. § 3729(a)(1)(B)) ............. 118
COUNT III (Violation of False Claims Act, 31 U.S.C. § 3729(a)(1)(C)) 0... 119
COUNT IV (Violation of False Claims Act, 31 U.S.C. § 3729(a)(1)(G))............ 119
COUNT V (Violation of California False Claims Act) oc. ec ceeeeseeeseceseeeneees 120
COUNT VI (Violation of Colorado Medicaid False Claims Act)... eee 121
COUNT VII (Violation of Connecticut False Claims Act for Medical Assistance
PLOQTAMS) ........ceessccesscceesseeessnccessscecsescecessaceseeeeesasecssuecesseeeeesteeesaneseesneeoanes 122
COUNT VIII (Violation of Delaware False Claims and Reporting Act) ............. 123
COUNT IX (Violation of District of Columbia False Claims Act)... eee 124
iti

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Co AN DH OH FBP WW NO

NO NO NO NO NO HN HN NY NO KR Ke Ke HF Ke ee ee ee eS
So NAD nA FP WN KFKF§ OD OBO Mn HD HA BR WW NH K CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 6 of 187

COUNT X (Violation of Florida False Claims ACt) .........cceccsseesessseeseresseneneeeens 125
COUNT XI (Violation of Georgia False Medicaid Claims Act) ............:cceeseeeees 127
COUNT XII (Violation of Hawaii False Claims Act) ..........ccceceessccssteessseesreeseees 128
COUNT XIII (Violation of Illinois False Claims Act) ........ccesscsssesssseesteessseenees 129
COUNT XIV (Violation of Indiana False Claims and Whistleblower Protection

ACH) ..eceecceseseseeceecsnceseceescecescesseesseseseeeseseseceseesseseseeesseseeceeeceeeeesssesteseseesseeets 130
COUNT XV (Violation of Iowa False Claims Act)..........cccccssesssessesetseeseseeeeeeenes 131
COUNT XVI (Violation of Louisiana Medical Assistance Programs Integrity

LAW)... ..cessccssccessccesecceecesseecssecesseessnseesecsseecsesessesessseeesesesesessecessesessessseeensseees 132
COUNT XVII (Violation of Maryland False Health Claims Act)..........cc:eesee 133
COUNT XVIII (Violation of Massachusetts False Claims Act).........:csccesessereees 134
COUNT XIX (Violation of Michigan Medicaid False Claims Act)... 135
COUNT XX (Violation of Minnesota False Claims Act) .........ccccccscssssssscseeeseeeeee 137
COUNT XXI (Violation of Montana False Claims Act) .........:cc:ccesessessseesseeeseees 138
COUNT XXII (Violation of Nevada False Claims ACct).........cccssccsseessessesssessseens 139
COUNT XXII (Violation of New Jersey False Claims Act) .........cccccesseeseesseeees 140
COUNT XXIV (Violation of New Mexico Medicaid False Claims Act and Fraud

Against Taxpayers Act).......cccccsscesecsssesesssesssessesssecsseeesesesseeseseseseaeesceessenss 4l
COUNT XXV (Violation of New York False Claim Act).........cccccscessessseesteeeseens 142
COUNT XXVI (Violation of North Carolina False Claims Act) .........ccecseseeees 143
COUNT XXVII (Violation of Oklahoma Medicaid False Claims Act) ............... 144
COUNT XXVIUTI (Violation of Rhode Island False Claims Act)...........cccccseeseees 146
COUNT XXIX (Violation of Tennessee Medicaid False Claims Act)................. 147
COUNT XXX (Violation of Texas Medical Assistance Program, Damages, and

Penalties Act) 0... eeeeseeesesseeesceeseesecesscesscesseeeseessesesssecenesenesseeesscsasesssenss 148
COUNT XXXI (Violation of Vermont False Claims Act) .........cccsceesseessesseesseees 149
COUNT XXXII (Violation of Virginia Fraud Against Taxpayers Act)............... 151
COUNT XXXII (Violation of Washington Medicaid False Claims Act)........... 152

iv

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So Om SDT DH On FP W NO

NO NO NH NY NH HN NH NH HN & ee Se Se HR Se Re Se eS
Oo SDI DN ON BP WD NYO K& CO OO BN DB NN BP WD NBO KK CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 7 of 187

COUNT XXXIV (Violation of Puerto Rico False Claims Act)..............00
COUNT XXXvV (Violation of Chicago False Claims Ordinance).................

COUNT XXXVI (Violation of Hallandale Beach False Claims Ordinance)
COUNT XXXVI (Violation of Broward County False Claims Ordinance)

COUNT XXXVIII (Violation of Miami-Dade False Claims Ordinance)......
COUNT XXXIX (Violation of CIFPA) .........eecessesecseesecsceeeeeeeseceeseseeeeeees
COUNT XXXX (Violation of TICFPA) ...... ce eeeseessceeneeesscesenecesseeeeeeeseeeees
MMT. PRAYER FOR RELIEF 00000... eeccesccescescessesseeecenesesesceseeseesessaeeseesaseseeseeeeees

Vv

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
0 CO NI Dn fF WY YN

NO wo NbN NY HN KN NH bh KN B&B Be HB eS BF ke Se Se eS ee
Hm TINH A BP WwW NY KK CO OHO DB AN HR nA BP W NO KF CO

 

 

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 8 of 187

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

STATE LAW COUNTERPARTS, LOCAL LAW COUNTERPARTS.
THE CALIFORNIA INSURANCE FRAUD PREVENTION ACT, AND THE

On behalf of the United States of America (“United States”); twenty-six
States, the District of Columbia, and the Commonwealths of Massachusetts, Puerto
Rico, and Virginia (collectively, the “Whistleblower States”); the City of Chicago,
the City of Hallandale Beach, Miami-Dade County, and Broward County
(collectively, the “Whistleblower Localities”); the People of California; and the
People of Illinois, Plaintiff-Relator Vyvanse Litigation Partnership, LLP (“Relator”)
hereby files this Complaint against Defendants Takeda Pharmaceutical Company
Limited, Takeda Pharmaceuticals U.S.A., Inc., Takeda Pharmaceuticals America,
Inc., Shire North American Group, Inc.; Shire Pharmaceuticals, LLC; Shire U.S.,
Inc.; Shire Development LLC; Shire LLC; and Shire PLC (collectively,
‘Defendants”), pursuant to the gui tam provisions of the federal False Claims Act,
31 U.S.C. §§ 3729 et seg. (“FCA”); the California False Claims Act, Cal. Gov’t
Code §§ 12650 et seq.; the Colorado Medicaid False Claims Act, Colo. Rev. Stat.
§§ 25.5-4-304 et seqg.; the Connecticut False Claims Act, Conn. Gen. Stat. tit. 4 Ch.
55e §§ 4-274 et seq.; the Delaware False Claims and Reporting Act, Del. Code Ann.
tit. 6, §§ 1201 et seg.; the District of Columbia False Claims Act, D.C. Code §§ 2-
308.13 et seq.; the Florida False Claims Act, Fla. Stat. tit. 6, §§ 68.081 et seq.; the
Georgia False Medicaid Claims Act, Ga. Code Ann. §§ 49-4-168 et seg.; the Hawaii
False Claims Act, Haw. Rev. Stat. §§ 661-21 et seq.; the Illinois False Claims Act,
740 Ill. Comp. Stat. §§ 175/1 et seg.; the Indiana Medicaid False Claims and
Whistleblower Protection Act, Ind. Code §§ 5-11-5.7 et seq.; the Iowa False Claims
Act, Iowa Code §§ 685.1 et seqg.; the Louisiana Medical Assistance Programs
Integrity Law, La. Rev. Stat. Ann. §§ 46:437.1 et seq.; the Maryland False Health

1
COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So oN DH WA BP WD NH

N NO NO NO WHO HN KN KN NO KR KR Ke He Fe Ke eRe Re RS eR
eS ANY HD A FP WN KH DOD BO FA WD HA FP WW YB KH O&O

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 9 of 187

Claims Act, Md. Code Ann., Health-Gen. §§ 2-601 et seq.; the Massachusetts False
Claims Act, Mass. Gen. Laws ch. 12, §§ 5A et seq.; the Michigan Medicaid False
Claims Act, Mich. Comp. Laws §§ 400.601 et seq.; the Minnesota False Claims Act,
Minn. Stat. §§ 15C.01 et seq.; the Montana False Claims Act, Mont. Code Ann.
§§ 17-8-401 et seq.; the Nevada False Claims Act, Nev. Rev. Stat. §§ 357.010 et
seq.; the New Jersey False Claims Act, N.J. Stat. Ann. §§ 2A:32C-1 et seq.; the New
Mexico Medicaid False Claims Act, N.M. Stat. Ann. §§ 27-14-1 et seq.; the New
York False Claims Act, N.Y. State Fin. Law Art. XIII §§ 187 et seqg.; the North
Carolina False Claims Act, N.C. Gen. Stat. §§ 1-605 et seq.; the Oklahoma Medicaid
False Claims Act, Okla. Stat. tit. 63, §§ 5053 et seq.; the Rhode Island False Claims
Act, R.I. Gen. Laws §§ 9-1.1-1 et seg.; the Tennessee Medicaid False Claims Act,
Tenn. Code Ann. §§ 71-5-181 et seg.; the Texas Medicaid Fraud Prevention Act,
Tex. Hum. Res. Code Ann. §§ 36.001 et seg.; the Texas Medical Assistance
Program, Damages, and Penalties Act, Tex. Hum. Res. Code. Ann. §§ 32.039 et seq.;
the Vermont False Claims Act, Vt. Stat. Ann. tit. 32 §§ 631 et seq.; the Virginia
Fraud Against Taxpayers Act, Va. Code Ann. §§ 8.01-216.1 et seq.; the Washington
State Medicaid False Claims Act, Wash. Rev. Code. §§ 74.66.005 et seq.; and the
False Claims to Government of Puerto Rico Programs, Contracts, and Services Act,
2018 P.R. Act 154 (H.B. 1627) (the aforementioned statutes referred to collectively
as the “state Whistleblower Statutes’); pursuant to the Chicago False Claims
Ordinance, Chicago Mun. Code §§ 1-21-010 to -060, the City of Hallandale Beach
False Claims Ordinance, Hallandale Beach Code of Ordinances §§ 8-201 to -210,
the Broward County False Claims Ordinance, Broward Cnty. Code of Ordinances
§§ 1-276 to -287, and the Miami-Dade County False Claims Ordinance, Miami-
Dade Cty. Code §§ 21-255 to -266 (the aforementioned ordinances referred to

collectively as the “locality Whistleblower Ordinances”); and pursuant to the

2

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oo Om NI DB WW FPF WY YN =

NO NO NYO NY NY NY NY NY NO RHR RB Re RR ee Re Fe ee ee
Sonn DN HA BPW NYO KF CO OBO CBA HD NH BP WW NO KF CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 10 of 187

California Insurance Fraud Prevention Act, Cal. Ins. Code § 1871.7 (‘CIFPA”), and
the Illinois Insurance Claims Fraud Prevention Act, 740 Ill. Comp. Stat. §§ 92/1 et
seq. “TICFPA”’).

I. INTRODUCTION

1. Relator brings this action on behalf of the United States, the
Whistleblower States, the Whistleblower Localities, and the People of California
and Illinois to recover damages and civil penalties under the FCA, the state
Whistleblower Statutes, the locality Whistleblower Ordinances, the CIFPA, and the
JICFPA against Defendants for causing the submission of false or fraudulent claims;
for making, using, or causing to be made or used false records or statements material
to false or fraudulent claims; and for conspiring to do all of the same.

2. For years, Defendants have put profits above patient safety. Seeking to
expand the market for Vyvanse, one of their most lucrative drugs, Defendants
fraudulently induced health care providers to prescribe the drug for the unapproved
and unsafe treatment of obesity that carried deadly health risks.

3. Vyvanse is the brand name for lisdexamfetamine dimesylate, an
amphetamine product of the ilk that was once widely prescribed for weight loss, to
deadly effect. .

4. However, amphetamines have proven effective in treating Attention
Deficit/Hyperactivity Disorder (“ADHD”). Thus, for most of its life, Vyvanse was
approved by the FDA only for the treatment of ADHD. It is currently approved to
treat ADHD in both adults and children.

5. Vyvanse has become a blockbuster drug, exceeding $2 billion in annual
sales since 2016.

6. On January 30, 2015, Vyvanse was approved as the first approved drug

to treat moderate to severe Binge-Eating Disorder (“BED”) in adults only.

3

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
50 Oo ND DH OW FB WD NYO &

NO BO No bo bo Kho iw) iw) iw) ~~ — _ — ~~ — ~~ — ~~ —
oo nN ND NH BPW NY KH 3D OO Bn HD nN BPW NO KF OC

 

 

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 11 of 187

7. BED had not received official recognition as a distinct eating disorder
until 2013, and it is still considered relatively rare among psychiatric disorders.
Nevertheless, seeking an opportunity to increase profits at the expense of patient
safety, Shire and its successor, Takeda, have fraudulently promoted Vyvanse for
unapproved and unsafe uses—that is, for an indication that has not been approved
by the FDA.

8. Specifically, Shire and Takeda have promoted the use of Vyvanse for
the treatment of obesity. This unapproved and unsafe promotion is especially
pernicious, as not only has Vyvanse not been approved for weight loss, but the FDA
has specifically warned that Vyvanse might be harmful if used for weight loss.

9. This is not the first time that Shire has knowingly and willfully violated
the law. Twice before, in 2014 and in 2017, Shire was forced to admit it had violated
the law and entered into a Corporate Integrity Agreement, agreeing it would adopt
stringent compliance mandates for a period of five years.

10. The initiative for Sales Specialists to promote Vyvanse for weight loss
was initially in 2015 called the “Going Beyond” campaign. In 2018, Shire launched
a new marketing campaign called “Change in Mindset.” Under both campaigns,
Shire directed its Sales Specialists to knowingly and willfully promote Vyvanse for
an unapproved and unsafe use, and to violate the limits placed on the company by
the Corporate Integrity Agreements.

11. In addition, for a period of several months, Shire knowingly provided
health care providers with misleading promotional materials concerning Mydayis,
an ADHD drug. Specifically, Shire gave providers materials that encouraged them
to prescribe Mydayis to pediatric patients at adult doses, which were significantly

higher than the doses the FDA had approved for children.

4

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So Oo ND NH FB WW NH

NO NO PO HN HN KN KH NHN KN KR HB eS HS Se Ke Se SF eS
on DN OW FP WH NH KH CFS CO FN HD NH FP W WH KH OS

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 12 of 187

12. Furthermore, Shire and Takeda have used “copay coupons” to induce
commercially-insured patients to use their products. In addition to Vyvanse, Shire
and Takeda’s fraudulent copay coupon program extends to Mydayis and Xiidra, a
drug approved for the treatment of dry eye. This scheme has harmed California and

Illinois private payors in several ways:

e Shire and Takeda have induced providers to prescribe, and patients to
pay, for prescriptions of Vyvanse for the unsafe and unapproved use of
weight loss.

e Shire and Takeda have induced providers to prescribe, and patients to
pay. for prescriptions of Vyvanse and Mydayis for the treatment of

HD rather than cheaper competitor drugs, including generic drugs.

e Shire and Takeda have induced providers to prescribe, and patients to
pay, for prescriptions of Xiidra rather than cheaper competitor drugs.

13. Additionally, these coupon programs have operated as unlicensed
secondary insurance.

14. Shire and Takeda’s fraudulent scheme has had a material effect on
Government Programs’ and private insurers’ decisions to pay for prescriptions for
Vyvanse, Mydayis, and Xiidra. Had these payors known that claims for the drug
were submitted as the result of Defendants’ fraud, they would not have made those
reimbursements.

15. The United States, the Whistleblower States, the Whistleblower
Localities, and the People of Illinois and California have suffered substantial harm
because of Defendants’ false and misleading promotion.

16. Defendants have violated the federal FCA, the state Whistleblower
Statutes, the locality Whistleblower Ordinances, the CIFPA, and the IICFPA, and in
so doing, have deceived the federal Government, the Whistleblower States, the

Whistleblower Localities, and private payors in Illinois and California into paying

5

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
C0 Oo YN BDA A BP WD NO

NO NO bw NY HN HN HN NY NO Fe Fe Ke Ke Re eS Se ee
So TN A fF WB NYO KK CO OO WON DA FP WD NY KK CO

 

 

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 13 of 187

hundreds of millions of dollars in Vyvanse claims that were not eligible for
reimbursement.

17. The aforementioned conduct is ongoing.

Il. JURISDICTION AND VENUE

18. According to 28 U.S.C. §§ 1331 & 1345, this District Court has original
jurisdiction over the subject matter of this civil action since it arises under the laws
of the United States—in particular, the FCA. In addition, the FCA specifically
confers jurisdiction upon the United States District Court. 31 U.S.C. § 3732(b).

19. Pursuant to 28 U.S.C. § 1367, this District Court has supplemental
jurisdiction over the subject matter of the claims brought pursuant to the state
Whistleblower Statutes, the locality Whistleblower Ordinances, and the California
and Illinois Insurance Fraud Statutes, because the claims are so related to the claims
within this Court’s original jurisdiction that they form part of the same case or
controversy under Article III of the United States Constitution.

20. This District Court has personal jurisdiction over Defendants pursuant
to 31 U.S.C. § 3732(a) because Defendants transact business in this district and
engaged in wrongdoing in this district. Likewise, the FCA authorizes nationwide
service of process and the Defendants have sufficient minimum contacts with the
United States of America.

21. Venue is proper in this District under 31 U.S.C. § 3732(a) and 28
U.S.C. § 1391(b). Defendants have transacted business within this District, and acts
proscribed by 31 U.S.C. § 3729 occurred in this District.

22. Relator is unaware of any public disclosure of the information or
allegations that are the basis of the Complaint. If there has been a public disclosure,
Relator is the original source of the information and allegations contained in this

Complaint. Prior to the filing of this action, Relator voluntarily provided the United

6

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oOo Oo ND AW FP WD NO

NO NO NO NY HN HN NY NY DN HH HB HB HSH HB KF ee ee eS
oN DN ON BPW NY S& CO OO CHAN HD A FBP WD NYO KH CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 14 of 187

States Government with information regarding the false claims that are the subject
of this Complaint.

23. The causes of action alleged herein are timely brought because of,
among other things, efforts by the Defendants to conceal from the United States their
wrongdoing in connection with the allegations made herein.

II. PARTIES

A.  Plaintiff/Relator Vyvanse Litigation Partnership, LLP

24. Relator VY VANSE LITIGATION PARTNERSHIP, LLP (hereinafter
“Relator”), a Delaware limited liability partnership, brings this action on behalf of
itself, the United States of America, the Whistleblower States, and the People of
California. The registered office of Relator is located at 1925 Lovering Avenue,
Wilmington, Delaware 19806, and the name of the registered agent at such address
is The First State Registered Agent Company.

25. Pursuant to Section 15-201(a) of the Delaware Revised Uniform
Partnership Act, Relator is not distinct from its partners, who, by virtue of their
employment with Shire and Takeda, at all times material hereto have had firsthand,
personal knowledge of the false claims, statements, and concealments alleged
herein. The two partners/owners of the partnership are “Partner A” and “Partner B.”

26. Partner A was employed by Shire from 2002 to 2019. From 2011 to
2019, Partner A served as a Senior Executive Sales Representative in Shire’s
Neuroscience Business Unit, where Partner A was responsible for conducting sales
presentations for several drugs, including Vyvanse and Mydayis. Partner A has
extensive personal knowledge and experience regarding Shire and Takeda’s
fraudulent scheme described in this Complaint, including personal contact with the

employees and executives who have committed violations of law alleged herein.

7

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oo moO ND MN FB WwW NO

NO NO bw WN HN bP KN LP KN Fe FS Fe Fe ee Fe Se Se Se
oOo nN HD OM FP W NY K|& CO OO TF NBA A FBP W NO K&S CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 15 of 187

27. Partner B has been employed by Shire and Takeda from 2000 through
the present. Since 2006, Partner B has served as a Senior Executive Sales
Representative in Shire’s Neuroscience Business Unit, where Partner B has been
responsible for conducting sales presentations for several drugs, including Vyvanse
and Mydayis. Partner B has extensive personal knowledge and experience regarding
Shire and Takeda’s fraudulent scheme described in this Complaint, including
personal contact with the employees and executives who have committed violations
of law alleged herein.

28. Relator and its partners have direct knowledge of the conduct alleged
in this Complaint and conducted an independent investigation to uncover false
claims submitted to the United States and the Whistleblower States. Accordingly,
Relator is an “original source” of the non-public information alleged in this
Complaint within the meaning of the federal FCA and the state false claims acts.

B. Defendants Takeda and Shire

29. Defendant SHIRE U.S., INC. is a New Jersey corporation with a
registered agent located in West Trenton, New Jersey 08628 and its principal place
of business and headquarters at 300 Shire Way, Lexington, Massachusetts 02421.

30. Defendant SHIRE NORTH AMERICAN GROUP, INC. is a Delaware
corporation with its principal place of business and headquarters at 300 Shire Way,
Lexington, Massachusetts 02421. Shire NA is a signatory to a September 12, 2014
Corporate Integrity Agreement (“Shire CIA”) between Shire NA and the Office of
the Inspector General of the Department of Health and Human Services (“OIG-
HHS”).

31. Defendant SHIRE PHARMACEUTICALS, LLC is a Delaware limited
liability company with its principal place of business and headquarters at 300 Shire

8

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Co Oo ND DH NW FP WY NY

NO NO NO HN NHN HN KY NY NO HH HH Fe KF FR Fe OF Oe Se
Oo nD NH Wn FP WY KF DO HBA DH nH FP WD NY KF O&O

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 16 of 187

Way, Lexington, Massachusetts 02421. Shire Pharmaceuticals is a party to the Shire
CIA between Shire and OIG-HHS.

32. Defendant SHIRE DEVELOPMENT LLC is a limited liability
company organized and existing under the laws of the State of Delaware, and its
principal place of business is located at 300 Shire Way, Lexington, Massachusetts
02421.

33. Defendant SHIRE LLC is a limited liability company organized and
existing under the laws of the State of Kentucky, and its principal place of business
is located at 9200 Brookfield Ct., Suite 108, Florence, Kentucky 41042.

34. Defendant SHIRE PLC is a company organized and existing under the
laws of Jersey, Channel Islands, United Kingdom. Shire PLC is the corporate parent
of Shire US, Shire NA, Shire Pharmaceuticals, Shire Development LLC and Shire
LLC. Shire PLC, acting through its board of directors, authorized Shire NA and
Shire Pharmaceuticals to enter into the Shire CIA between Shire and the OIG-HHS.

35. Collectively, the Shire entities shall be referred to as “Shire.”

36. Defendant TAKEDA PHARMACEUTICAL COMPANY LIMITED is
a Japanese corporation, having a principal place of business at 1-1, Doshomachi 4-
chome, Chuo-ku, Osaka, Japan. As part of its business, Takeda Japan is involved in
the research, development, and marketing of pharmaceutical products. On January
8, 2019, Takeda acquired Shire in a $62 billion deal.

37. Defendant TAKEDA PHARMACEUTICALS U.S.A., INC. is a
Delaware corporation, having a principal place of business at One Takeda Parkway,
Deerfield, Illinois 60015. As part of its business, Takeda U.S.A. is involved in the
research, development, and marketing of pharmaceutical products.

38. Defendant TAKEDA PHARMACEUTICALS AMERICA, INC. is a

Delaware corporation, having its principal place of business at One Takeda Parkway,

9

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo fe YN DWN A KR W NY

NO NO NO NH NH NHN YN YN NO Ha Re Bae we Be ee Se Se ee
Co ND UW FP W NH KH OD CO fw HR A BP WHO WN KH OC

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 17 of 187

Deerfield, Illinois 60015. As part of its business, Takeda America is involved in the
purchase, sale, and marketing of pharmaceutical products.

39. Collectively, the Takeda entities shall be referred to as “Takeda.”

40. A substantial percentage of the Takeda drugs Vyvanse and Mydayis
sold in the United States was paid for and/or reimbursed by various Government
Health Care Programs, including health benefit carriers offering benefits under the
federal Employees Health Benefits Program (“FEHBP”) under a prime contract with
the Blue Cross Blue Shield Association; the Health Insurance Program for the
Elderly and Disabled, more commonly referred to as the Medicare Program, 42
U.S.C. §§ 1395 et seq.; Medicare Part B; Medicare Part C (also known as
Medicare+Choice); Medicare Advantage; Medicare Part D; the Indian Health
Service; Medicaid; the Mail Handler’s Health Benefit Plan; the U.S. Secret Service
Employees Health Association Health Benefit Plan; and TRICARE and the
Veteran’s Health Administration (“VHA”); as well as various state and local health
benefit plans (collectively, the “Government Health Care Programs”).

41. Takeda and Shire publicly hold themselves out as committed to high
ethical standards, as well as being in compliance with laws enacted to safeguard the
health and safety of Government Health Care Program beneficiaries and to prevent

fraud, overutilization, and over-billing.!

 

' See generally The Shire Code of Ethics (May 2018), available at
https://perma.cc. 4U-7DAC; Takeda Code of Conduct (Feb. 2015), available at
https://www.takeda.com/siteassets/en-us/home/corporate-responsibility/code-of-
conduct_vl1_february-2015.pdf.

10

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT.

 
Oo me NDB Wn FF W NO

NO wpoO NO NO NO YN NH HN NY HR Se KS Fe Se Se Se Se ee
SoS ANA ND MW FP WY KY FD OFA KD NH FB WW VP KK CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 18 of 187

IV. NATURE OF FALSE CLAIMS ACT AND PARALLEL STATE AND
LOCALITY LAWS

A. The False Claims Act

42. The FCA prohibits “knowingly” presenting or causing to be presented
to the United States any false or fraudulent claim for payment or approval.”

43. The FCA prohibits “knowingly” making, using, or causing to be used
or made, a false record or statement material to a false or fraudulent claim.’

44. The FCA further imposes liability upon any person who conspires to
commit a violation of the FCA.*

45. The FCA defines a “claim” to include any request or demand, whether
under a contract or otherwise, for money or property which is made to a contractor,
grantee, or other recipient if the United States Government provides any portion of
the money or property which is requested or demanded, or if the Government will
reimburse such contractor, grantee, or other recipient. Any claim submitted by a
Medicare or a Medicaid provider for a payment constitutes a claim under the FCA.
Any claim submitted by a provider for payment by a federal insurance plan, such as
Tricare, is also a “claim” for purposes of the FCA.

B. Background on FDA Drug Approvals and Unapproved and
Unsafe Promotion
46. Under the Food, Drug and Cosmetics Act (““FDCA”),° new drugs
cannot be marketed in the United States unless the sponsor of the drug demonstrates

to the satisfaction of the FDA that the drug is safe and effective for each of its

 

231 U.S.C § 3729(a)(1)(A).
3 Id. § 3729(a)(1)(B).

4 Td. § 3729(a)(1\(C).

5 Td. § 3729(b)(2)(A).

621 U.S.C. §§ 301-397.

11

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
0 Oo ND NH BP WW NYO

NNO NO NH HN NY YN HY HN NY eS eS Se He Se Se Se Se Se oe
So NIN nH FP WN KH COT OBO Bw DB WNW BW NY KK CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 19 of 187

intended uses.’ Approval of the drug by the FDA is the final step in a multi-year
process of study and testing. The standards that govern the FDA safety and
effectiveness requirements are contained in statutes, regulations, notices, and
guidance documents.

47. To determine whether a drug is “safe and effective,” the FDA relies on
information provided by a drug’s manufacturer; it does not conduct any substantial
analysis or studies itself. Applications for FDA approval (known as New Drug
Applications or “NDAs”) must include “full reports of investigations which have
been made to show whether or not such drug is safe for use and whether or not such
drug is effective in use.”®

48. The law requires that “adequate and well-controlled investigations” be
used to demonstrate a drug’s safety and effectiveness.’ The FDA approves a drug if
there are “adequate and well-controlled clinical trials” that demonstrate a drug’s
safety and effectiveness for its “intended conditions” of use.!°

49. The statutory requirement that a drug’s effectiveness be demonstrated
by “adequate and well-controlled clinical investigations” requires that a clinical
study have (i) clear objectives; (ii) adequate design to permit a valid comparison
with a control group; (ili) adequate selection of study subjects; (iv) adequate
measures to minimize bias; and (v) well defined and reliable methods of assessing

subjects’ responses to treatment."

 

7 Td. § 355(a), (d).

8 Id. § 355(b)(1)(A).

9 See id. § 355(d)(7).

10 See id. § 355(d)(5).

' See 21 C.F.R. § 314.26.

12

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo Oo SI DB Wn BW NO

NO NY NH NY HN KN NH KH HN He He Ke Be Fe eS ee Se
Oo SN DN OW BP WD NYO KH CO CO Ona HD WA BR WD NYO KK CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 20 of 187

50. After a drug is approved, the FDA continues to exercise control over
the product labeling. To ensure or promote safety, the FDA may require a label
change to reflect the increased risk of various side effects or interactions, restrict a
drug’s indications, or, in extreme cases, force a withdrawal from the market.'”

51. The FDA determines the requirements for package inserts or
prescribing information that is provided with a prescription medication, which
provide information about that drug.

52. The FDCA and FDA regulations restrict how drug companies may
market and promote approved drugs.'? The drug labeling regulatory regime protects
patients and consumers by ensuring that drug companies do not promote drugs for
uses other than those found to be safe and effective by the FDA. Moreover, this
regime protects patients and consumers by ensuring that the prescription and use of
approved drugs is not based on misleading marketing tactics.

53. Drug labels—including all marketing and promotional materials
relating to the drug—may not describe intended uses for the drug that have not been
approved by the FDA." Illegal “misbranding” can result in criminal penalties.
Drug companies can rely only on “substantial clinical evidence” in promoting their
drugs. “Substantial clinical evidence” is “experience adequately documented in
medical literature or by other data ... on the basis of which it can fairly and
responsibly be concluded by qualified experts that the drug is safe and effective for

such uses.”'® Generally, “substantial evidence” requires support from at least two

 

2 See id. § 201.57(3).
3 See id. 8§ 331, 352, 314.81.

491 U.S.C. §§ 331, 352.
5 See id. § 333.
1691 CFR 202.1(e)(4)(ii)(C).

13

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
0 Oe NN HD TW FP WD NO

NO NO NH HNO HN KN KH KH KN HB HB Se HH Ke Ke Fe Se Se
On Nn A FP WN KK CO OBO Dn DB UH FP W NYO KS CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 21 of 187

adequate and well-controlled studies, each convincing on its own to establish
effectiveness.'? Moreover, FDA regulations prohibit unapproved and unsafe
advertising,'® and unapproved and unsafe promotion by way of oral or written
statements.'?

54. The same general requirements about the promotion of prescription
drugs apply to both professional and consumer-oriented marketing. Promotional
materials may only make claims that are supported by “substantial” scientific
evidence (according to strict scientific procedures) and that are not false or
misleading. Federal regulations require that the risks as well as the benefits be
clearly identified and given appropriate prominence. Promotional materials must be
consistent with the FDA-approved product labeling. This restriction pertains to the
clinical indications for which the drug has been approved, as well as the dosing
regimen that is supported by the clinical trials that were undertaken to establish
safety and efficacy.

55. A manufacturer wishing to market or otherwise promote an approved
drug for uses other than those listed on the approved label must resubmit the drug
for a series of clinical trials similar to those required for the initial FDA approval.”°
The manufacturer must also file asupplemental NDA. Unless and until an additional

indication is approved by the FDA, the unapproved use is considered to be

“unapproved and unsafe.”

 

'T Food & Drug Admin., Guidance for Industry: Providing Clinical Evidence of
Effectiveness for Human Drug and Biological Products 3 (1998), available at

https:// www. da.gov/downloads/Drugs/GuidanceComplianceRegulatoryInformatio
n/Guidances/ucm072008.pdf.

18.91 CER. §§ 202.1(e)(6)(i), 202.1(e\(4)(i)(a).
19 See id. § 201.5(a).

°0 See id. § 314.54 (outlining the administrative procedure for filing an application
for a new indication). .

14

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Co fo NWO NH BP WW YP

NO NO NO NO NH NH NH KN NO K&S Se Se HF He FF ee Se oO Se
on HD A FP WHO NYO KK CO ODO Bn HD HH PW NH KF O&O

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 22 of 187

56. ‘“Off-label” refers to the use of an approved drug for any purpose, or in
any manner, other than what is described in the drug’s labeling. Off-label use
includes treating a condition not indicated on the label, treating the indicated
condition at a different dose or frequency than specified on the label, or treating a
different patient population—e.g., treating a child when the drug is approved only
to treat adults.

57. Although the FDA is responsible for ensuring that a drug is safe and
effective for the specific approved indication, the FDA does not regulate the practice
of medicine. Once a drug is approved for a particular use, the FDA does not prohibit
physicians from prescribing the drug for uses that are different than those approved
by the FDA.

58. When considering unapproved and unsafe prescribing, physicians
depend on the patient-specific evidence available to them. This includes the
particular patient, the severity of his or her problems, the successfulness of prior
treatment, and the risks of not treating. Whether contemplating on- or unapproved
and unsafe use, physicians also rely on personal experience, recommendations from
colleagues and academics, educational seminars, and clinical trials evidence.
Physicians rely largely on information (or misinformation) provided by sales
personnel from drug makers, drug-company-sponsored continuing medical
education (“CME”) courses and speaker programs, and drug-company-sponsored
clinical trials.

59. Although physicians may prescribe drugs for unapproved and unsafe
usage, the law prohibits drug manufacturers from marketing or promoting a drug for
a use that the FDA has not approved, or for a patient group that is unapproved.
Specifically, a manufacturer illegally “misbrands” a drug if the drug’s labeling

(which includes all marketing and promotional materials relating to the drug)

15

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo Oo ND HD Nn FBP W YN &

NO NY NO NO NY NY YN NN NO = HS = HS KF FEF Fe Se Se
Oo str Nn A FF WD NY KY COT BO fFBny DB NH BPW YY KF CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 23 of 187

describes intended uses for the drug that have not been approved by the FDA.”! In
addition, the FDCA” and its implementing regulations prohibit any advertising that
recommends or suggests an unapproved and unsafe use for an approved drug.

60. The FDA has interpreted “advertising” to include any “information
(other than labeling) that originates from the same source as the product and that is
intended to supplement or explain the product.””? Thus, drug labeling requirements
apply to any material accompanying or explaining a drug product that is supplied
and disseminated by the manufacturer, packer, or distributor of the drug.”

61. Any drug manufacturer speech explaining one of its products is also
subject to the FDA’s “fair balance” requirements, which prohibit, among other
things, advertisements that “contain[] a representation or suggestion that a drug is
better, more effective, useful in a broader range of conditions or patients . . . , safer,
has fewer, or less incidence of, or less serious side effects or contraindications than
has been demonstrated by substantial evidence or substantial clinical experience,”

as well as advertisements that “contain[] a representation or suggestion that a drug

is safer than it has been demonstrated to be by substantial evidence or substantial

 

2191 U.S.C. §§ 331, 352.
22 Td. § 331(d).

3 See Final Guidance on Industry Supported Scientific and Educational Activities,
62 Fed. Reg. 64074, 64076 (Dec. 3, 1997).

4 See 21 U.S.C. § 3°) (requiring labeling to include “adequate directions for
use”); 21 C.F.R. § 201.5(a) (stating that “oral, written, printed or graphic
advertising” that suggests unapproved and unsafe use constitutes inadequate
directions for use); 21 C.F.R. § 202.1(e)(4)(@)(a) (“An advertisement for a
prescription drug . .. shall not recommend or suggest any use that is not in the
abeling accepted in such approved new drug application or supplement . . . .”); 21
C.F RS 202.1(e)(6)(xi) (prohibiting the use of “literature, quotations, or references
for the purpose of recommending or suggesting conditions of drug use that are not
approved or permitted in the drug package labeling”).

2521 CER. § 202.1(e)(6)(i).

16

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Co Se SND AW KR WD NHN

NO NO NO NY HO HN NY HY NO HR RK Fe HH Fe Fe ee Se ee
Oo nN NK WH SP WD NY KH OF OO MB ns HD WH BR WH NY KS OS

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 24 of 187

clinical experience, by selective presentation of information from published articles
or other references that report no side effects or minimal side effects with the drug
or otherwise selects information from any source in a way that makes a drug appear
to be safer than has been demonstrated.””°

62. FDA regulations further require drug companies to present a “true
statement” of information relating to the side effects, contraindications and

*7 A company violates this regulation if it presents

effectiveness of the drug use.
“false or misleading” information about a drug’s side effects or does not “fair[ly]
balance” information relating to the safety and efficacy of the drug use against
information about its side effects and contraindications.”®

63. Moreover, FDA regulations require labeling to be “informative and
accurate and neither promotional in tone nor false and misleading in any particular”
and to “contain a summary of the essential scientific information needed for the safe

3929

and effective use of the drug,” and they prohibit “implied claims or suggestions of

drug use if there is inadequate evidence of safety or a lack of substantial evidence of
effectiveness.”°°

64. A manufacturer may disseminate written information regarding
unapproved or new uses of marketed drugs only under certain circumstances. This
material must be in the form of an unabridged reprint or copy of a published, peer-
reviewed article—or an unabridged reference publication that includes information

about a clinical investigation—that is considered “scientifically sound” by experts

 

6 Td. § 202.1(e)(6)(iv).

27 See id. §§ 202.1(e)(5) et seq.
8 Td. § 202.1(e)\(5)(i)-(ii).

29 Td. § 201.56(a)(1)-(2).

30 Tq. § 201.56(a)(3).

17

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So Oo NN On FB WD NYO

NO NO NO NO HN NY NY NHN KN KH He Fe KF KF Fe Oe Oe Se
Oo NIN A BP WN KK CO BO Ben HD A BPW NYO KS OC

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 25 of 187

qualified to evaluate the safety or effectiveness of the drug involved.2! The FDA
does not consider abstracts of publications to be “scientifically sound.”°?
Unabridged reprints or copies of articles may not be disseminated with any
information that is promotional in nature.°?

65. The violation of any of the aforementioned requirements or
prohibitions renders a drug “misbranded” and no longer eligible for reimbursement

by Government Programs, including Medicaid.

C. The Limited Enforcement Capability of the FDA in Curbing
Unapproved and Unsafe Promotion of Drugs

1. The FDA relies on information provided by drug
manufacturers for new drug approvals.

66. FDA approval of prescription drugs is wholly dependent on the
accuracy of information provided by drug manufacturers.**

67. FDA approval does not require that a new drug be more effective or
safer than other drugs approved to treat the same condition, or that the new drug be
cost-effective. A drug need only be shown to be more effective than a placebo in
treating a particular condition, without any statistically significant safety findings.
Comparative data showing performance as compared to existing drugs is not
required; the FDA has no basis for determining that one drug is better than another
drug.

68. Because short-term studies are accepted, drug applications often do not
contain long-term data on the safety or efficacy of the drug. Approval of a new drug

generally contains a requirement that the manufacturers pursue further long-term

 

31 See id. § 99.101(a)(2).
32 Id. § 99.101(b)(1)(ii).
33 Id. § 99.101(b)(2).

34 See generally Wayne A. Ray & Michael Stein, Reform of Drug Regulation—
Beyond an Independent Drug-Safety Board, 354 New Eng. J. Med. 194 (2006).

18

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Soe N DBD HH FP WY WH

NO NO NO HN NY HN HN NY NO KK Se Re HF Fe FF ee Oe Se
eS NY DBD WA FP WD HBO KH OD OBO OB HT HD HA BR WO NHN KK CO

 

 

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 26 of 187

studies, but two-thirds of the promised studies never materialize, and the FDA lacks
any enforcement authority to require the manufacturer to complete these studies.

69. Many of the effects of newly approved drugs could not possibly be
known at the time of FDA approval—particularly the long-term effects of taking a
medication, given the short length of, and relatively few participants in, the clinical
trials conducted for approval. There is no systematic provision requiring drug
companies to conduct, or provide results from, post-marketing studies.

70. The FDA often finds itselfin a quandary: “Safety and speed are the yin
and yang of drug regulation. Patients want immediate access to breakthrough
medicines but also want to believe the drugs are safe. These goals can be

incompatible.”

2. The FDA has limited resources to enforce regulations
pertaining to drug marketing and promotion

71. The FDA’s Office of Prescription Drug Promotion, or “OPDP,” is
charged with overseeing the marketing and promotion of approved drugs to ensure
that advertisements are not false or misleading, provide a fair balance between the
benefits and risks of the drug, and do not include unapproved and unsafe uses.

72. OPDP’s ability to enforce unapproved and unsafe promotion
regulations is limited. In 2003, the entire staff consisted of forty members, with
twenty-five reviewers responsible for reviewing all drug advertisements and
promotional materials.

73. FDA’s lack of resources to police unapproved and unsafe promotion
was confirmed in a 2008 Government Accountability Office report, which found that

the FDA took, on average, seven (7) months to issue letters in response to

 

*° Gardiner Harris, Potentially Incompatible Goals at F.D.A.: Critics Say a Push to
Approve Drugs Is Compromising Safety, N.Y. Times, June 11, 2007, at A14.

19

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo Oe ND A FP WY YN —

NO NO NO NO NO WN HN KN NO HB ke HH FS KF Fe FSF OS Se
oOo NN OT BP WN KH CO OBO OWN DH OH BPW NYO KS CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 27 of 187

unapproved and unsafe promotions.*° Among the Report’s findings: (i) FDA does
not have separate oversight capability sufficient to capture unapproved and unsafe
promotion; (ii) FDA is unable to review all promotional submissions because of the
volume of materials it receives, and must prioritize its reviews in order to attempt to
examine those with the greatest potential impact on human health; (iii) FDA is
hampered by the lack of a system to consistently track the receipt and review of
submitted materials; (iv) FDA conducts limited monitoring and surveillance to
identify violations that would not be identified through its review of submitted
material—for instance, discussions between doctors and sales representatives; and
(v) from 2003 through 2007, FDA issued forty-two regulatory letters requesting that
drug companies stop dissemination of promotional material promoting off-label uses

of their pharmaceutical products.?”

D. ‘Prescription Drug Payment under Government Health Care
Programs
74. There is an array of health care programs operated and funded by the
United States and the Qui Tam States (the “Government Programs”) whose purpose
is to facilitate the delivery of safe and effective health care through payment or
reimbursement of eligible prescription drugs for covered beneficiaries. Several of
these Government Programs are described below.
1. Medicaid
75. Medicaid is a public assistance program providing for payment of
medical expenses for approximately 55 million low-income patients. Funding for

Medicaid is shared between the federal Government and state governments. Prior

 

36 See Gov’t Accountability Office, Prescription Drugs: FDA’s Oversight of the
Promotion of Drugs for Una oproved and Unsafe Uses 6 (2008), available at
http://www.gao.gov/new.items/d08835 pdf.

37 Td. at 5-6.

20

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo Oo nN HD nA FP WD NY

NO wNO NO NO HN NY HN KN HNO KR Se Se KR eR Se Se RS
oO nN DN OT BPW YO KF DOD OO FHeN NH A FP WD NY KS OC

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 28 of 187

to the advent of Medicare Part D in 2006, the Medicaid program subsidized the
purchase of more prescription drugs than any other program in the United States.

76. Although Medicaid is administered on a state-by-state basis, the state
programs adhere to federal guidelines. Federal statutes and regulations restrict the
drugs and drug uses that the federal Government will pay for through its funding of
state Medicaid programs. Federal reimbursement for prescription drugs under the
Medicaid program is limited to “covered outpatient drugs.”38 Covered outpatient
drugs are drugs that are used for “a medically accepted indication.”°?

77. A medically-accepted indication, in turn, is a use that is listed in the
labeling approved by the FDA, or that is included in one of the drug compendia
identified in the Medicaid statute.*® The three statutorily named compendia are the
American Hospital Service Formulary Drug Information (““AHFS”), United States
Pharmacopeia-Drug Information or its successor publications (““USP-DI’), and the
DRUGDEX Information System (“Drugdex”)."!

2. Medicare

78. Medicare is a public health care program that provides coverage for
Americans over the age of 65, as well as other persons with certain disabilities and
diseases. The program is administered by third-party contractors known as
“carriers,” which have some discretion to make coverage determinations, but must

do so within statutory and regulatory confines.

 

38 42 U.S.C. §§ 1396b(1)(10), 1396r-8(k)(2)-(3).
39 Td. § 1396r-8(k)(3).
40 Id. § 1396r-8(k)(6).

*! See id. § 1396r-8(g)(1)(B)(i). The USP-DI ceased publication in 2007 and has no
successor publication recognized by CMS.

21

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oO wea nN KH nA FP WY NY

NO NO NY NO NO NY HN HN NO KR KFS Ke KF Re FR Re Se Se
So nN HD A FP WN KF FD Oo Bn HD nT FP WD NY KS &

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 29 of 187

79. The first stage of the Medicare program, from May 2004 through
December 2005, permitted Medicare beneficiaries to enroll in a Medicare-approved
drug discount card program.

80. In addition, low-income beneficiaries, defined as those whose incomes
were not more than 135 percent of the poverty line (those with incomes of no more
than $12,569 for a single person or $16,862 for a married couple in 2004) qualified
for a $600 credit (funded by Medicare) on their drug discount card for 2004, and
again for 2005.

81. Starting in January 2006, Part D of the Medicare Program provided
subsidized coverage for pharmacy-dispensed outpatient drugs for all beneficiaries,
with low-income individuals receiving the greatest subsidies. However, a “covered
Part D drug” be used for a “medically accepted indication (as defined in paragraph
(4)? Paragraph 4, in turn, refers to the Medicaid definition of medically accepted
indication under 42 U.S.C. § 1396r8(k)(6), which specifies that medically accepted
unapproved and unsafe uses are those “supported by one or more citations included
or approved for inclusion in” AHFS, Drugdex, or USP-DI. Thus, to be reimbursable
by Medicare Part D, the unapproved and unsafe use of a drug must be supported by
one or more of AHFS, Drugdex, or USP-DI.

82. Medicare’s Prescription Drug Program, known as Part D, provides
optional drug benefits to Medicare beneficiaries. CMS contracts with private
insurance companies, called sponsors, to provide Part D prescription drug coverage
to beneficiaries who choose to enroll. Sponsors offer drug coverage to beneficiaries
through Part D prescription drug plans. These Part D programs are subsidized by

the federal Government, which covers the cost of drug payments.

 

2 Td. § 1395w-102(e)(1).

22

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Co mA NDB FP W NO

NO NO YN NY NHN NM ND NN NO Ke ee KF KF KF FF Fe FSF oS
on HN ON FB WO NO KH OD OO Bn DB FP WD NO KF S&S

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 30 of 187

83. During the period relevant to this Complaint, Shire and Takeda have
caused the submission of claims for unapproved and unsafe uses of Vyvanse that
were ineligible for Medicare reimbursement, including for use in the treatment of
obesity, a use which is not FDA-approved, nor supported by the only applicable
compendium, DrugDex.

3. Reimbursement under other Government Programs

84. In addition to Medicaid and Medicare, the federal Government

reimburses a portion of the cost of prescription drugs under several other

Government Programs. For example:

e CHAMPUS/TRICARE is a health care program administered by the
Department of Defense for individuals and dependents affiliated with
the armed forces;

e CHAMPVA is a health care program administered by the Department
of Veterans Affairs for families of veterans with 100-percent service-
connected disabilities; and

e The Federal Employee Health Benefit Program (“FEHBP”) is a health
care program administered by the Office of Personnel Management that

provides health insurance for federal employees, retirees, and
survivors.

85. Coverage of unapproved and unsafe drug use under these programs is
similar to the coverage provided by the Medicaid program.

86. Neither the FDA nor any of the statutorily named compendia have
recommended Vyvanse for any unapproved uses.

87. Claims for Vyvanse prescriptions for the treatment of obesity are not

FDA-approved nor supported by the applicable compendia. These claims were

 

8 See, e.g., TRICARE Policy Manual 6010.57-M, Chapter 8, Section 9.1(2.2.5.1)
Dec. 3, 2015), available __at hitp./manuals tricare.osd mil/pages/
isplayManual.aspx?SeriesId=POLICY; CHAMPVA Policy Manual, Chapter 2,
Section 2.1(ANQ) (Dec. 23, 2011) available at https://www.vha.cc.va.gov/
system/templates/selfservice/va_ssnew/help/customer/locale/en-US/portal/
54400000001036/content/554400000009 1 57/02.22.01-PHARMACY.

23

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
50 Oo NY Dn fF W NY

NO NO NY NBO NY YN HN HN NO Fe Fe Fe Fe Fe ee Se eS ee
So nN Nn nH BPW NY KF ODO OO FN HD NH BPW NYO KF OS

 

 

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 31 of 187

ineligible for reimbursement and were therefore false at all times relevant to this

Complaint.

V. SOURCES OF INFORMATION ABOUT PRESCRIPTION DRUGS
RELIED UPON BY HEALTHCARE PROFESSIONALS

88. The standard upon which doctors are expected to rely when making
treatment decisions for their patients is “evidence-based medicine.” The Center for
Evidence-Based Medicine (“CEBM7”) provides the following definition: “Evidence
based medicine is the conscientious, explicit, and judicious use of current best
evidence in making decisions about the care of individual patients.”

89. Further, physicians are counseled that the gold standard methodology
for producing such evidence is randomized trials rather than from “non-experimental
approaches.” When deciding whether a given treatment is in their patients’ best
interest, physicians are advised “to avoid the non-experimental approaches, since
these routinely lead to false positive conclusions about efficacy. Because the
randomized trial, and especially the systematic review of several randomized trials,
is much more likely to inform physicians and so much less likely to mislead them,
it has become the “gold standard” for judging whether a treatment does more good
than harm.*°

90. Physicians’ primary sources of the evidence for their evidence-based
decisions are the results of gold standard double-blind randomized controlled
clinical trials (“RCTs”) and systematic reviews of RCTs published in peer-reviewed
journals. The medical “literature” thus defines the scientific evidence that provides

the foundation for “evidence-based medicine.” These same sources of information

 

“ David L. Sackett et al., Evidence Based Medicine: What It Is and What It Isn’t,
312 Brit. Med. J. 71, 71 (2006).

45 Td. at 72.

24

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
0 Oo ND TW BR WY NY

BO NO KN NO BR HO LN NY KN HR Re Re Rr er Re ee OO eel
oN HD A FP WY NY KF CO ODO WN HD A FP WO NY KF CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 32 of 187

are used by TPP decision makers in determining which drugs to include on payer
formularies, the list of drugs available for their members.

91. Pharmaceutical companies have both in-house and _ third-party
marketing firms to assist them in the branding and product placement of prescription
drugs. Marketing, of which sales or drug representatives are only one aspect,
generally includes the oversight of all printed material concerning a prescription
drug, the look and feel of all advertisements, the pictures and colors used, the product
message and the way that the risks and benefits of the product are described.

A. Pharmaceutical Companies’ Promotion of Drugs to Physicians

92. Sales or drug representatives act as a source of information for
physicians. In late 2017, there were approximately 70,000 pharmaceutical sales
representatives in the United States*® pursuing some 830,000 pharmaceutical
prescribers, or a sales representative for every 12 prescribers in the country. A
pharmaceutical representative will often try to see a given physician every few
weeks. Shire and Takeda’s Sales Specialists have a list of approximately 120-150
“targeted providers” on whom they are expected to call regularly.

93. At all times material hereto, the doctors to whom Shire and Takeda’s
Neuroscience Sales Specialists promoted Vyvanse reasonably believed that the
knowledge that informed their clinical decisions and standards of care derived from
the scientific evidence published in medical journals, presented in review articles,
and endorsed by thought leaders and trusted organizations at speaker programs and
Continuing Medical Education (“CME”) events. Shire and Takeda’s documents
show, however, that they engaged in a carefully orchestrated and comprehensive

program to exploit physicians’ trust in this process of knowledge creation and

 

“6 Sales Rep Count Holds Relatively Steady at.70,000, Says ZS, Pharm. Commerce
(Nov. 13, 2017), _ https://pharmaceuticalcommerce.com/brand-marketing-
communications/sales-rep-count-holds-relatively-steady-70000-says-zs/.

25

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
0 Oo HN DW OH BP W NYO

NO wO WN HN HN HN KH KN KN KF HR Ke Ke He Fe eS Se ee
oO NN OH FP WYN KH DO Oo DB ny DB A BP WW NY KS CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 33 of 187

dissemination. Rather than being the product of unbiased scientific inquiry, the
“scientific evidence” supporting unapproved and unsafe use of the Vyvanse derived
from Shire and Takeda’s carefully designed and orchestrated campaign, in which
pre-determined, readily marketable messages formed the basis for the scientific
evidence, and not the other way around.

94. Health care providers’ independent clinical judgment concerning the
safety and efficacy of prescribing Vyvanse for the unapproved and unsafe use of
weight loss was compromised by their interactions with Shire and Takeda’s Sales
Specialists.

B. CME Courses Funded by Pharmaceutical Companies

95. Another key source of drug information for medical decision makers is
CME courses. CME, according to the American Medical Association, consists of
“educational activities that serve to maintain, develop, or increase the knowledge,
skills, and professional performance and relationships a physician uses to provide
service for patients, the public, or the profession.”*” As such, ongoing participation
in CME plays a major role in doctors’ fulfillment of the responsibility to their
patients to stay current with new medical knowledge.

96. CME courses usually comprise medical lectures held locally featuring
Key Opinion Leaders (“KOLs”)—providers who are well-known in a particular area
of treatment and who are usually paid by pharmaceutical companies to speak at
events. Required to maintain medical licenses and to stay current with new

developments to give patients the best medical care, many doctors attend these CME

 

47 Richard Van Harrison, The Uncertain Future of Continuing Medical Education:

Commercialism and Shifts in Funding, 23 J. Continuing Educ. in the Health
Professions 198, 199 (2003).

26

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
o em StI DBD WH FF WH YN

DO WHO NH WH HN HN KH KN HN BS KH Se Se He Fe Fe Se eS
eo NN WH BP WOW NY KH CO OBO FHA HD WH BPW YH KS OS

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 34 of 187

courses because they provide expert syntheses of clinical trial information and help
providers keep abreast of developments in their field.”®

97. The majority of states require ongoing participation in CME activities,
typically fifty hours per year, in order to maintain medical licensure. CME activities
provide information about new drugs, tests, and procedures, as well as optimal care
for medical conditions.

98. In addition to original scientific evidence and systematic reviews, CME
is one of most important sources, if not the most important source, of information
about evolving therapies for practicing physicians. Physicians are busy and want to
learn as efficiently as possible about new therapies that will allow them to provide
the best possible care to their patients. Physicians are taught during their many years
of training to trust and learn from the hierarchy of medical authority. CME activities
are typically provided by recognized clinical experts, often recognized and virtually
always respected by practicing physicians. Therapeutic recommendations made by
such authoritative clinical experts have a major impact on attendees’ beliefs about
optimal therapy for their patients. When physicians attend CME activities, they are
in a receptive mode, poised to learn new material from trusted authorities.
Physicians should be able to rely on the information shared during CME programs
without needing to verify whether the information that was presented by the expert
was an accurate and balanced review of the best available scientific evidence.

99. For all these reasons, the content of medical education is not expected
to be driven by commercial concerns, especially when trusted authorities provide
reviews of data that lead to clinical recommendations. But, as shown below, this is
exactly what Shire did: provide ostensibly unbiased medical education that actually

promoted the false message that Vyvanse is safe and effective for weight loss.

 

48 Td. at 199-200.

27

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo ON HD nA BP WY YN

NO wo NO NH KN HN HN HN NO KF KB He KF He FF Se Se eS
Oo nN Nn WA FBP W NYO KH§ OCOD OBO DWN DH A BP WY NYO KF OC

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 35 of 187

100. Although some physicians pay the full expense of CME programs,
more often the programs are either fully or partially subsidized by sponsors that
provide educational grants and other funding to CME providers. Frequently, these
sponsors are manufacturers of drugs, biologics, or medical devices related to the
topic of the CME program.”

101. The content of the CME programs is intended to be independent of drug
companies. According to ACCME standards and FDA guidance, independent
educational grants cannot be tied to the purchase, sale, prescription, or
recommendation of the company’s products. There cannot be price concessions to
help offset a customer’s purchase or reimbursement of drugs, and there cannot be
any payment to ensure that the grant recipient markets the company’s drugs during
the educational program. Responsibility for and control over the selection of
content, faculty, educational methods, materials, and venue belong solely to the
CME provider in accordance with their guidelines.

102. Nevertheless, drug companies exert widespread influence over the
medical education activities they sponsor. According to a report by the American
Medical Association Council on Ethical and Judicial Affairs, industry-supported
CME programs tend to focus on drug therapies and give more favorable treatment
to sponsors’ products than do programs that are not funded by commercial

sponsors.°’ One study of the return on investment for pharmaceutical promotional

 

* See generally Testimony before the Senate Special Committee on Aging:
Commercial Sponsorship of Continuing Medical Education: Testimony of Lewis
Morris, Chief Counsel, Office of Inspector General, Dep’t of Health & Human
Servs. (July 29, 2009), https://www.oig.hhs.gov/testimony/docs/2009/
07292009 oig testimony.pdf.

°° Td.

28

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So eo ND WH FP WD NO

NO NO NO WN NO HN NY NN & Ke HF KF Ke Se eS eS

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 36 of 187

strategies indicates that spending $1 on physician events and meetings, including
CME, generated an average of $3.56 in increased revenue.”!

103. Although it is illegal for a manufacturer to promote a product for an
off-label use, manufacturers often use CME programs to discuss off-label uses of
their products in a manner that would be obviously illegal if the manufacturers
delivered such messages directly. When a manufacturer misuses CME for the
purpose of off-label promotion, the FDCA may be implicated. The greater the
manufacturer’s involvement in the delivery of the off-label message, the greater the
risk of a violation.°*

104. Shire regularly violated the FDA guidance and its own funding
guidelines governing CME events in that, although the programs offered through
CME vendors could ostensibly present only educational information, it manipulated
the CME programs into events it controlled in order to promote the unapproved and
unsafe uses of Vyvanse to treat weight loss. Therefore, even though the events
highlighting the unapproved and unsafe use of Vyvanse to treat weight loss were run
through the CME vendors, they were, in fact, part of a well-disguised marketing
message mimicking Shire’s illegal promotion that encouraged the unsafe and
unapproved use of Vyvanse for weight loss.

105. The purpose of using CME vendors was to provide the appearance of
an “arm’s length” transaction between Shire and the educational programs it was
funding. The CME vendor was to be the “independent” third party so that any
discussion of unsafe and unapproved indications during the CME would appear to

be unrelated to Shire.

 

1 Td. at 2.
2 Id. at 4.

29

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So Oo NHN DN ON FP W NHN

oO NY NY NH NH HM NW KH KH RB Be BR ee ee eS
oN HN A BP WN KH DO WBN Dn FP WN YF OS

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 37 of 187

VI. BACKGROUND ALLEGATIONS

A. Background on Vyvanse

106. Vyvanse is a stimulant medication, meaning that it speeds up brain
activity. Additionally, stimulant use results in physical effects. These include
elevated heart rate, increased blood pressure, constriction of blood vessels, and
increased body temperature. Vyvanse can improve attention and focus in individuals
with ADHD, but it can also produce euphoria, increase energy, and suppress
appetite. Many people abuse prescription stimulants like Vyvanse for recreational,
academic, or weight loss reasons.*°

107. Inthe United States, the wholesale cost per month for Vyvanse is about
$264. In 2016, it was the 99"-most prescribed medication in the United States, with
more than 7 million prescriptions.

108. In 2013, CMS reported that total spending on Vyvanse for Medicaid
was $559,256,431.77 on 93,033,305 dosage units for 3,078,059 claims. That year,
the average spending per dosage unit was $6.01, with an average cost per claim of
$181.69. By 2017, the total spending had risen to $968,760,243.12 on 109,170,176
dosage units for 3,645,656 claims. That year, the average spending per dosage unit
was $8.87, with an average cost per claim of $265.73. In 2017, Vyvanse resulted in
the fourth-highest Medicare expenditures among all drugs.

109. In 2013, CMS reported that total spending on Vyvanse for Medicare
Part D was $19,695,320.19 on 3,256,089 dosage units for 97,222 claims. In 2014,
the average spending per dosage unit was $6.05 with an average cost per claim of
$202.58, or an average of $1,260.66 per beneficiary. By 2017, the total spending
had risen to $46,738,944 on 5,618,750 dosage units for 169,156 claims. That year,

 

°3 Nat’l Inst. on Drus Abuse, Stimulant ADHD Medications: Methylphenidate and
Amphetamines 1 (2016). httns://www_drusabuse.gov/sites/default/files/drugfacts_
stimulantadhd_1.pdf (last visited July 8, 2019).

30

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo Oo NN DB On BP W NO

NO NO wo HN HN HN bh HN KN KF He Ke Se ee ee Se eS ee
on NN OH BP WD NY KF OD OO OB nH HDB A BP WD NO KF O&O

 

 

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 38 of 187

the average spending per dosage unit was $8.32 with an average cost per claim of
$276.31, or an average of $1,768.94 per beneficiary. In 2017, Vyvanse resulted in
the 435"-highest Medicare Part D drug expenditures among all drugs.

110. Vyvanse is a Schedule II controlled substance in the United States. Use
of prescription stimulant drugs, including Vyvanse, for non-medical purposes is a

serious and growing health problem in the United States:**

e In 2014, an estimated 1.6 million people aged 12 or older (0.6 percent of the
population) used prescription stimulants for non-medical reasons.

e About 406,000 people (1.2 percent of the population) between the ages of 18
and 25 abused prescription stimulants in 2014.

e Approximately 5 percent to 10 percent of high school students and 5 percent
to 35 percent of college students misuse or abuse prescription stimulants.

These statistics reveal that prescription stimulant misuse and abuse are common in
the United States and that the number of people misusing and abusing stimulants has
been increasing in recent years.

111. Vyvanse is not a new drug. It was first approved by the FDA in 2007
to treat ADHD. But its latest indication to treat BED actually represents something
of a return to its roots: before they became ADHD drugs, amphetamines, of course,
were diet drugs.

112. First patented in the 1920s, and marketed as the first anti-depressants
starting in the ’30s and ’40s, amphetamines found popularity as a weight loss drug

 

4 Substance Abuse & Mental Health Servs. Admin., Behavioral Health Trends in
the United States: Results from the 2014 National Survey on Drug Use and Health
8-10 (2015), available at https://www.samhsa.gov/data/sites/default/files/NS DUH-
FRR1-2014/NSDUH-FRR1-2014.pdf; David B. Clemow & David J. Walker, The
Potential for Misuse and Abuse of Medications in ADHD: A Review, 126
Postgraduate Med. 64, 64-81 (2015).

31

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
0 Oe IN HD nT FP W NHN

NO NO NO NO HN NHN HN HN NO RR Fe Fe Se Re Se ee Se eS ee
oO nN ND NN BPW NY K OF OO CO NT HDB WN BR WO NO KK OC

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 39 of 187

by mid-century. By 1945, close to half a million American civilians were taking
amphetamines for both psychiatric indications and for weight loss.

113. Doctors began prescribing “rainbow pills,” amphetamines named for
their bright colors, in the 1940s and ’50s to help people lose weight. By the late
°60s, at the peak of the drugs’ use, an estimated one in ten American women were
consuming amphetamines.

114. After numerous exposes on “Mother’s Little Helper” and “speed
freaks” in Ladies Home Journal and elsewhere—as well as a study finding that
nearly half of the amphetamine users took the pills for nonmedical reasons—the
Bureau of Narcotics and Dangerous Drugs (the precursor to today’s Drug
Enforcement Agency) stepped in.

115. Amphetamine products were categorized as federally controlled
substances with strict regulation of when and how they could be prescribed. The
FDA prohibited doctors from selling the drugs for weight loss; the only approved
usages were for narcolepsy and “hyperkinetic disorder of childhood”—today
recognized as ADHD. By the end of the ’70s, production and use of amphetamines
had plummeted.

116. Despite all the changes, Vyvanse is a variation on a familiar theme of
amphetamines. Vyvanse draws its lineage to Obetrol: after pharmaceutical
executives saw potential in Obetrol—without the methamphetamine—to treat ADD,
it was rebranded as Adderall (a variation of “ADD for all”). The FDA approved the
drug for ADD treatment in 1996; Shire bought the company producing it a year later.
Vyvanse, in turn, was developed as a less easily abused version of a key Adderall
ingredient and acquired by Shire in 2007.

117. The amphetamines of the ’60s and ’70s were a different breed from the

|amphetamines of today. Drugs like Vyvanse and Adderall do not contain

32

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So ON DN nH FSF WY NY

NO NO WN BN HN HN HN LK HN HR KR RFR RFR KR Fr OF eS Re
oo NTH WA BP WD NY KF CO OBO Fn HB WA FP WD NY KS CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 40 of 187

methamphetamine, which was responsible for making the pills particularly addictive
and rush-inducing. In addition, Vyvanse is a prodrug, meaning it does not take effect
until it is digested, thus slowing down its onset and making it ineffective to snort.
However, like any amphetamine product, Vyvanse carries serious health risks and
potential for abuse. Therefore, it is essential that Vyvanse be prescribed only in
accordance with the FDA’s instructions.

B. Abuse of Vyvanse and Other Stimulant Drugs

118. Between 2014 and 2016, the FDA received 19,000 reports of
complications from stimulant drugs, including Adderall, Concerta, Ritalin, and
Vyvanse.*°

119. In emergency departments around the country, the number of cases
involving these common stimulant drugs quintupled over seven years from 2008 to
2014. In Florida, a bellwether state for drug abuse problems, overdose deaths
involving stimulants increased more than 450 percent. Taken together, the data
show the stimulant drugs—which have been heavily promoted by the
pharmaceutical industry—left a trail of misuse, addiction, and death.*°

120. A surprisingly large number of 8th graders (5.7 percent) say they have
tried prescription-type amphetamines without medical instruction; 1.7 percent say

they have used them in the prior 30 days.°’ Lifetime prevalence for amphetamines

 

>° John Fauber et al., Lowering the Bar: Adult ADHD, a Risky Diagnosis’, MedPage
Today (Sept. 10, 2016), https:/(www.medpagetoday.com/special-reports/
loweringthebar/60136.

°6 Td.

7 John E. Schulenberg et al., Monitoring the Future: National Survey Results on
Drug Use 1975-2017, Volume II, College Students and Adults Ages 19-55, at 25
(20) do (wailable at http://www.monitoringthefuture.org//pubs/monographs/mtf-
vol2 | pdf.

33

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So Oo ND OW FB WY NHN

DN DN NH HN KN KH NY KN ND He Se Ke KF Ke Re re Fe Se
oo nN ND A FP WN KF CD OO DB IT DB A BP WH NY KF CS

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 41 of 187

used without a doctor’s orders is much higher, increasing from 17 percent at ages
21-22 to 30 percent at ages 29-30, and to 50 percent at age 55.°8

121. Eleven percent of 8" grade students report that it is “very easy” or

“fairly easy” to obtain amphetamines for nonmedical use.°? By the 10 grade, the
percentage climbs sharply, to 24.2 percent,® and by the 12” grade, it reaches 38
percent.*!
122. At high schools across the United States, pressure over grades and
competition for college admissions are encouraging students to abuse prescription
stimulants, according to interviews with students, parents and doctors. Pills that
have been a staple in some college and graduate school circles are going from rare
to routine in many academically competitive high schools, where teenagers say they
get them from friends, buy them from student dealers or fake symptoms to their
parents and doctors to get prescriptions.

123. The number of prescriptions for ADHD medications dispensed for
young people ages 10 to 19 rose 26 percent from 2007 to 2012, to almost 21 million
yearly—a number that corresponds to more than two million individuals. Doctors
and students from schools across the nation estimate that 15 percent to 40 percent of

students use prescription stimulants as a study aid.”

 

°8 Td. at 85.

°° John E. Schulenberg et al, Monitoring the Future: National Survey Results on
Drug Use 1975-2017, 2017 Overview, Key F’ indings on Adolescent Drug Use 111,

available at http://www.monitoringthefuture.org/pubs/monographs/mtf-
overview2017.pdf.

69 7d. at 113.

61 Id. at 116.

6? Alan Schwarz, Risky Rise of the Good-Grade Pill, N.Y. Times (June 9, 2012),
https://www.nytimes.com/2012/06/10/education/seeking-academic-edge-
teenagers-abuse-stimulants.html.

34

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oOo aI HD On FP W WN

NO NO NYO NY NY WN WN WN NO HH KH HK HF KS HF KF ee eS
eo TID A BP WN KF DTD BO Wns DB WN BP WO NY KF CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 42 of 187

124. According to the Center on Young Adult Health and Development,
nearly one-third of college students have participated in the misuse of stimulant
prescription drugs at least once while attending college.

C.  Binge-EKating Disorder

125. BED was first described in 1990 by a psychiatrist named Robert
Spitzer. At a meeting to discuss which diagnoses should be included in the fourth
edition of the Diagnostic Statistical Manual of Mental Disorders (“DSM-IV”), the
bible of the mental health field that classifies each recognized mental illness and its
symptoms, he noted that some patients regularly binged but did not fall into the
category of bulimia because they did not purge. Over the next two years, Spitzer led
a landmark study finding the practice of uncontrollable, distress-inducing binges to
be a common, untreated problem among individuals participating in weight loss
programs—one that some binge eaters likened to an addiction. The evidence led the
DSM committee to include BED, defined as binges featuring “impaired control” at
least twice a week for at least six months, as a disorder that was “not otherwise
specified.” Mental health practitioners were to be aware of its symptoms, but the
disorder necessitated more study before it became a full-fledged diagnosis.

126. This classification in 1994 served as a rallying call of sorts among
eating disorder researchers. Between the release of the DSM-IV and the DSM-S, in
2013, more than 1,000 studies were published on the prevalence, epidemiology, and

treatments of BED.

 

63 Colleen Brennan, Popping Pills: Examining the Use of ‘Study Drugs’ During
Finals, USA_ Today (Bec: 16, 2015, 4:23. p.m.), https://www.usatoday.com/
story/college/2015/12/16/popping-pills-examining-the-use-of-study-drugs-during-

finals/37409989/.

35

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So me NN DN FP W NY

NO NYO NO WN NN HN NY KH KH KR Se HS Ke He Fe ee Se eS
oOo NDB nH FP WD NY KFKF& OD BO Dn DB NH BP WD NY KS CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 43 of 187

127. Some of the DSM Task Force were skeptical. Allen Frances, Chair of
the DSM-IV Task Force, was very outspoken: “Excessive eating 12 times in 3
months is no longer just a manifestation of gluttony and the easy availability of really
great tasting food. DSM-5 has instead turned it into a psychiatric illness called Binge
Eating Disorder.”** “BED is being offered as psychiatry’s answer to the obesity
epidemic (which is rapidly overtaking smoking as our most deadly public health
threat). Unfortunately psychiatry has no answers here—no cure for binge eating or
for obesity .... Mental disorder is not causing the obesity epidemic. And treating
a fake mental disorder can’t fix it.... Phony psychiatric labels won’t held. BED
has the familiar three-strikes-you’re-out combination of inaccurate diagnosis, no
effective treatment, and drug side effects. Making BED focuses attention on the
wrong culprit; it is not the individual who is sick, it is the public policy.”®

128. Others have questioned the close ties that task force members had with
the pharmaceutical industry. Sixty-nine percent of the DSM-5 task force members
reported ties to the pharmaceutical industry.©

D. Selling Sickness

129. In 2011, Shire researchers had begun studying the company’s top-
selling drug, Vyvanse, as a treatment for BED. The first large trial showed

promising results: after about three months, those on high doses of Vyvanse binged

 

6# Allen J. Frances, DSM 5 Is Guide Not Bible—Ignore Its Ten Worst Changes,
Psych. Toda (Dec. 2, 2012), https://www.psychologytoday.com/us/blog/dsm5-in-
distress/201212/dsm-5-is-guide-not-bible-ignore-its-ten-worst-changes.

6° Allen J. Frances, Saving Normal: An Insider’s Revolt against Out-of-Control
Psychiatric Diagnosis, DSM-5, Big Pharma, and the Medicalization of Ordinary
Life 183-84 (Harper Collins 2013).

6 Lisa Cosgrove & Sheldon Krimsky, A Comparison of DSM-IV and DSM-5 Panel
Members’ Financial Associations with Industry: A Pernicious Problem Persists, 9
PLoS Med. e1001190, 1 (2012), available at https://journals.plos.org/
plosmedicine/article?id=10.1371/journal.pmed.1001190.

36

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oOo ND NH FP WD NY

NO NO bw NO HN KN HN KN NO ee Se Fe HF HF Fe ee Se Se
oN DN OM FR WN KK CO CO OHA DBA FBP WO NY KS CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 44 of 187

about half as much as those on a placebo. By the time of the 2013 release of the
DSM-5—which, with universal support from the DSM committee, included BED—
Shire had already laid the groundwork for its awareness campaign around the
condition.

130. Shire’s financial records reveal that in mid-2013, the bulk of its funding
for educational purposes transitioned from teaching doctors how to recognize
ADHD—a market that was slowly being eroded by generic drugs—to awareness of
BED.

131. Inthe year and a half before gaining FDA approval, Shire spent about
$4 million dollars on “medical awareness” of BED, including grants to the American
Academy of Continuing Medical Education for a program called “the ABC’s of
BED” and to the Johns Hopkins University School of Medicine, to teach doctors
about “missed opportunities in the recognition of binge eating disorder.” The
company also donated to patient advocacy groups, including a total of $450,000 to
the Binge Eating Disorder Association (BEDA) and the National Eating Disorders
Association (NEDA) to fund awareness activities.

132. This is not the first time Shire has focused on selling a disease. The
company has faced criticism in the past for spending heavily to promote “awareness”
of ADHD in order to promote sales of Adderall XR, Vyvanse, and Daytrana, Shire-
owned drugs approved to treat ADHD.*®’ The campaign was wildly successful: by
2013, the number of children on medication for ADHD reached over 3.5 million,

more than five times the number of children taking drugs for the condition in 1990.

 

67 Alan Schwarz, The Selling of Attention Deficit Disorder, N.Y. Times (Dec. 14,
“0 13) http: /www.nytimes.com/20 13/12/15/health/the-selling-of-attention-deficit-
isorder.html.

68 Td.

37

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
0 Oo SYN DWN UA FF W NO

NO NO bw NH HN NHN HN KN HN KR Ke HF Ke BF KF BF SF RS oe
So ITD A BP WN KF OD BO DBnN ND A FP W NY KS CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 45 of 187

Shire’s own ADHD drugs achieved blockbuster status, with Vyvanse alone bringing
in close to $1.5 billion in sales by 2014.

133. Shire’s strategy for promoting awareness of BED included hiring tennis
star Monica Seles to draw attention to the disease. Seles told audiences she engaged
in guilty, secretive binges for years as a professional athlete.”” The tennis star was
paid by Shire to tour television talk shows, including “The Dr. Oz Show” and “Good
Morning America,” in the month following the FDA’s approval of Vyvanse.7!

134. Seles encouraged viewers to visit BingeEatingDisorder.com, a website
owned by Shire, for more information. Research has shown that receiving a medical
diagnosis for a condition makes it more likely that a patient (or their caregiver) will
choose drug treatment.’”” Shire’s campaign took advantage of this likelihood by
promoting binge eating as a medical disorder: “B.E.D. is a real medical condition,”
reads the main page of BingeEatingDisorder.com, which also offers detailed
instructions to patients on how to draw attention to their condition during a doctor’s
visit.

135. The website urges potential sufferers of BED to see a doctor, “bring up
BED early in the appointment” because time may be limited, and prepare the doctor
by sending a“Binge Eating Disorder Education Kit.” The website further

encourages visitors to complete a questionnaire designed to produce false diagnoses

 

6 Td.

7° Katie Thomas, Shire, Maker of Binge-Eating Drug Vyvanse, First Marketed the

Disease, N.Y. Times (Feb. 24, 2015), https://www.nytimes.com/2015/02/25/

business/shire-maker-of-binge-eating- drug-vyvanse-first-marketed-the-
isease.html.

"Td.

” Aaron E. Carroll, Calling an Ordinary Health Problem a Disease Leads to Bigger
Problems, N.Y. Times (lune 2, 2014), https://www.nytimes.com/2014/06/03/
upshot/calling-an-ordinary-health-problem-a-disease-leads-to-bigger-
problems.html.

38

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Co fe YN DB NH FS WW NHN

NO NO NY HN HN NHN HN HN HN KH Fe Fe KF Fe Fe Fe Se eS
~~ NI DA FP WO NY KY BD OO Wn HD WH FBP WO NY KK CS

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 46 of 187

of BED. This questionnaire, which is almost identical to the BEDS-7 Screener
described infra J 155-65, misstates certain criteria for a BED diagnosis and entirely
omits other criteria. As such, it is worse than useless as a diagnostic tool; it is
affirmatively harmful to patients who seek and receive unnecessary treatment with
amphetamines for a disorder they do not have.

E. FDA Approval of Vyvanse for the Treatment of BED

136. The FDA approved Vyvanse, a drug widely used for attention deficit
hyperactivity disorder, in 2015 to help curtail binge eating in adults.

137. Because there was not another FDA-approved drug treatment for binge-
eating, the agency agreed to fast-track Vyvanse through the approval process. And,
although the agency often asks an independent panel of experts to review evidence
on older products put to new use, it opted to skip that step in this case, noting that
Vyvanse’s safety record as an ADHD drug was sufficiently reassuring.

138. Ultimately, the agency approved the drug based on two 12-week
clinical trials involving a total of 724 people with the disorder. Those studies showed
that, on average, people were binging less by the end of the study—regardless of
whether they took the drug or a placebo (sugar pill). However, people who took a
50- or 70-milligram dose of Vyvanse reduced the number of binge episodes more
than those who took a 30-mg dose or a placebo.

139. Had Shire sought to have Vyvanse approved as a weight-loss drug
instead of a “cure” for binge eating, it would have faced significant challenges. The
FDA has become particularly cautious about approving new weight loss treatments
after the weight loss drugs fenfluramine, dexfenfluramine, and sibutramine were

linked to increased risk of cardiovascular problems (such as heart attack, stroke and

39

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo ON HD OO SP W NY

NO NO NO NY HN HO NY KN HK HH ee Be Ke eB ee eS Se eS ee
Oo NWN WH BP WD NYO KK CO OO DON HDB nH BPW NYO KK CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 47 of 187

heart valve disease) and removed from the market.” To address potential risks for
new weight loss products, the FDA now generally requires long-term studies of
safety and effectiveness.

140. Vyvanse is a dangerous drug that has been linked to sudden death,

stroke and heart attack in adults and children.” Given these risks:

[T]he drug would likely have fared poorly in long-term cardiovascular safety
studies. Rather than attempt to overcome these high hurdles, Shire chose to
develop Vyvanse for BED rather than for weight loss. This choice paid off:
despite the fact that binge eating, like obesity, is a long-term condition that
requires long-term treatment, the FDA approved Vyvanse based on just
twelve weeks of testing in placebo-controlled trials. Patients with existing
cardiovascular problems, which are common among obese patients, were
excluded from clinical testing. This omission made it even less likely that
high numbers of cardiovascular side effects would occur during clinical
testing and potentially prevent the new indication from being approved.”

141. Even with these omissions, clinical studies demonstrated that Vyvanse
“significantly increased blood pressure and heart rate, indicators of potential
increased cardiovascular risk. Subjects taking the drug also experienced fainting
and a certain pattern of tingling sensations, which are both side effects related to the
cardiovascular system.” Although these symptoms troubled FDA officials, the
lack of serious adverse events during testing—likely attributable to the studies’ short
duration and inclusion only of healthy patients—convinced the FDA to grant

approval to Vyvanse.””

 

® George A. Bray, Medical Treatment of Obesity. The Past, the Present and the
Future, 28 Best Practice & Res. Clinical Gastroengerology 668-69, 680 (2014);
Medications Target Long-Term Weight Control, U.S. Food & Drug Admin. (June
17, 2012), http://www.fda.gov/forconsumers/consumerupdates/ucm3 12380.htm.

™ Vyvanse Label 1, Food & Drug Admin., https://www.accessdata.fda.gov/
drugsatfda_docs/label/2017/2085 1 0lbl-pdf (last visited July 3, 2019).

’> Sarah Sorscher, Vyvanse for Binge Eating: Old Pill, New ‘Disease,’ Pub. Citizen
Guly 21. 2015), https://www.citizen.org/news/vyvanse-for-binge-eating-old-pill-
new-disease.

716 Td.
7 Td.

40

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So Oo ND AH FP W NY

Oo NYO NO NH HN WN HN WH NHN HR Se KR RR Fe KF Fe Se eS
oN DN HN PW NY KF OO FH DA BP WO NH KF CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 48 of 187

142. While stimulants were once popular diet aids, over time it became
apparent that that type of drug harmed dieters more than they helped. The drugs
proved addicting and increased the dieters’ risk for heart attack and stroke.

143. Vyvanse carries many of those same risks. The drug is classified as a
Schedule II controlled substance because it has a high potential for abuse and people
can become physically dependent on it. Like other stimulants, it can raise blood
pressure and heart rate and increases the risk of heart attack or stroke and even
sudden death in people who have heart problems or heart defects. The drug can also
trigger psychiatric problems, including hallucinations, delusions, or mania, even in
people with no history of psychotic illness.

VII. DEFENDANTS’ FRAUDULENT MARKETING SCHEME

144. It was against the foregoing backdrop that Shire and Takeda developed
and deployed the fraudulent scheme described below, which was characterized by
false and misleading statements at every turn, to induce physicians to prescribe
Vyvanse and thereby cause false claims for reimbursement to be submitted to (and

paid by) Government Programs and private payors.

A. Defendants’ Unapproved and Unsafe Promotion of Vyvanse for
Weight Loss

145. Vyvanse is indicated for the treatment of ADHD in pediatric and adult
patients, as well as moderate to severe BED in adults. It is not indicated for weight

loss. Indeed, Vyvanse’s label warns:

Limitation of Use: VYVANSE is not indicated for weight loss. Use of
other sympathomimetic drugs for weight loss has been associated with
serious cardiovascular adverse events. The safety and effectiveness of
VYVANSE for the treatment of obesity have not been established.

41

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So Oe IN HN OT FF W NO

NO wo NO NY HN YP WN NH KN KF HS He KF He Fe Se eS Se
Oo aI NHN OA FP W NO KK ODO OBO PMB nA ABA NA BP WH NO KY CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 49 of 187

146. In addition, Vyvanse’s label contains a black box warning—the most
serious warning assessed by the FDA—>pertaining to the drug’s high potential for

abuse:

 

WARNING: ABUSE AND DEPENDENCE
See full prescribing information for complete boxed warning.

e ~=CNS stimulants (amphetamines and methylphenidate-containing
products), including VYVANSE, have a high potential for abuse
and dependence (5.1, 9.2, 9.3)

* Assess the risk of abuse prior to prescribing and monitor for signs
of abuse and dependence while on therapy (5.1, 9.2)

 

 

 

147. Shire and Takeda have engaged in a massive fraudulent scheme to
promote Vyvanse for the treatment of obesity despite these FDA-mandated warnings

and the cardiovascular risks associated with such treatment.
1. Shire and Takeda’s Neuroscience Sales Specialists promote

Vyvanse for weight loss, an unapproved and unsafe use

148. BED is a relatively rare disorder. In 2016, the Office of Women’s
Health in the U.S. Department of Health and Human Services estimated that four
million Americans suffered from BED.”

149. Nevertheless, seeking to take advantage of Vyvanse’s new indication
for BED, Shire sought to inflate these prevalence data in an attempt to convince
patients and practitioners that BED is more common than it actually is. For instance,
a 2014 CME program funded by Shire claimed that 8.5 million Americans suffered
from BED.”

 

78 John Fauber et al., From ‘Gluttony’ to the Medical Mainstream: Is Binge Eating
a Disorder or Simply an Unhealthy Habit?, Milwaukee J. Sent. (May 21, 2016),
http://archive jsonline.com/watchdog/watchdogreports/from-gluttony-to-the-
medical-mainstream-is-binge-eating-a-disorder-or-simply-an-unhealthy-habit-b997
-380004701.html; accord Binge Eating Disorder, Cleveland Clinic (Feb. 5, 2019);
https://my.clevelandelinic.org/health/ iseases/17652-binge-eating-disorder.

7” Fauber et al., supra n. 78.

42

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oO Oo IN HN Wn BP WY NO =

YN NY NY NY NY NY NY NY NN HF HF HS HRP eRe eRe eee
eo SAID WA BP WH NO KH CO CO Bn HD nH BP W VPN KK OC

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 50 of 187

150. These inflated prevalence estimates facilitated Shire and Takeda’s
marketing scheme for Vyvanse as a weight-loss product, under the guise of
uncovering additional BED diagnoses.

151. Shire and Takeda’s Neuroscience Sales Specialists were and are
instructed to target “promotionally responsive” health care providers who focused
on earming additional money for their practices. According to Shire and Takeda
management, a “promotionally responsive” provider generally is unaffiliated with a
hospital and often provides ancillary treatments or services, such as selling cosmetic
lotions or weight-loss shakes. Many providers focusing on weight loss are seen as
archetypal “promotionally responsive” providers. Shire and Takeda believed,
rightly, that these providers would prescribe Vyvanse at high rates, notwithstanding
the clinical appropriateness of such prescriptions.

152. The dangerous effects of Vyvanse become more pronounced at higher
doses. Thus, Vyvanse’s label mandates that patients be given an initial dose of 30
mg daily. Providers are permitted to “titrate’—that is, adjust—the dose upward by
20 mg weekly, up to a maximum daily dose of 70 mg.

153. Shire and Takeda’s Sales Specialists, however, are trained to, and do,
instruct health care providers to increase their patients’ doses to 70 mg daily as
quickly as possible, regardless of the medical necessity for such a high dose. Such
high doses of an amphetamine product such as Vyvanse are particularly dangerous
to persons suffering from obesity, who tend to have comorbid cardiovascular
conditions that can be exacerbated by amphetamines.

154. Thus, Shire and Takeda’s marketing of Vyvanse at the highest
permissible dose to obese patients, as treatment for their obesity, makes the already

dangerous drug even more dangerous.

43

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Co Oo NN DH NH BP WH WH

NO NO NO NO HNO HN KN HN HNO | KF Fe HP FP Oe OS SS ee
So NY DBA FP WW HBO KH OD ODO OWBmnH KH A BP WW VHB | CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 51 of 187

2. “Sell the Screener, not the diagnosis”

155. Perhaps the most important tool in Shire and Takeda’s arsenal is their
“BEDS-7 Screener,” a questionnaire developed by Shire to mislead patients into
believing they have BED when they do not, and to induce physicians into over-
diagnosing BED and prescribing Vyvanse when it is not medically indicated. Shire
and Takeda’s Sales Specialists have used the BEDS-7 Screener with thousands of
providers throughout the United States.

156. The BEDS-7 Screener intentionally misrepresents the signs and
symptoms associated with BED and is designed to elicit false diagnoses of BED.

157. Shire and Takeda train their Sales Specialists to “sell the Screener, not
the diagnosis.” In other words, Shire and Takeda instruct their Sales Specialists not
to focus on the actual DSM-5 criteria for BED, but on the Screener. Shire and
Takeda know that many physicians will make a diagnosis and prescribe Vyvanse
based only on the Screener, which is engineered to generate false positives.

158. Shire’s promotional materials, including the example reproduced
below, encourage physicians to “rule it out’”—that is, when presented with a patient
who suffers from obesity, depressive disorders, or bulimia nervosa, be sure to screen

the patient for BED, as well:*°

 

8° See Ex. B3 to Relator’s Pre-Filing Disclosure statement.

44

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
50 ON ND On FP WD YP

NO NO NO NY WN NN NY NN WN KH FF FS FS KF SF eS OS SS le
on KN ON SP WO NK ODO OO Ben HD A FSF WD NY KS SO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 52 of 187

 

Recognizing and screening
for suspected binge eating
disorder (B.E.D.) in your
adult patients

BINGE
EATING
DSTO] f4 Bia:

An informative guide

that may help you differentiate
B.E.D.in adults from obesity,
depressive disorders, and
bulimia nervosa

 

159. As part of the process of “ruling out” BED, Shire and Takeda instruct
physicians to ask their patients to complete the Screener, which intentionally
distorts, through misrepresentation and omission, the actual clinical criteria for a

diagnosis of BED:*!

 

 

 

8! See Ex. B1 to Relator’s Pre-Filing Disclosure statement.

45
COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
SoS Oo FN HD NH FP W NO

No NO NO NO NO WN HN YN NO HR HS HB HH He Ke Se Se Se Re
Oo nN HD NA FP W NYO KK OD OBO Bn HD A FR WO NO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 53 of 187

 

Tne follawing Queshons ask abou! your eating patterns and
behavior within the iost 3 months. For each question, choose
the answer tha! bes! appties to you

 

1. During the last 3 months, did you have any episodes of
excessive overeating (i.e., eating significantly more than Yes | No
what most people would eal in a simdar period of time}?

 

 

 

NOTE. iF YOU ANSWERED “NO° TO QUESTION 1, YOU MAY STOP
THE REMAINING QUESTIOWS. OO NOT APPLY TO you

 

2. Do you feel distressed about your episodes

Yes No
of excessive overeating?

Within the past 3 months.
ane oO
Rarely

 

3. During your episodes of excessive
oversating, how often did you feel tke
you had no contro! over your eating {e.g..
noi being able to stop eating. fee!
compelled to eat, or going back and
forth for more food)?

 

4. During your episodes of excessive
overeating, how often did you continue
eating even though you were not hungry?

 

5. During your episodes of excessive

overeating, how often were you
embarrassed by how much you ate?

 

6. During your episodes of excessive
overeating, how often did you feel
disgusted with yourself or guilty afterward?

 

?. During the last 3 months, how often
did you make yourse#l vomit as a means
to control your weight or shape?

 

 

 

 

 

 

 

 

160. Shire and Takeda’s Sales Specialists instruct physicians that, ifa patient
answers yes to question 1, he or she should complete the remainder of the Screener.
Shire and Takeda further instruct that if a patient answers yes to question 2 and
checks one of the shaded boxes for the remainder of the questions, that the patient

likely has BED and should be prescribed Vyvanse.

46

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oOo ITN WH F&F W YN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 54 of 187

161. The screener is only loosely connected to the actual clinical criteria for

a BED diagnosis:

Tabla A. DSM-IV and DSM-5 diagnostic criteria for binge-eating disorder

 

 

Criteria Set and ‘ ‘
Severity Grading Specific Definitions for Each Criterion
Criterion 1 Recurrent episodes of binge eating. An episode of binge eating is characterized by both of the
following:

a. Eating, in a discrete period of time (e.g., within any 2-hour period), an amount of food that
is definitely larger than most people would eat in a similar period of time under similar
circumstances

b. The sense of lack of control over eating during the episode (e.g., a feeling that one cannot
stop eating or control what or how much one is eating)

Criterion 2 Binge-eating episodes are associated with 3 or more of the following:

a. Eating much more rapidly than normai

b.. Eating until feeling uncomfortably full

c. Eating large amounts of food when not feeling physically hungry

d. Eating alone because of being embarrassed by how much one is eating

e. Feeling disgusted with oneself, depressed, or very guilty after overeating

Criterion 3 Marked distress regarding binge eating is present.

Criterion 4 The binge eating occurs, on average—

a. Atleast 2 days a week for 6 months (OSM-IV frequency and duration criteria)

b. Atleast 1 day a week for 3 months (OSM-5 frequency and duration criteria)

Criterion 5 The binge eating is not associated with the regular use of inappropriate compensatory behavior

(e.g., purging, fasting, excessive exercise) and does not occur exclusively during the course of

anorexia nervosa or bulimia nervosa.

Severity Grading |DSM-IV does not include a BED severity grading scale.

Applicable to DSM-5 only, BED severity is graded as follows:

Mild: 1 to 3 episodes per week
Moderate: 4 to 7 episodes per week
Severe: 8 to 13 episodes per week
Extreme: 14 or more episodes per week
BED = binge-eating disorder, DSM = Diagnostic and Statistical Manual of Mental Disorders

 

 

 

 

 

 

 

 

 

162. Contrary to the Screener’s suggestion, in order to be diagnosed with
BED, according to the DSM-5, binge eating must occur at least once a week for three
months, not just once at all during the last three months. Binge eating episodes must
be associated with three or more of five additional enumerated criteria: eating much
more rapidly than normal, eating until uncomfortably full, eating large amounts of
food while not feeling hungry, eating alone because of embarrassment, and feeling

disgusted with oneself, depressed, or very guilty after overeating. In addition, a

 

82 Nancy D. Berkman et al., Management and Outcomes of Binge-Eating Disorder
ES-1 ( 015), available at https://www.ncbi.nlm.nih.gov/books/NBK3383 12/pdf/
Bookshelf NBK338312.pdf.

47

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oo fe SN DH A SP WY YN

NO NO NO NO HN NY NY HN NO KR Ke Re Fe HF Fe Re Se eS
So nN HN WW BP WY NY K& DOD OBO fF ADH NH BP WY HYPO KF OS

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 55 of 187

sense of loss of control during binge episodes “‘is a core feature of BED,” not merely
“sometimes” associated with bingeing episodes.’ And persons who suffer from
BED must feel “[mJarked distress regarding binge eating,” not just sometimes feel
embarrassed, disgusted, or guilty.**

163. Additionally, because Vyvanse is approved only for the treatment of
moderate to severe BED, a patient must suffer from four to thirteen episodes of
bingeing per week for Vyvanse to be an appropriate treatment. This criterion is
omitted altogether from the Screener, increasing the likelihood that a physician will
prescribe Vyvanse for unapproved and unsafe uses.

164. By misstating key diagnostic criteria and entirely omitting others, the
Screener guides, encourages, and induces providers to over-diagnose BED and over-
prescribe Vyvanse.

165. In reality, the Screener is merely a thinly-veiled mechanism by which
Shire promotes Vyvanse for the unapproved and unsafe treatment of obesity, not the

narrowly circumscribed condition of BED.

3. Shire’s 2015 “Going Beyond” campaign encouraged Sales
Specialists to “go beyond” promoting Vyvanse merely for
ED and instead to target weight-loss clinics throughout the
country

166. In 2015, shortly after Vyvanse received FDA approval for the treatment
of BED, Shire management introduced its “Going Beyond” campaign, which
established the strategy of selling Vyvanse for weight loss in spite of the FDA’s clear

directives that such use was unapproved and unsafe.

 

83 Td.
84 Td.

48

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oO Oo ND OH FP WW YN

No NY NY NH NY YN WN KN NY HH SB Se Fe Se ee ee
oN DBD ON fF WN KY CO CO FH nH DH NH BP WO NO KK CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 56 of 187

167. Partner A and Partner B, along with their colleagues, attended a Plan of
Action (“POA”) meeting in October 2015 led by Regional Director Jack Duelks, at
which the “Going Beyond” campaign was introduced to various Sales Specialists.

168. Atthe POA meeting, Duelks instructed the Sales Specialists to provide
several messages to providers that were designed to promote Vyvanse for weight

loss, not BED:

a. Sales specialists were instructed to tell providers to ask their patients what
is keeping them from getting to their goal weight.

b. Sales specialists were instructed to tell psychiatrists to ask their patients if
they are still depressed even after taking antidepressants—and, if so, to ask
the patients if they are emotionally eating.

c. Sales specialists were instructed to tell providers to ask how often their
patients are so uncomfortable before they are weighed that they remove all
of their clothing before stepping on the scale.

d. Sales specialists were instructed to ask providers what kinds of
conversations they have with their patients after hearing that the patients
“feel fat” and are “stressed out.” Sales specialists were instructed to tell
prowiders that if they hear such statements, they should administer the

EDS-7 Screener.

e. Sales specialists were instructed to tell providers that if a patignt has a
Body Mass Index (BMI) of over 25, screen the patient for BED.®

All of these messages were intended to, and did, conflate the conditions of
depression, obesity, BED, and mere overeating—and induce the use of Vyvanse for
the unapproved and unsafe use of weight loss.

169. Duelks also instructed the Sales Specialists to ask providers who
prescribed weight loss drugs about their patient’s retention rates.*° Duelks instructed
the Sales Specialists to compare Vyvanse to these weight loss drugs, touting the

relatively high retention rate that providers could expect when prescribing Vyvanse.

 

85 In the BMI scale, 25 is the threshold for being considered overweight.

8° A retention rate refers to the rate at which patients continue to seek care from a
provider. Higher retention rates are preferable because they provide a steadier
stream of income to a provider and reduce the need to seek out new patients.

49

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So HN DB A FP W NO

NO NO NO NO NO NO NY NO NO FF KF = = —| =| Se Se Se
oN ND nA FP WN KF DGD OO Ben Dn BP W NYO KF CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 57 of 187

Not only was such a comparison relevant only if Sales Specialists were promoting
Vyvanse for the unapproved and unsafe use of weight loss, but Shire had no head-
to-head clinical trial data supporting these claims.

170. Duelks did not invent the messages he delivered at the POA meeting on
his own. Rather, Shire management trained Duelks and other managers to deliver
standardized messages. Accordingly, the messages Duelks delivered at this POA
meeting were also delivered by other managers to Shire’s entire Neuroscience
Business Unit Sales Specialists across the country.

171. Shire’s printed marketing materials contained similar statements
designed to induce providers to prescribe Vyvanse for the unapproved and unsafe
use of weight loss.

172. For instance, Shire’s Sales Specialists were provided with a tablet
containing software to be used in sales presentations with providers. One portion of .
these digital marketing materials listed many symptoms, some of which are

associated with BED and some of which are not:®”

 

87 See Ex. B8 to Relator’s Pre-Filing Disclosure statement.

50

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 58 of 187

 

 
 

What symptoms/triggers do you think are
consistent with adults with B.E.D.?

  
    

NEGAIIVE
- FEELINGS

  
 
 
  
  

& BATINGUARGE |
CRAOUNTS OF
oop auicny |

| _ STRESSED
ABOUT FATING

     
 

Ree Bsc: 1s
patent that conims the criteria for 8... established it fie OSU-5** Cee toa ee

  

esate Nae Leite)

173. By tapping on a symptom, a user would be informed whether or not

that symptom was actually associated with BED. Some of the symptoms

enumerated in the digital marketing piece are not associated BED:**

 

88 Td.

51

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo OA NN HD nH BW NO

10

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 59 of 187

What symptoms/triggers do you think are
consistent with adults with B.E.D.?

ER miele
patient that confirms the criteria for BLE D. established in the DSM-5*." eieg ct ecm | Cg

Diagress should be based upon a complete medical evabetien vt ove

SEL AUELU CES Cem

 

174. However, Shire’s Sales Specialists rarely had time to discuss every
symptom—or even any of these symptoms—with a provider, leaving the false
impression that every symptom enumerated in the digital marketing piece was
indicative of BED.

175. In July 2016, Partner A and Partner B attended a national sales meeting
in Dallas, Texas. Shire’s entire sales force attended the meeting.

176. Periodically throughout the meeting, there were “breakout sessions” for
each zone or region. Prior to these breakout meetings, the Zone Director or Regional
Director is trained to give a message to his or her sales team. Accordingly, each
Zone Director or Regional Director within a particular business unit delivers—and

each Sales Specialist receives—the same, standardized message.

52

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
0 Oo NA NW BR WwW He

Ny NY NY NY NY NY NY KN NO Re Be RO Re Re Re ee ee ee
Oo nN ND OH FSF WN K§ CO ODO FADD NH FP WW NY KF &

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 60 of 187

177. At one point, Regional Director Duelks led a breakout session which
Partner A attended. At the breakout session, Duelks encouraged Sales Specialists to
stress the importance of BED by delivering the following messages to health care

providers:
e You care about diabetes and cholesterol—why not BED?

e What is stopping your patients from getting to their normal BMI?

e higing? have other disease states that you treat, where BED may be
Duelks further instructed Sales Specialists to stress the importance of using the
BEDS-7 Screener and to compare the cost of Vyvanse with and without the Vyvanse
Savings Card.®?

178. Duelks instructed Sales Specialists to tell providers to focus on “4 ‘S’s”:
speed, stuffed, secret, and shame—ostensibly corresponding to criterion 2 of the
DSM-5 criteria for BED. This shorthand mnemonic, however, fails to address
several key criteria essential fora BED diagnosis, including the definition of a binge,
frequency of binges, marked distress, and lack of compensatory behaviors.

179. These standardized messages, which were delivered to all Sales
Specialists in Shire’s Neuroscience Business Unit, were designed to induce
providers to over-diagnose BED and over-prescribe Vyvanse, especially for the

unapproved and unsafe use of weight loss.

4. Shire’s “Change in Mindset” campaign encouraged Sales
Specialists to promote Vyvanse in weight-loss clinics

180. By 2018, three years after Vyvanse was approved for the treatment of
BED, Shire had not achieved the sales figures it had hoped for. Faced with stagnant

ADHD sales due to generic competition, Shire sought additional ways to monetize

 

89 See infra Jf 330-57.

53

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo Oo NI DN FP W NO

BO vO bP bt KH HO LH HO NY KH KH He He HK Fe Fe Se Se eS
Oo I Nn nA FBP WD NY KF OS OO Ww HDB nA FP W NYO KS CS

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 61 of 187

Vyvanse’s BED indication. Shire’s management sought to find “new-to-brand”
business—patients who had not taken Vyvanse before, but might in the future, with
the right marketing efforts.

181. Shire became aware that certain sales representatives were having great
success marketing Vyvanse to weight-loss clinics and selling Vyvanse for the
unapproved and unsafe use of weight loss. Recognizing that these marketing efforts,
though fraudulent, could result in substantially more revenue for the company, Shire
determined to roll them out company-wide through a new marketing initiative titled
“Change in Mindset.”

182. This title ostensibly referred to a particular change that Shire wanted to
instill in the mindset of providers: essentially, that BED was more prevalent than
commonly thought. In reality, however, “change in mindset” was a code that
referred to the promotion of Vyvanse for weight loss. Shire’s managers and Sales
Specialists all understood the true meaning of the phrase, and Shire’s managers
regularly made sure the Sales Specialists understood what was expected of them.

183. The Change in Mindset campaign coincided with the formation of a
weight-loss task force helmed by Chad Webb, a particularly successful Sales
Specialist. Webb was hand-picked by Shire management to share his strategies with
managers and Sales Specialists throughout the country. Although Webb himself was
not a manager, his conduct was ratified by Shire management, which featured his
success as a role model for the rest of the sales force.

184. Shire management knew that Webb’s success was attributable to his
aggressive marketing of Vyvanse for weight loss.

185. Shire’s weight-loss task force included twenty Sales Specialists from

around the country. They had weekly conference calls discussing how they could

54

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
0 Oo ND OH BP WY NY

NO NO NYO NH HO HN NY YN YN HR He HB ee He Be ee ee Se
oN NWN OH FP WD NHN KF DO HN HDB UH FP WY NY KF CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 62 of 187

sell to weight-loss clinics. The goal of the weight-loss task force was to implement
Webb’s strategies nationwide.

186. Webb presented the Change in Mindset initiative in mid-2018 to
various Shire managers, including Duelks. Those managers then instructed Sales
Specialists about the new initiative.

187. Duelks, who was correctly under the impression that Shire desired to
market Vyvanse for the unapproved and unsafe use of weight loss, explicitly
instructed his Sales Specialists to call on weight-loss clinics.

188. After receiving or hearing about this instruction, one or more Shire
employees filed an internal report with Shire’s compliance department complaining
of Duelks’ behavior. Shire’s compliance department determined that Duelks’
instruction was noncompliant with Shire’s duties to lawfully market Vyvanse.

189. However, Shire’s management knew that Duelks had accurately, if
clumsily, delivered the message it intended to send to Sales Specialists. Therefore,
rather than terminate Duelks for noncompliance—which would, per company
policy, not entitle Duelks to a severance package—Shire terminated Duelks’
employment for the pretextual reason of colluding with Sales Specialists during the
investigation. Shire gave Duelks a handsome severance package conditioned on his
not reporting Shire’s fraudulent marketing tactics with regard to Vyvanse.

190. Duelks confirmed this state of events in a March 29, 2019 conversation
with Partner A, during which he stated that the marketing of Vyvanse for the
unapproved and unsafe use of weight loss was widespread at Shire, and the stated
reason for his dismissal was pretextual:

Duelks: I would love—I—I—I don’t know if I would love to know
or not to know, but I would love to know if somebody
would ever—if [Regional Zone Director] Brandy
[Peckham] was ever able to divulge and, like, somebody

55

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo Oo aT DBD nm FB WY NO —

NO NO NYO NYO NY NO NY KN NO HB KH He HS KF Fe eS Se eS ee
Oo ND On FP WN K§ COT HO DOH TDN FBR WN —& CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 63 of 187

Partner A:

Duelks:

Partner A:
Duelks:

Partner A:

Duelks:

Partner A:

Duelks:

Partner A:

Duelks:

say, you know: “What happened with Jack? Why didn’t
you protect him?”

Yeah, right?

I would love to know that reason. And you know what?
If she [Peckham] was honest—if she was a hundred
percent honest, her comeback probably should be: “Listen,
ultimately, Jack didn’t do anything wrong. He got caught
up with a compliance violation that—it was probably a
compliance violation, but we were all doing it, and, at the
time, a—a lot more people potentially could have lost their
jobs, so I had—you know, Jack had to be sacrificed for
that.” You got to think of it, we got Chad f------ Webb
on conference calls, going: “Go into weight-loss clinics.”

Right. Did he—
Chad could have lost—

Did he—did he tell you that—guys that, to do that? Like,
did he say: “Go call on weight-loss clinics?”

Yes. In my—on the managers’ meeting call. Like, it
could’ve—it could’ve—it could’ve blown up.

Yeah.

But one—you know, but Brandy had one thing in mind:
protect her ass.

Right.

And—and—and do it quickly.

191. Shire failed to report Duelks’ behavior to the government as required

by its Corporate Integrity Agreement.

192. Following Duelks’ departure from Shire, Shire’s managers and Sales

Specialists were careful not to explicitly discuss calling on weight-loss clinics and

56

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Co Oe ND On FP W NY

NO NO NO NY NY WN NH NN YN Se Fe Re Re Re ee eee ee
So ND nA FP WN KFKF§ DO Fn HR vA BP WH NP KK OC

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 64 of 187

marketing Vyvanse for the unapproved and unsafe use of weight loss. Rather,
“Change in Mindset” was used as a sort of code—a shorthand way of discussing
marketing Vyvanse for the unapproved and unsafe use of weight loss.

193. Indeed, Webb and Shire management often told Shire’s Sales
Specialists, at least facially, not to call on weight-loss clinics. This instruction,
however, was intended solely to circumvent any consequences from Shire’s
compliance department, which would have been forced to punish any blatantly
fraudulent behavior. Shire’s Sales Specialists understood that they were free to
disregard this instruction.

194. “Change in Mindset” became a common theme on conference calls
among Shire’s managers and Sales Specialists. The following excerpts of
conference calls provide examples of the coded language Webb and others would
use to encourage Sales Specialists to call on weight-loss clinics and to promote

Vyvanse for weight loss generally:

e Ona conference call on January 29, 2019 conducted by Webb, Webb
instructed Shire’s Sales Specialists to “completely . .. change your
mindset on how you run your business,” warning them not to “fall back
into what you were doing.” The participants of the conference call
understood that Webb was using a coded message to encourage them
to gain new business by marketing Vyvanse for weight loss, though
Webb was careful not to explicitly instruct the Sales Specialists to do

SO

e On the same call, Webb congratulated Sales Specialist Lauren Schuder
on successfully convincing a provider at a weight-loss clinic to
prescribe Vyvanse, stating that “she would’ve never been in that call
and made that huge binge call had she not shifted her mindset and taken
some calls away from those other people. She just wouldn’t have made
that call. Like that person would’ve never been called on. So that’s
what we’re talking about.” The participants of the conference call
understood that Webb was using a coded message to praise Schuder for
shifting her sales efforts from providers who treat BED or ADHD to

roviders who treat obesity and would prescribe Vyvanse for weight
OSS.

e Ona conference call in mid-February 2019 conducted by Webb, with

help from his supervisor, Charlotte, NC Regional Director Lauren
Hudson, Webb encouraged Sales Specialists to sell Vyvanse to

57

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So mea NDB WN FBP W DY

NO NO NO NO NO NO HN YB YN RB Re Re Re Ree Re Re eRe ee
oN HD A FP WN K§ COTO DBT HD NH BW NO KK CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 65 of 187

““promotionally responsive” health care professionals who “are willin
to do things different.” Webb instructed the Sales Specialists to see
providers who are providing cosmetic treatments such as Botox and
selling nutritional products such as weight-loss shakes: “So if they’re
selling that type of food in the office, what kind of patient do you think
that are coming into those offices?” The participants of the conference
call understood that Webb was using a coded message to encourage
them to market Vyvanse to providers whose patients are obese or
merely desire cosmetic treatment.

e On the same call, Webb discussed marketing Vyvanse for patients who
want to lose weight, and explicitly Compared Vyvanse to two weight-
loss drugs, Adipex and Phentermine: “So—and a lot of these offices, if
they are truly treating what they call weight loss, they are using—
typically they’re using a product called dipex or Phentermine or
something of that nature, right? And those products are very short term,
short—short-lived, right, so they only work about a month, two months.
So if that’s really—if there’s more to the problem than that, and that’s
what I’m getting at, that’s not going to work for the patient for very

ong.”

e Ata lunch meeting on February 20, 2019 involving Regional Zone
Director Brandy Peckham, Sales Specialist Kim Reynaud, and Partner
B, Peckham explained that, because Shire’s compliance department
would not permit it, the company could not explicitly tell its Sales
Specialists to market Vyvanse for weight loss: “And not—it’s not easy.
It’s not_a quick thing and to get everybody—and it doesn’t—it’s not
something they can hand deliver. Like a corporate office can’t
necessarily hand deliver you this.”

e At the same meeting, Peckham explained that Sales Specialists have
broad latitude in choosing which providers to market to, because “no
one treats BED,” so Sales Specialists should look for providers who are
“interested in just treating anything extra”: “Yeah, which people
struggle with BED. I remember BED, we’d give them targets we
thought would write and people would hear well, I walked in and they
don’t treat BED. Well, no one treats BED. You’re looking for someone
who’s interested in just treating anything extra right now, you know, or
who’s interested in hearing from you or who is interested to know more.
They’re—maybe they’re not treating now, but they want to give you
some time to talk about... . I can’t tell you what that—who that person
is on paper. You’re gonna have to tell me once you walk in the door if
they—if they are interested or not.”

195. Armed with the strategies from the weight-loss task force, this strategy
for selling Vyvanse was then rolled out nationwide, including by Regional Zone

Directors Peckham and Lauren Hudson. They told the Sales Specialists they were

58

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
0 Oo ND NH BPW YN

BO bw Pw LP KH HO LH LP NY Fe Re ee Se ee ee Se ee
oN DH ON FP WN KH OD OO Bn DB ON BW NO KF CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 66 of 187

to promote Vyvanse to weight-loss clinics using the tagline: “When what you’re

doing isn’t working with phentermine, try Vyvanse.”

196. Shire and Takeda’s fraudulent conduct is exemplified by a February 20,

2019 sales call made by Partner B, during which Partner B was accompanied by

Partner B’s Regional Zone Director, Brandy Peckham. Partner B was visiting Dr.

Henry Traylor, a family practice physician in Whiteville, NC.

197. Prior to entering the provider’s office, Partner B discussed the prospects

for the visit with Peckham. Partner B remarked that Dr. Traylor might be responsive

to a sales pitch for Vyvanse because he appeared to treat cosmetic issues. Peckham

agreed:

Partner B:

Peckham:
Partner B:

Peckham:

Partner B:

Peckham:

Partner B:

Yeah. Like with this guy, like I knew—just, I don’t even
know—just like hearing his name and stuff, like he does a
lot of—does a lot of, like, Botox parties—

Yes.
—all this stuff—

Yes. Entrepreneurial. He’s trying to make—the end of
the day and I always . . . Chad [Webb] and Billy [Lang, a
successful Sales Specialist] used to freak out about it.
Compliance. I’m like, “No. It’s just—they’re just
promotionally responsive.”

Right.

But I used to call them, “They’re your entrepreneurial
doctor.” They’re your doctor that is trying to stay afloat
and they’re incorporating—it’s not a weight-loss clinic.
Maybe they have a way [to lose weight] they sell there,
like supplements. They sell Botox. They do skin care.
They probably have a weight-loss program they’re
running. Why are they doing that?

Right.

59

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo Oe ND Nn FB W NO

NO NO NO NO NH NY NY NY NO He HF HF KF PF KF Fr OE S|
So ANAND nA FP WwW NY KF CO OBO FHA ADA NH BPW NY KF OS

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 67 of 187

Peckham: Because they need to make money.
Partner B: Make revenue, profits—

Peckham: Because they’re not making the money ‘cause people
aren’t going in for their appointments on time—

Partner B: And he owns his practice.

Peckham: He owns his practice. So they’re—they’re—you mean
you got a disorder where the patient has to come back
every month to check in on their script? I mean, you
can’t—you don’t need to even spell it out.

198. This conversation exemplifies Shire and Takeda’s prioritizing profit
over patient safety. The ultimate goal of any Vyvanse sales call is to convince the
provider to prescribe the drug, notwithstanding issues of safety or clinical

appropriateness.

5. Shire and Takeda recklessly permit Sales Specialists to add
providers to call panels and willfully ignore evidence of
unlawful marketing

199. Pharmaceutical companies, including Shire and Takeda, provide
marketing assignments to their sales representatives using “call panels.” A call panel
is a software system containing information about providers and their prescribing
habits, as well as guidance for how often a sales representative should contact the
provider to try to sell a particular drug.

200. Shire and Takeda’s Sales Specialists use a call panel program
developed by the software company Veeva. The Veeva call panel program permits
Sales Specialists to add providers to their own call panels, rather than waiting for
providers to be assigned by their managers. Shire and Takeda have taken advantage

of this feature to permit Sales Specialists to market Vyvanse for the unapproved and

60

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oO mH NH Wn FP WwW YP

NO bv HN Hb HO KN LH HN KN HF HF KF HF Fe Fe OF OS SS
So nN DN Wn FP WD NO KF DOD OBO FH NHN Dn FPF WD NO KFS O&O

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 68 of 187

unsafe use of weight loss, while attempting to maintain plausible deniability
regarding their Sales Specialists’ behavior.

201. During the weight-loss task force calls, Sales Specialists discussed how
to locate and then add weight-loss clinics to their call panels. To add a provider to
the call panel, Sales Specialists are required to identify the provider’s specialty.
However, Shire and Takeda management does not monitor this aspect of the call
panels and does not enforce this requirement.

202. During weight-loss task force calls, Webb told his colleagues that in his
experience, the call panel had never rejected a weight-loss provider. If the provider
was added without any specialty, the system would accept the provider,
notwithstanding the ostensible requirement to list a specialty. If the provider
specialized in weight loss, Webb instructed the Sales Specialists to list the provider’s
specialty as “family physician.” These tactics, which Defendants’ management was
aware of and at least tacitly ratified, permitted Sales Specialists to add weight-loss
physicians to their call panels with impunity.

203. The call panel system helps to amplify and perpetuate Shire and
Takeda’s fraudulent scheme. The call panel software uses an algorithm that
identifies providers who prescribe Vyvanse at high rates as high-value targets. Thus,
once a provider is added to the call panel and begins to prescribe Vyvanse at high
rates, the call panel software will instruct the Sales Specialists to target that provider
more and more—regardless of whether the provider is prescribing Vyvanse for its
approved indications. In the call panel software, this instruction is called “Full
Quarter Guidance”: the number of times a Sales Specialist should call on a provider
during each quarter.

204. Once the weight-loss clinics and doctors were added to their call panels,

Sales Specialists were instructed to, and did, compare Vyvanse to the diet drug

61

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Co mH aI HB A FP W NY —

NO NO NO NY NH WN KN HN KN Se eRe Re eR = Se Se ee ee ee
oOo SN DN OO FP WN KF DT OO CBC THD mH BR WHO NY —$& CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 69 of 187

Phentermine in their sales pitches to these health care providers. Despite no head-
to-head comparative trials supporting such claims, they were to tell these healthcare
professionals that Vyvanse had long-term data showing how it helped patients with
weight loss and that it was superior to Phentermine. No such data exists. In addition,
comparisons to Phentermine, a weight-loss drug, are relevant only to the extent
Vyvanse is marketed for weight loss.

205. Shire’s Sales Specialists were instructed to target “promotionally
responsive” physicians who were looking for ways to grow their medical practices,
including physicians who ran weight-loss clinics. The development of call panels
had little or input or direction from Shire and Takeda’s compliance department.
Shire management instead told Sales Specialists that, even though managers were
not allowed by company compliance policies to add weight-loss clinics and doctors
to the call panels, Sales Specialists should nonetheless find those doctors and add
them to their call panels. Shire management believed that this instruction permitted
the company to maintain plausible deniability with regard to Shire’s fraudulent
marketing scheme while continuing to secretly guide and ratify the unlawful conduct
of their sales staff, who added thousands of health care providers specializing in
weight loss to their call panels.

206. The call panel system provides a dashboard for each provider
containing information related to Shire and Takeda’s business, including how many
prescriptions of each Shire/Takeda drug the provider has written, the number of calls
a Sales Specialist has made for that provider, and the provider’s Full Quarter
Guidance. The dashboard further indicates whether it is appropriate to call on the
provider and whether a Sales Specialist is eligible to receive incentive compensation
(“IC”) for calling on that provider. The dashboard also provides an “opportunity

decile” for each provider ranging from 1 to 10, with 10 representing the highest

62

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
—

NO NO NO NO HN NY NY NY KN HB He Ke Se Fe Fe ee ee ee ee
oOo NN OH FR WN KK OD CO DBA HD nA BP WW YPO KH CO

io ON DUN KR WW

 

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 70 of 187

business opportunity. The opportunity decile is an estimate of how valuable a
provider might be to Shire and Takeda based on how many prescriptions for Shire
and Takeda’s drugs the provider is willing to write.

207. The call panel dashboards for numerous prescribers specializing in
weight loss demonstrate suspiciously high numbers of prescriptions for Vyvanse.
For instance, the dashboard for Bradford Lawrence, a Physician Assistant at
NexSlim, a weight-loss clinic in Hickory, North Carolina, shows that, for the fourth
quarter of 2018, Lawrence wrote 157 prescriptions for Vyvanse:”°

ONE ua atid XT ORE OLCOLhA ORE

Lawrence, Bradford Opportunity Decile Growth Status Volume Index

; Adult wo aps
Call Plan indicator Beery IC Eligibility

LORS] eae aa LOO s 8 A. 02

AY fen tere nag Ses Calls C4

id Chg rn Chg Full Quarter Guidance aT)

3.9% +20 FN ett se ere ret P
60.5%. 5.755 BED Presentations
a, 12% irae BED Patients 4

- Savings Cards Redemptions (1st) cc eer

208. Although these prescriptions are almost certainly for the unapproved

and unsafe use of weight loss, the call panel’s algorithm nevertheless assigns

 

*° See Ex. D3 to Relator’s Pre-Filing Disclosure statement.

63

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So Oo ND A BP WD HN eR

NO NO BPO NHN NY NY NY KD HN HR He Se ee ee Se ee ee
oN DN AN BP WYN KF§& OD OC Hn DH BP WD NPB K& OC

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 71 of 187

Lawrence an opportunity decile of 9 and Full Quarter Guidance of 16, meaning that

Shire and Takeda’s Sales Specialists should call on Lawrence 16 times per quarter.

9

The categories “Call Plan Indicator” and “IC Eligibility” state “yes,” meaning

Lawrence is an appropriate target for sales calls and Sales Specialists are eligible to
receive incentive compensation for sales to Lawrence.

209. Additional examples of health care providers specializing in weight
loss, yet included on Shire and Takeda’s call panels, abound. These providers

include:”!

¢ Tanya Dyer, FNP-C, also at NexSlim. Dyer wrote 342 Vyvanse prescriptions,
has an opportunity decile of 10, and is listed as “growing” in terms of Vyvanse
sales, an appropriate health care provider for sales calls, and a provider for
whom Sales Specialists could receive incentive compensation. Schmidt’s Full
Quarter Guidance is 16, meaning that Shire and Takeda’s Sales Specialists
should call on Schmidt 16 times per quarter

e Alyssa Jastrzebski, NP, at Total Woman Care in Elkin, North Carolina,
“specializing in Medical Weight Loss.”** Jastrzebski wrote 67 Vyvanse
prescriptions and is listed as a “growing” customer for Vyvanse sales, an
appropriate health care provider for sales calls, and a provider for whom Sales

pecialists could receive incentive compensation.

e Jennifer Schmidt, DO, at Doctor’s Weight Loss Center, in Cary, North
Carolina, a practice specializing in “medical weight loss.””? Schmidt wrote
112 Vyvanse prescriptions, has an opportunity decile of 10, and is listed as
“growing” in terms of Vyvanse sales, an appropriate health care provider for
sales calls, and a provider for whom Sales Specialists could receive incentive
compensation. Schmidt’s Full Quarter Guidance is 16, meaning that Shire
and Takeda’s Sales Specialists should call on Schmidt 16 times per quarter.

e Julia Diane Moon, DNP, at North Carolina Weight & Wellness in Elkin, North
Carolina, specializing in “weight loss management.’ Moon wrote 152

 

7! All examples contain data corresponding to the fourth quarter of 2018.

° Alyssa Jastrzebski, FNP-BC, Total Woman Care Obstetrics & Gynecology,
htt ONO Lay  Womancare.netiprovider/alyssa-jastrzebski-fnp-be (last visited
uly 12, ;

°° What Is Medical Weight Loss?, Doctors Weight Loss Ctr. of Cary,
https://doctorsweightlosscenterofcary.com/weight-loss-programs/what-is-medical-
weight-loss/ (last visited July 18, 2019).

*4 Diane Moon, WHNP, DNP, N. Car. Weight & Wellness,

64

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oOo HN HD ON BP WN

NO db NO HN HN KH HNO KH HNO Fe RB Re Re Rm ee RP ee ee
oO ND HO FW NY KF DT OC BAN DN FP WD NYNYO KF COC

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 72 of 187

Vyvanse prescriptions, has an opportunity decile of 10, and is listed as
“growing” in terms of Vyvanse sales, an appropriate health care provider for
sales calls, and a provider for whom Sales Specialists could receive incentive
compensation. Moon’s Full Quarter Guidance is 16, meaning that Shire and
Takeda’s Sales Specialists should call on Moon 16 times per quarter.

e Peter F. Mcllveen, MD, Medical Director of North Carolina Weight &
Wellness, specializing in providing “treatments for obesity.””> MclIlveen
wrote 40 Vyvanse prescriptions, has an opportunity decile of 10, and is listed
as “growing” in terms of Vyvanse sales, an appropriate health care provider
for sales calls, and a provider for whom Sales Specialists could receive
incentive compensation. MclIlveen’s Full Quarter Guidance is 16, meaning
that Shire and Takeda’s Sales Specialists should call on McIlveen 16 times
per quarter.

e Walter Ezeigbo, MD, at The Center for Medical Weight Loss, part of Advance
Family & Sports Medicine Center in Winston-Salem, North Carolina,
specializing in weight loss.*° Ezeigbo wrote 117 Vyvanse prescriptions, has
an opportunity decile of 10, and is listed as “growing” in terms of Vyvanse
sales, an appropriate health care provider for sales calls, and a provider for
whom Sales Specialists could receive incentive compensation. Ezeigbo’s Full
Quarter Guidance is 16, meaning that Shire and Takeda’s Sales Specialists
should call on Ezeigbo 16 times per quarter.

e Sarah R. “Becky” Stephens, NP, at Lexington Medical Center in Columbia,
South Carolina, a practice specializing in weight loss.” Stephens wrote 81
Vyvanse prescriptions, has an opportunity decile of 9, and is listed as an
appropriate health care provider for sales calls and a provider for whom Sales

pecialists could receive incentive compensation.

e Chene Smith, MD, at Baylor Scott & White Family Medical Center in
Garland, Texas, specializing in weight loss. Smith wrote 81 Vyvanse
prescriptions, has an opportunity decile of 9, and is listed as an appropriate

ealth care provider for sales calls and a provider for whom Sales Specialists
could receive incentive compensation. Smith’s Full Quarter Guidance is 16,

 

https://www.ncweight.com/pages/diane-moon (last visited July 18, 2019).

°° Peter F. Mcllveen, MD, FACOG, ABOM, N. Car. Weight & Wellness,
https://www.ncweight.com/pages/dr-peter-mcilveen (last visited July 18, 2019).

© Carolyn Peterson, Advance Family & Sports Medicine Center — A Different
Approach to. Wellness & Weight Loss, Forsyth Woman (Nov. 1, 2016),
https://www.forsythwoman.com/advance-family-sports-medicine-center-different-
approach-wellness-weight-loss/.

97 Patient | Care, __— Spring Valley Family Practice,
bet gy, Www springvalley familypractice.com/patient-care (last visited July 18,

65

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oo Oo SI DB mH BR WY NY

NO NO HN NH HN NH ND KN NO eS Se He HF HF FF Fe Oo Se Se
oN DN nH FP WD NY KF CO ODO DBONnHN HD nH FP WD NYO KF CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 73 of 187

meaning that Shire and Takeda’s Sales Specialists should call on Smith 16
times per quarter.

e Marie Lightbourne, MD, at Emory at Snellville Primary Care in Snellville,
Georgia, specializing in treating obesity.”* Lightbourne wrote 17 Vyvanse
prescriptions, has an opportunity decile of 5, and is listed as an appropriate

ealth care provider for sales calls and a provider for whom Sales Specialists
could receive incentive compensation.

e Jacob Webster, MD, at Diagnostic & Medical Clinic in Mobile, Alabama,
specializing in weight loss. Webster wrote 18 Vyvanse prescriptions, has an
opportunity decile of 5, and is listed as an appropriate health care provider for
sales

calls and a provider for whom Sales Specialists could receive incentive
compensation.

210. Shire and Takeda’s Vyvanse sales strategy includes quota and bonus
programs that motivate the sales force to sell to clinics and physicians specializing
in weight loss. These programs create an environment that directs Sales Specialists
to promote Vyvanse for the treatment of obesity. Shire’s quota system strongly
incentivizes Vyvanse Sales Specialists to market Vyvanse to any physician on their
call panels, and awards them with bonuses based on sales of Vyvanse. The only way
the sales force could meet the increasingly onerous quotas that were set for them was
by promoting the Vyvanse for the unapproved and unsafe treatment of obesity.

211. Furthermore, Shire and Takeda’s management explicitly instructs Sales
Specialists to disregard the few safeguards built into the call panel system.

212. The call panel system sometimes notes that Sales Specialists are
ineligible to receive incentive compensation for selling to a particular provider
because that provider is “therapeutically excluded” (meaning the provider uses
Vyvanse off-label) or is “specialty excluded” (meaning the provider’s specialty is
ineligible for incentive compensation, generally because the provider would likely

prescribe Vyvanse off-label).

 

°8 Services, Dekalb Med., https://www.dekalbmedical.org/physician-groups/emory-
at-snellville-primary-care-lenora-church-rd/general-health-care-screenings-
physicals (last visited July 18, 2019).

66

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo Be HN HD WH BPW NO

NO NO NO HN HN HN LK KN KN KF KF KF Ke He KF Fe Se eS Re
oa NN NT BPW NY KF OD OO WBN DB WH FP WN KF OS

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 74 of 187

213. Shire and Takeda’s Sales Specialists are, per company policy, not
permitted to call on providers who are therapeutically excluded or specialty
excluded.

214. Nevertheless, Shire and Takeda management encourage Sales
Specialists to violate this policy. For example, in a mid-February 2019 conference
call, Regional Director Lauren Hudson instructed several Sales Specialists that
they should not hesitate to call on providers who are therapeutically excluded or
specialty excluded as long as it makes “good business sense” to do so.

215. Not only does Shire and Takeda’s compliance department provide no
oversight of the call panel administration, its enforcement of the companies’
compliance obligations during field sales ride-alongs is easily circumvented.
Indeed, when compliance personnel would schedule a ride-along with Sales
Specialists to ensure they were selling Vyvanse only for approved uses, Sales
Specialists were directed by management that they should not market Vyvanse for
BED that day—instead, they should only call on physicians treating ADHD,
avoiding any chance that compliance personnel would observe illegal marketing for

weight loss.

B. Shire and Takeda’s Use of CME Programs to Promote Vyvanse
for Unapproved and Unsafe Uses
216. One of the key ways in which Shire and Takeda marketed the use of
Vyvanse was through CME programs. Shire and Takeda used these programs to
promote the unapproved and unsafe use of the drug for weight loss. Shire provided

enormous amounts of money to fund CME presentations on BED and Vyvanse:

 

 

 

 

 

 

 

 

2013 | American Academy of CME Binge Eating Disorder in 2014 and $214,980
Beyond
67

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So Oo NDB mH FP W YN

NO NYO NO WHO HN YN NHN KH NYO HR Fe KF KF ee Fe Se Se eS
Oo nN HD A BP WN KH OCF OBO ON HD A BP W NH KF CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 75 of 187

 

The ABC’s of BED: A Primer for

 

 

 

 

 

 

 

 

 

 

 

 

2013 |American Academy of CME |, . . $233,475
Primary Care Practice
Optimizing the Diagnosis and
Omnia-Prova Education Management of Binge Eating
2013 Collaborative Disorder: The Critical Role of $460,000
Primary Care Physicians
Recent Advances in the Treatment
2013 | Medscape, LLC of Binge Eating Disorder $293,500
. Binge Eating Disorder:
2014 Omnia-Prova Edue. Optimizing its Diagnosis and $282,500
Collaborative
Management
. . Missed Opportunities in the
2014 Johns Hopkins Univ. Sch. of Recognition of Binge Eating $237,015
Med. .
Disorder
014 Physicians Postgraduate Controlling and Coping with $225,460
Press Binge Eating Disorder
014 Robert Michael Educational Binge Eating Disorder: Are We $225,460
Inst. Missing It?
Improving Management of Binge
2014 | Medscape, LLC ; : $389,500
Eating Disorder
Robert Michael Educational |Binge Eating Disorder: What,
2014 Inst. When, Why, and How $389,610
Binge Eating Disorder: Out of the
2014] Vindico Medical Education |Closet and into a New Era of $294,327
Diagnosis and Treatment
015 Robert Michael Educational Binge Eating Disorder: Are We $43,775
Inst. Missing It?
PeerView Video inReview, An
. . . Update on the Diagnosis and
2015 | Medical Learning Institute Treatment of BED: Implications $139,750
for Clinical Practice
. . Clinical Convergence: Patient and
2015 Robert Michael Educational Provider Perspectives in Binge $43,775

Inst.

Eating Disorder

 

 

2015

 

Medscape, LLC

 

New Developments in BED: How
opening the lines of
communication between clinicians
and patients can improve patient
outcomes

 

$438,500

 

68

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 

 
Co Oo NH NH BP WW NO

oO NN MH BP WN KF DO FH HD Dn FP WN KF O&O

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 76 of 187

 

 

 

 

 

 

 

 

 

 

 

 

 

American Association of BED: What Every Nurse
2015 Nurse Practitioners Practitioner Should Know $267,280
Pharmaceutical Educ. BED — A Small but Significant
2015 Consultants Change in DSM-5 $19,900
The ABCs of Binge Eating
Disorder: What Every Practicing
2015 | American Academy of CME NAEP Family Medicine. Know — | $408,763
Experience (FMX) 2015: Live
Symposium
015 College of Psychiatric and | Developing a First-Line Binge $43.775
Neurologic Pharmacists Eating Disorder Treatment Plan °
. Challenges in the Recognition and
2016 Physicians Postgraduate tot ent of Binge Eating $242,251
Press :
Disorder
Diagnostic and Therapeutic
2016 | Dannemiller, Inc. Options in Binge Eating Disorder: |$51,500
The Role of the Nurse Practitioner
wo Developing a Treatment Plan for
2016 woes Oe peatrie ane Binge-Eating Disorder When $38,850
e First-Line Options Fail [
TOTAL: $4,983,946.

 

217. Takeda’s Standard Operating Procedure 4.4.1 on Medical Education
Grants specifically requires they must be non-promotional and be developed by an
independent healthcare education vendor: “Medical Education Grants. Takeda
may provide funding in the form of Grants to support Medical education programs.
These programs must be non-promotional and developed independently by an HCE
[Healthcare Entity] or a legitimate provider of medical education to address
legitimate educational needs of HCPs [Healthcare Professionals].”

218. Shire and Takeda have regularly violated their own standards by
funding and manipulating CME programs into events promoting the use of Vyvanse

for weight loss. Shire and Takeda did so by funding the CME programs themselves

69

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So Oo YN DB Wn FP W NH

NY NY NY NY NY WN NY NN NO KF HF KF KS KF FSF SF ESE Se
Oo ND Wn FP WN KF OO Hn DH FR WHO NYO KF CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 77 of 187

and by paying the practitioners who led the programs. Although these CME
programs purported to provide independent, unbiased information pertaining to
eating disorders in general and BED in particular, in fact, they were merely a well-
disguised Shire and Takeda marketing ploy that encouraged the unapproved and
unsafe use of Vyvanse for weight loss.

219. In several CME modules, Shire presented or caused to be presented the

following messages:

e Children with BED are stigmatized for being overweight and have poor
quality of life.

e Non-pharmacological treatments such as psychotherapy may be
effective in treating BED, but they do not result in weight loss as
Vyvanse does.

e Pharmacological treatments such as anti-depressants appear to be
somewhat effective in treating BED, but they do not result in weight
loss as Vyvanse does.

e Vyvanse is effective in treating weight loss.

220. Throughout the CME programs funded by Shire, there is an obvious
positive bias toward Vyvanse. Industry-funded “Key Opinion Leaders” promote
Vyvanse as an effective treatment for BED while criticizing other forms of
treatment, including topiramate, SSRIs, anti-obesity medication, zonisamide, and
duloxetine. Sometimes, these therapies are criticized for the legitimate reason that
they do not improve binge-eating frequencies. However, most of these
pharmacotherapy options show improvements in binge eating frequencies. Thus,
these drugs are also criticized for lack of weight loss improvement, high
discontinuation rates, and adverse effects.

221. On the other hand, Vyvanse is routinely praised by CME presenters for
its effectiveness in treating binge eating disorder and weight management. For

example, one presenter, Tracy Cummings, gave glowing praise to the drug in her

70

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Co Aa N NH A BP WW NO

DO NO bh NO HN HM WD NY HN KH KF KF KF RP FR Fe Oe Se
SH TN A BP WO NY KH OF OO Wn DB A BP WO NYO KF CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 78 of 187

CME presentation shortly before Vyvanse had been approved by the FDA to treat
BED: “lisdexamfetamine has more recently been studied with very positive results .
... [T]he result has been so positive. It’s moved on in positive phase 2 studies [and]
has been reported in 2012 to meet the primary endpoint, which is very exciting for
those of us in realms of treating BED.”

222. Throughout the CME programs sponsored by Shire, many nearly
identical slides are used. These repeated slides suggest that Shire authored a
promotional slide deck in order to get across certain messages and distributed that
slide deck to certain speakers. Most of these repeated slides focus on exploring pros
and cons of specific drugs and comparing pharmacotherapy and psychotherapy. If
the slides do not focus on treatment options, they focus on promoting a high
frequency of BED diagnoses.

223. The topics in these repeated slides favor the use of Vyvanse. Urging
the physicians to diagnose more patients with BED would lead to a high number of
prescriptions for Vyvanse, the only drug approved to treat BED. Comparing
treatment options to favor Vyvanse is also designed to increase Vyvanse sales.

224. These messages in the CMEs sponsored by grants from Shire were
presented in slightly different forms and with only slightly different wording, but the
ultimate message remained consistent: providers should prescribe Vyvanse to help

their patients lose weight.

1. 2014 Doctor’s Channel CME: “Binge Eating Disorder: Out
of the Closet and Into a New Era of Diagnosis and
reatment”

225. In 2014, Shire paid $294,327.74 to Vindico Medical Education, an
online CME vendor, to sponsor a CME program titled: “Binge Eating Disorder: Out
of the Closet and Into a New Era of Diagnosis and Treatment.” This program was

released on September 30, 2014 and provided one hour of free CME credit. The

71

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oOo me NN OH FP WY NO

NO NO NO NO NO NY YN NHN NO KH KH HF HF KF Fe Fr Oe eS
on NH OH BP WD NY KH OF OBO DOH HDB A FP WO NY KS CS

 

 

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 79 of 187

program is still available online today through The Doctor’s Channel, a media outlet
for physicians and medical professionals.”

226. This program includes a series of interviews conducted by Dr. Leslie
Citrome, a paid Shire consultant, in which he asks other physicians questions
concerning the diagnosis and treatment of BED. Three of the participants in the
program are paid Shire consultants.

227. In one interview, Citrome asks questions of Dr. Susan Kornstein, a paid
Shire consultant. The slides shown in the background during the portion of the
interview in which Dr. Kornstein discusses Vyvanse feature the feet of a patient
standing on a scale, sending the message that Vyvanse is effective for weight loss.

228. During her interview, Dr. Kornstein reviews the various treatment
options for BED, and eventually settles on Vyvanse, which had yet to receive FDA
approval for the condition. Nonetheless, Dr. Kornstein is effusive in praising the
results of lisamfedamine clinical trials, saying the results were “very positive,” to
which Citrome responds that the information is “very useful.” Dr. Kornstein
mentions that one of the secondary effects of the use of Vyvanse is weight loss.

229. When she is asked by Dr. Citrome about what happens when patients
stop taking their medication, even though she admits there is no evidence yet, Dr.
Korstein suggests that patients tend to relapse.

230. This CME program was intended to, and did, present the message that

providers should prescribe Vyvanse for weight loss.

2. 2015 CME at the AAFP: “The ABCs of Binge Eating
Disorder: What Every Practicing Family Physician Should
now”

 

” Binge Eating Disorder: Out of the Closet and Into a New Era of Diagnosis and
Treatment, The Doctor’s Channel, https://www.thedoctorschannel.com/view/binge-
eating-disorder-cme-part-4/ (last visited July 18, 2019).

72
COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo Oo ND nH BP WY NY

YN NY NY NY NY DN NY NY DN KH HB HH HK Be He ee Se eS
oo NN ON BP WN KK CF CO OH HDR nA BP WN K OC

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 80 of 187

231. Shortly after Vyvanse had received FDA approval to treat BED in 2015,
Shire paid the American Academy of CME $408,763 to sponsor a CME program
titled: “The ABCs of BED: What Every Practicing Family Physician Should Know”
(“ABC”). This program was released on November 25, 2015 and provided 1.5 hours
of free CME credit. The program is still available online today through
myCME.com.!”

232. This program comprises videotaped BED presentations given at the
American Academy of Family Physicians (“AAFP”) Family Medicine Experience
2015 live symposium. The ABC videos include a series of lectures concerning the
diagnosis and treatment of BED. Two of the three participants are paid Shire
consultants.

233. One ABC video shows, Dr. Paul Keck, a paid Shire consultant,
discussing the treatment of BED. During the ABC presentation, Keck discusses the
various treatment options for treating BED, and eventually settles on Vyvanse,
which had recently received FDA approval to treat the condition. In one slide, Keck
summarizes the pharmacotherapy options for treating BED, including Vyvanse.
Although the bottom of the slide says using Vyvanse to treat weight loss is “not
recommended . . . as efficacy and safety for obesity are not known,” both the printed
material in the slide presentation and Keck’s oral presentation nonetheless made sure
to tell attendees that Vyvanse (described in this slide generically as “amphetamine

prodrug”) is effective to treat “weight loss”:

 

'° The ABCs of BED: What Every Practicing Family Physician Should Know,
myCME, https://www.mycme.com/the-abcs-of-bed-what-every-practicing-family-
physician-should-know/preexam/3471/13479/ (last visited July 18, 2019).

73

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
—

Co Oo FN DA FP WD WN

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 81 of 187

ar rele ietelay Aorlistat) :

fares te CMe

in ordar of
discussion dunng
bestewera Ss fare tatess)

 

234. Likewise, later in his presentation, Keck summarizes the “Key Points”
concerning the treatment of BED and states: “The amphetamine prodrug LDX

[Vyvanse] is effective for the reduction of binge frequency and body weight”:

Binge eating is treatable with pharmacologic and non- pharmacologic options.

Psychological interventions may reduce binge eating behavior, associated eating
disorder psychopathology, and depressive symptoms: but have little effect on BMI

BED is not a contraindication for bariatric surgery. However, research is inconsistent as
to outcomes in patients with BED.

Antidepressants are not recommended as the sole first-line treatment for BED.

The anti-obesity agent orlistat may aid with modest weight loss but does not appear to
influence the frequency of binge eating.

The anti-epileptic agent topiramate is effective for the reduction of binge frequency
and body weight. Adverse events (paresthesias, confusion, or difficulty with
concentration or attention) may limit use.

The - nphetamine prodrug LDX is effective for the reduction of binge frequency and
body weight. « dverse events are consistent with the ADHD experience.

 

74

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oc Oa ND OH BP W NY

SAN Nn FA FP WD NY KF CO OO HAND NH FP WY NY YH CO

 

 

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 82 of 187

235. This CME program was intended to, and did, present the message that

providers should prescribe Vyvanse for weight loss.

C. Shire Instructed Providers to Report False Diagnoses to Expedite
Coverage for Vyvanse

236. Drug manufacturers like Shire and Takeda know that, in order to
successfully launch a new drug product—or a product with a new indication, such
as Vyvanse and BED—and increase utilization, it is critical to get patients on the
new drug as soon as possible.

237. Much of Shire and Takeda’s success in increasing sales of Vyvanse is
attributable to an unlawful Prior Authorization (“PA”) scheme undertaken by
providers around the country at the behest of Shire.

238. PA, in the context of a health care plan, including Government Health
Care Program plans, refers to the process of obtaining prior approval from a third-
party prescription insurer regarding the correctness, suitability, and coverage of a
service or medication that allows the physician and patient to thus know in advance
about whether a procedure, treatment, or service will be covered under his or her
health plan. The PA process involves access to patient records, the completion of
forms, follow-up with insurance programs, appeal letters, and related reimbursement
services.

239. PA requirements are particularly important for drugs like Vyvanse. By

FDA mandate, Vyvanse’s label carries several warnings:

CNS | stimulants (amphetamines and methylphenidate-containing
products), including VYVANSE, have a high potential for abuse an
dependence[.]

Serious Cardiovascular Reactions: Sudden death has been reported in
association with CNS stimulant treatment at recommended doses in
ediatric patients with structural cardiac abnormalities or other serious
eart problems. In adults, sudden death, stroke, and myocardial
infarction have been reported[.]

75

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
CoCo FN DH HN FP WY YP

NY NYO NO NO HN ND HNN KN KH He Fe Fe RF FR Re Oe eS
eo ANY DBD WA FB HO HPO KK CS COCO DBA HD A FP WO VP KH CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 83 of 187

Blood Pressure and Heart Rate Increases: Monitor blood pressure and
pulse. Consider benefits and risks before use in patients for whom blood
pressure increases may be problematic[.]

Psychiatric Adverse Reactions: May cause psychotic or manic
symptoms in patients with no prior history, or exacerbation of
symptoms in patients with pre-existing psychosis.

Limitation of Use: VY VANSE is not indicated for weight loss. Use of
other sympathomimetic drugs for weight loss has been associated with

serious cardiovascular adverse events. The safety and effectiveness of
VYVANSE for the treatment of obesity have not been established.

240. These warnings demonstrate that Vyvanse is a potentially dangerous
drug for any patient. When administered to an obese patient with various
comorbidities and heightened cardiovascular risks, Vyvanse becomes even more
dangerous. And it is unsafe to use Vyvanse to treat obesity by inducing weight loss.

241. For these reasons, many payors (including Government Programs)
implemented PA requirements for Vyvanse following the FDA’s approval of its new
indication for the treatment of BED. These PA requirements are designed to ensure
that Vyvanse is not over-prescribed, and that it is used only for safe, approved uses.

242. In addition, Vyvanse is an expensive drug. Payors have implemented
PA requirements for Vyvanse in part to curb excessive prescribing and excessive
spending.

243. However, these PA requirements can be burdensome to overcome, and
in some instances, insurers will deny coverage for Vyvanse for the treatment of BED.

244. These requirements do not apply equally across diagnoses. Because
Vyvanse had long been approved for the treatment of ADHD, and because the
ADHD patient population generally does not carry the same cardiovascular risks and
comorbidities as the BED patient population, payors generally do not apply PA

requirements when Vyvanse is used to treat ADHD.

76

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
o Oo ND On FP WD NY

NO wo bw NH WN HN bt Hh HN FS KH Se Se ee Se ee ee
Se YN HD A BPW NYO KF CO OO Wn HD A BPW NO KF CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 84 of 187

245. In order to bypass these PA requirements and facilitate as many
Vyvanse prescriptions as possible, Defendants’ Sales Specialists tell providers to
provide false diagnoses when submitting claims to insurers, including Government
Health Care Programs. Specifically, Sales Specialists instruct providers to falsely
report that the patient is being treated for ADHD, not BED, because insurers are
more likely to pay for Vyvanse to treat ADHD instead of BED.

246. Although, to Relator’s knowledge, Shire and Takeda’s management has
not explicitly instructed its sales force to instruct providers to provide false diagnoses
when submitting claims to insurers, Shire and Takeda’s management is aware that
this behavior is widespread among its sales force. Despite this knowledge, Shire and
Takeda’s management has not acted to curb these fraudulent tactics, tacitly ratifying

the behavior of these Sales Specialists.

D. Shire Instructed Providers to Prescribe Mydayis to Adolescents at
Adult Doses

247. On June 20, 2017, the FDA approved Mydayis (mixed salts of a single-
entity amphetamine product) for the treatment of ADHD in adolescents (ages 13-17)
and adults (ages 18 and over).

248. As an amphetamine product, Mydayis carries many of the same risks

as Vyvanse. By FDA mandate, Mydayis’s label carries several warnings:

Serious Cardiovascular Reactions: Sudden death has been reported in
association with CNS stimulant treatment at recommended doses in
ediatric patients with structural cardiac abnormalities or other serious
eart problems. In adults, sudden death, stroke, and myocardial
infarction have been reported.

Blood Pressure and Heart Rate Increases: Monitor blood pressure and
pulse. Consider benefits and risks before use in patients for whom blood
pressure increases may be problematic.

Psychiatric Adverse Reactions: May cause psychotic or manic

symptoms in patients with no prior history, or exacerbation of
symptoms in patients with pre-existing psychosis.

77

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oo Oo NY Dn BP W YN

NO NO bP NY NH KN KH LP KN Se HB Se Se ee Fe Se Se ee
Oo ND On FP WYO KF DOD Oo DB ny DB NH BP W NY KS OS

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 85 of 187

Long-Term Suppression of Growth: Monitor height and weight in
pediatric patients during treatment.

Seizures: May lower the convulsive threshold.

249. In addition, Mydayis’s label contains a black box warning—the most
serious warning assessed by the FDA—pertaining to the drug’s high potential for

abuse:

 

WARNING: ABUSE AND DEPENDENCE
See full prescribing information for complete boxed warning.

e CNS stimulants, including MYDAYIS, other amphetamine -
containing products, and methylphenidate, have a high
potential for abuse and dependence (5.1, 9.3)

® Assess the risk of abuse prior to prescribing and
monitor for signs of abuse and dependence while on
therapy (9.2, 9.3)

 

 

 

250. These risks are especially prominent with regard to adolescent patients.
According to the label for Mydayis, “a single dose MYDAYIS capsule administered
to pediatric patients age 13 to 17 years ... would produce about 21-31% higher Cyax
[maximum concentration of the drug in blood serum] for d- and /-amphetamine and
21-31% higher AUC [area under the curve, a measure of concentration of the drug
in blood serum] . . . compared to the same dose of MYDAYIS capsule administered
to adults.”!°!

251. Overdoses with amphetamines can lead to tremors, agitation,
combative behavior, confusion, hallucinations, delirium, anxiety, paranoia,
movement disorders, seizures, coma, intracerebral hemorrhage, rhabdomyolysis (a

breakdown of muscle tissues), renal failure, tachycardia, hypertension,

 

‘0! Mydayis Label 16, Food & Drug Admin., https://www.accessdata.fda.gov/
drugsatfda_docs/label/2017/022063s000IbI.pdf (last visited July 22, 2019.)

78

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So Oo tI DH FP WY NO

NY NY NY NY NY NY NY NY N HF KF HF HF Fe Fe Fe Se S|
Oo NN HN FP WN KF|F§ DO FH nH Dn FF WY NY KY CS

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 86 of 187

dysrhythmias, aortic dissection, vasospasm, cerebral vasculitis, heart attack, and
death.!

252. Accordingly, it is essential that adolescent patients be prescribed
Mydayis at an appropriate dose.

253. The FDA recommends that both adults and adolescents begin with a
12.5 mg dose of Mydayis daily. Adults may take a maximum daily dose of 50 mg,
but adolescents are limited to a maximum daily dose of 25 mg, half the adult limit.

254. When Mydayis was launched, Shire produced adolescent-specific
marketing materials meant to be left with health care providers. Shire had already
produced marketing materials corresponding to adult patients that included adult
dosing information. Rather than revise this dosing information, Shire merely
reproduced the adult dosing information in a handout included with the adolescent

marketing materials:!°°

 

1 Henry A. Spiller et al., Overdose of Drugs for Attention-Deficit Hyperactivity
Disorder: Clinical Presentation, Mechanisms of Toxicity, and Management, 27 CN
Drugs 531, 533 (2013).

103 See Ex. G to Relator’s Pre-Filing Disclosure statement.

79

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So Oo HT DH mn FP WY NN

NO NO NO NH WH HN HN KN KN RB RB HB Be Se Se Se ee ee
oO SN DN A BP WY NO KF DTD CO ON KH NA BP WO NO KH CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 87 of 187

EXTENDED RELEASE
FOR ONCE-DAILY DOSING

ADULT DOSING Q

STARTS HERE
omg
12.5 r10gf 25 mg
Recommended initial doses of 25 mg once dally may
starting dose ADIUST be considered for some patients
WEEKLY
AS NEEDED ;
a -
35m¢| Ysry
1235 mg 23 mig 37.5 mgt

 

255. This dosing information was misleading, as it did not include the
pediatric dosing limit of 25 mg, half the adult limit.
256. When Shire introduced this handout, several Sales Specialists,
including Partner A and Partner B, objected to their misleading content. These Sales
Specialists raised their concerns at a launch meeting involving Shire management,
questioning how long it would take for Shire to produce new marketing materials
containing the proper pediatric dosing limits.
257. Shire management disregarded these concerns, telling the Sales
Specialists that new marketing materials would be produced as soon as the company

could get them. In the meantime, however, Shire still mandated that the misleading

80

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oOo mH SN DB OH FP W NO

NO NYO NO NH NY LO KH LH HN RB BR KS HK ee KF Fe Se Se
Oo NTN nH BP WwW NY KF DGD O fH nH HDB HN BPW NO KS OS

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 88 of 187

adult dosing handout be left with every health care provider visited by Sales
Specialists, including those who treated adolescents.

258. This handout has induced many health care providers to prescribe
Mydayis to adolescents at the unapproved and unsafe doses of 37.5 mg and 50 mg
per day. In one instance, Dr. Eric Jackson of Wilmington, North Carolina phoned
Shire Sales Specialist Kim Reynaud, who had left the adult dosing handout at his
office. Dr. Jackson was extremely upset, as he had prescribed a pediatric patient a
37.5 mg dose of Mydayis and was informed by a pharmacist that such a dose would
not be covered by the patient’s insurance, as it was unapproved by the FDA.

259. Although this particular dosing error was caught and corrected before
the patient received the prescription, many other errors went uncorrected, leading to
many pediatric patients taking an unapproved and unsafe dose of Mydayis.

260. Approximately six months after the launch of Mydayis, Shire provided
its Sales Specialists with a new visual aid, one page of which included pediatric
dosing information. However, Shire never updated the misleading handout that

included only adult dosing information.

VIII. DEFENDANTS CAUSED THE PRESENTATION OF FALSE CLAIMS
TO THE UNITED STATES

261. Through Medicare and Medicaid, the United States Government and
the States reimburse a large percentage of all Vyvanse and Mydayis prescriptions.
Medicare not only covers individuals over age 65, but also provides medical
coverage for many individuals who are permanently disabled under the Social
Security Act.

262. Medicaid, a joint program between the states and the federal
Government, also routinely pays for Vyvanse and Mydayis prescriptions. Medicaid

provides health coverage to millions of non-elderly low-income non-disabled adults,

81

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So Oo SN DWN NH BR WY NO

BQO NO bt Bb HO KH KH KN HNO Ke Fe Ke eS FF ee oe eS SS
Oo nN DWN OH FP WO NY KK CO OO FB IT HDB NO BP WH NY KS CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 89 of 187

particularly those with families. Medicaid also provides coverage to several million
low-income seniors and non-elderly people with disabilities. The federal
Government pays more than half of the funding for the Medicaid program.

263. The United States also pays for Vyvanse and Mydayis prescriptions
through the Veteran’s Administration, through the FEHB Program, and through
TRICARE, its insurance program for Department of Defense personnel and their
families.

264. The federal Government and the States have spent a substantial amount
of money on Vyvanse.

265. Every time a physician seeks reimbursement from Medicare, Medicaid,
or some other federal health care program for the administration of Vyvanse or
Mydayis, a claim is presented for payment for the purposes of the FCA. Similarly,
every time a Medicare or Medicaid patient obtains Vyvanse or Mydayis from a
pharmacy, the pharmacy presents a claim for payment.

266. Shire and Takeda closely tracked the various third-party payers that
reimbursed their drug products. These sources included Government payers such as
Medicaid and Medicare. Vyvanse and Mydayis are reimbursed by Government
Programs under retail and/or mail pharmacy benefit programs, and the unlawful
schemes alleged in this Complaint resulted in misbranded or tainted prescriptions
that were presented to these pharmacies. These pharmacies then submitted
fraudulent prescription claims to the federal or state program responsible for
approving and facilitating retmbursement of the false claims.

267. As to Medicaid claims, pharmacies periodically (e.g., once per day)
submit their Medicaid claims for reimbursement by “batching them” and submitting
them electronically to the Qui Tam States (or in some cases, claims are initially

submitted to Medicaid Managed Care plans). The pharmacies unwittingly make

82

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
0 Om HN DB WH FP W NY

DO NO NH NO KR KH HN KH NO Ye Fe ee ee ee ee ee ee ee
SoS ANAND WN FF WN KFKF§ DOD OBO BAN HD WH HBR W NY KY OC

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 90 of 187

false certifications and false claims directly to the Qui Tam States concerning
Medicaid reimbursement on a daily (or periodic) basis.

268. As part of each electronic claim, the pharmacies affix their unique
Medicaid provider identification numbers, which serve as electronic stamps
indicating that (as Medicaid providers) they are in compliance with all applicable
federal and State laws. The pharmacies are then reimbursed monthly by the Qui
Tam States for all approved claims.

269. The Qui Tam States are not financially responsible for paying one-
hundred percent of the pharmacies’ claims for reimbursement. Medicaid is a joint
federal-state program that provides health care benefits for certain groups, primarily
low-income and disabled persons.

270. The federal involvement in Medicaid includes providing matching
funds and ensuring that the states comply with minimum standards in the
administration of the program. The federal share of states’ Medicaid payments,
known as the federal Medical Assistance Percentage (“FMAP”), is based on each
state’s per capita income compared to the national average. Among the states, the
FMAP is at least 50 percent and as high as 76.39 percent. Through the FMAP
process, state Medicaid administrators obtain the federal Government’s share of the
pharmacies’ reimbursements by submitting a quarterly Form 64 to CMS. For this
reason, claims submitted to state Medicaid agencies, including those in the Qui Tam
States, are presented to the federal Government within the meaning of the FCA.

271. The federal Government pays Medicaid claims through a continuing
line of credit certified by the Secretary of the Treasury in favor of the state payee.
42 C.F.R. § 430.30(d)(3), (4). The federal Government authorizes the state payee
“to draw federal funds as needed to pay the federal share of disbursements.” 42

C.F.R. § 430.30(d)(3). The state can draw down on those funds only to pay the

83

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo oN DH AH FP WO NH

DO NO NO HN NH HN HN HN HN KR RR FR KF FF Re Fe RS
“ont DN OH FSP WH HY KH CO ODO FT ss DB A FP WO NH KH OC

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 91 of 187

Medicaid claims of physicians. 42 C.F.R. § 430.30(d). The funds made available
to the state thus remain federal funds, in a Federal Reserve account, until they are
drawn by the state and used to pay the pharmacies’ claims.

272. The federal Government also “approves,” within the meaning of the
FCA, the claims submitted and paid through the Medicaid program. When a state
presents its Form 64 (the quarterly report of actual expenditures) to CMS, the
amounts of any fraudulent claims the state paid is included in the report. Based on
the information in the report, CMS determines and approves whether the claims that
the state paid with federal funds were appropriate. If CMS determines that certain
claims paid by the state were improper, CMS may recoup the amount of the
erroneously expended funds by reducing the amount of money provided to the state
during the next quarter. Because the Form 64 constitutes the United States’ means
for approving and paying the amount of federal funds expended by the state, these
reports overstate the amount of federal funds to which the state was entitled by the
amount fraudulently paid.

273. These are, therefore, false records or statements knowingly caused to
be made or used by Shire and Takeda to get false claims paid and approved by the
United States in connection with the Medicaid program.

274. In the case of Medicare, specialty pharmacies provide pharmaceutical
products to Medicare Part D recipients throughout the United States. Many of the
retail pharmaceutical products are provided under contractual agreements with
Medicare Part D contractors, whereby the pharmacies agree to provide
pharmaceuticals to Medicare-eligible patients, and the Part D contractors reimburse
the pharmacies their costs plus a fixed dispensing fee meant to provide the

pharmacies with a profit for providing pharmaceutical products to Medicare patients.

84

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oC Fe YN DBD HH FP WH NO

NO NO bw HN HN HN HN NY KN Ke HH Ke Ke Ke Fe ee Se ee
on NN Om BP WY NO KF& ODS OF nH DN FP WH NY S&S OS

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 92 of 187

275. Under Medicare Part D, for beneficiaries dually eligible for both
Medicaid and Medicare programs, the pharmacies’ false claims for reimbursement
were submitted to contractors designated by and under contract with the United
States as Medicare Prescription Drug Plans (“PDPs”) and Medicare Advantage
Prescription Drug Plans (“MA-PDPs”). Shire and Takeda’s schemes inflated MA-
PDP and PDP drug costs, thereby causing increased Medicare Part D drug costs.

276. Medicare Part D prescription drug coverage for eligible senior enrollees
is provided through MA-PDPs and stand-alone PDPs administered by private
companies, usually health insurers or pharmacy benefit managers. These Part D
programs are subsidized by the federal Government, which cover the cost of drug
payments. The false or fraudulent drug claims were then included in drug utilization
data submitted by plan sponsors to CMS through Prescription Drug Event (“PDE”)
records.

277. These false claims embedded within the PDE records are then paid or
approved by CMS pursuant to the Medicare Prescription Drug, Improvement, and
Modernization Act of 2003. CMS makes payments to plan sponsors monthly
through estimated subsidy payments and, where needed, at year-end as a result of
the payment reconciliation process. The reconciliation process compares estimated
subsidy payments made to plan sponsors throughout the year with the cost data
submitted by plan sponsors through PDE records to determine any additional
residual payments required by CMS to be paid to MA-PDPs and PDPs.

278. CMS payments made through the Part D subsidy process, or as a result
of additional residual payments to MA-PDPs and PDPs, included payments for false
claims that were knowingly caused to be submitted because of Shire and Takeda’s

unlawful schemes.

85

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
o Oo SN DH A FP WY YN —

DO bd bd bt DP KN HN KH HN Ke Fe Fe HF FF Fe ee Se RS ee
oN BN A BR WY NY KH Oo CO Oe AQ DHA FP WY NY KS CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 93 of 187

279. Shire and Takeda knew that their unlawful schemes would cause third
parties to create materially false records, statements, or claims which would be used
to improperly obtain reimbursement or payment from Government Programs,

including Medicaid and Medicare.

IX. TAKEDA CAUSED GOVERNMENT PROGRAM PROVIDERS TO
FALSELY CERTIFY COMPLIANCE WITH THE LAW

280. Shire and Takeda not only caused pharmacies to submit false claims,
they also caused physicians and pharmacies to falsely certify their compliance with
applicable laws which require express and/or implied certifications of compliance
with conditions of payment.

281. Shire and Takeda also caused providers to falsely certify their
compliance, including in connection with Shire and Takeda’s promotion of Vyvanse
and Mydayis.

282. As to Medicaid, State Medicaid provider agreements include
requirements that participating pharmacies and providers will comply with all laws,
rules, and regulations governing the Medicaid program. These agreements also
include provisions that the pharmacies agree that the submittal of any claim by or on
behalf of the pharmacy will constitute a certification that the pharmaceutical
products for which payment is claimed were furnished in accordance with the
requirements of Medicaid, and that the information submitted in, with, or in support
of the claim is true, accurate, and complete.

283. Shire and Takeda’s illegal schemes caused the Medicaid-participating
pharmacies and/or providers to falsely certify their compliance with all laws, rules,
and regulations governing the Medicaid program. These certifications were express,

were a condition of payment or reimbursement by Government Programs, and were

86

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
o Oo ND mH BW YN =

NO NO NO NH HN HN KN KN HN Fe Ke Ke KF Be FF ee eS eS le
oN DN ON BP WO NY KK TD OBO Wns HDB A BP WO NO KF OS

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 94 of 187

material to the Government’s decision to pay or reimburse for the drugs Vyvanse
and Mydayis.

284. As to Medicare, providers must sign agreements in which they agree to
abide by all applicable Medicare laws and regulations. These certifications are also
included in the claim forms themselves.!"

285. As to Medicare (for pharmacies and Medicare Part D contractors),
providers are required to abide by and certify compliance with all laws, rules, and

105 When submitting claims data to

regulations governing the Medicare program.
CMS for payment, Part D plans (and their subcontractors) must certify that the
claims data is true and accurate to the best of their knowledge and belief, which
includes the absence of any false claims, such as those prohibited by the FCA.

286. Shire and Takeda’s illegal schemes caused the Medicare Part D plans
to falsely certify their compliance with all laws, rules, and regulations governing the
Medicare program, including the FCA. These certifications were express, were a
condition of payment or reimbursement by Government Programs, and were
material to the Government’s decision to pay or reimburse for the drugs Vyvanse
and Mydayis.

287. Shire and Takeda knowingly caused pharmacies and Part D plans to

falsely certify compliance with applicable laws, rules, and regulations, which caused

state and federal Government Programs to issue reimbursements or pay claims for

 

104 See, e.g., Dep’t of Health & Human Servs., Medicare Enrollment Application,
Institutional Providers (Form CMS-855A), Ctrs. For Medicare & Medicaid Servs,
https://www.cms.gov/Medicare/CMS-Forms/CMS-Forms/Downloads/cms855a.pdf
(last visited July 30, 2019); Dep’t of Health & Human Servs., Medicare Enrollment
‘pplication, Physicians & Non-Physician Practitioners (Form CMS-8551]), Ctrs. For
edicare & Medicaid Servs, https://www.cms.gov/Medicare/CMS-Forms/CMS-
Forms/Downloads/cms855i.pdf (last visited July 30, 2019).

15 See, e.g. 42 CER. § 423.505(k\(3).

87

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo CO NN HD A BP W YO

NO NY NY HO VY YN KN YN KN BR Be ee Re Ree ee ee
Oo YN DN NH FP WHY KH CD OO MPN DB A BP WW NHN KF CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 95 of 187

the drugs Vyvanse and Mydayis that were not eligible for reimbursement or

payment.
X. SHIRE’S VIOLATION OF ITS SEPTEMBER 12, 2014 CORPORATE
INTEGRITY AGREEMENT

288. In order to execute their unlawful conduct, Shire needed to conceal its
illegal conduct from Government oversight, particularly in light of the fact that Shire
was and continues to be operating under a Corporate Integrity Agreement (“CJA” or
“Agreement”). The Shire CIA was effective starting September 12, 2014 and is due

to expire September 12, 2019.
A. Shire Submitted False Reports to the OIG That Either Materially
Misrepresented the Facts Concerning Its Illegal Conduct or
Concealed Such Conduct Altogether

289. Shire is a serial offender of the FCA. On September 24, 2014, DOJ
announced at $56.5 million settlement with Shire related to alleged FCA violations
related to Shire’s promotional efforts for several of its ADHD and ulcerative colitis
drugs, including Adderall XR®, Vyvanse®, Daytrana®, Pentasa®, and Lialda®.
The Government alleged that Shire made false promotional and fraudulent claims
for each of these drugs and/or marketed them for unapproved and unsafe uses. Shire
entered into the CIA as part of the settlement of these claims.

290. With regard to Vyvanse, the Settlement Agreement “covered conduct”
alleged that between February 2007 and September 2010, Shire Sales Specialists and
other agents allegedly made false and misleading statements about the efficacy and
“abuseability” of Vyvanse to state Medicaid formulary committees and to individual
physicians. For example, one Shire medical science liaison allegedly told a state
formulary board that Vyvanse “provides less abuse liability” than “every other long-
acting release mechanism” on the market. However, the government contended that

no study Shire conducted had concluded that Vyvanse was not abuseable, and, as an

88

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oo Oe NN BD UO FBP WW NO

DO NO HN KN NH bt HN KH NO Ke He Ke Se Re Re Re Se eS eR
oo NN WN FP WN KK CDT OO Bn HA NA FB WD NY KF COC

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 96 of 187

amphetamine product, the Vyvanse label included an FDA-mandated black box
warning for its potential for misuse and abuse. Shire also made allegedly
unsupported claims that treatment with Vyvanse would prevent car accidents,
divorce, arrests and unemployment.!°°

291. Shire has a demonstrated history of utterly disregarding its CIA
obligations. On January 11, 2017, DOJ issued a press release stating that it had again
settled FCA claims with Shire, this time for $350 million related to Shire’s alleged
use of kickbacks to induce use of its product Dermagraft®, which is a bioengineered
human skin substitute. The allegations were that “Dermagraft salespersons
unlawfully induced clinics and physicians with lavish dinners, drinks, entertainment
and travel; medical equipment and supplies; unwarranted payments for purported
speaking engagements and bogus case studies; and cash, credits and rebates, to
induce the use of Dermagraft.””!°”

292. Shire’s motives here are the same as in the prior two violations. Shire
is a recidivist that has been willing to do whatever was necessary to increase sales

of its products, even if it meant knowingly engaging in illegal conduct.
B. The Corporate Integrity Agreement Signed by Shire in 2014

Required That Shire Establish Policies and Procedures for
Conducting Promotion in Compliance with the FCA

293. The CIA required that Shire’s Compliance Officer, Board of Directors,
and Management make annual accountability certifications and ‘annually certify

that the applicable Shire business unit is compliant with applicable Federal health

 

'°6 Shire Pharmaceuticals LLC to Pay $56.5 Million to Resolve False Claims Act
Allegations Relating to Drug Marketing and Promotion Practices, U.S. Dep’t of
Justice (Sept, 24, 2014), https://www.justice.gov/opa/pr/shire-pharmaceuticals-llc-
pay-565-million-resolve-false-claims-act-allegations-relating-drug.

107 Shire PLC Subsidiaries to Pay $350 Million to Settle False Claims Act
Allegations, U.S, Dep’t of Justice (Jan. 11, 2017), https://www.justice.gov/opa/
pr/shire-plc-subsidiaries-pay-350-million-settle-false-claims-act-allegations.

89

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
—

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 97 of 187

care program requirements and FDA requirements and with the obligations of this

CIA.” CIA Section II.A.4.

Oo Oo NH nO FSF W NY

DO BO bP HO HO H HO KH HN KH KR KH KH HK KH KF KK KK eR
oo NN WN FP WN KH DOD OO FN KH Nn FP WN KK OS

294. The CIA also states that Shire was required to implement:

Policies and Procedures [addressing] ... compensation (including
through salaries, bonuses, contests, or other means) for Relevant
Covered Persons who are sales representatives and their managers.
These Policies and Procedures shall: (i) be designed to ensure that
financial incentives do not inappropriately motivate such individuals to
engage in improper promotion, sales, and marketing of Government
Reimbursed Products; and (ii) include mechanisms, where
appropriate, that are designed to exclude from incentive
compensation sales that Shire know or should reasonably be aware
were the result of non-FDA-approved uses of Government
Reimbursed Products or other improper promotion.

CIA Section III.B.3.0 (emphasis added).
295. Despite these policies and their justifications, Shire has nevertheless
incentivized sales force employees to treat individual patient leads and to provide

lucrative, effectively uncapped bonuses for each new patient.

296. Similarly, Shire agreed to implement:

Policies and Procedures [addressing] ... appropriate ways to conduct
Product Related Functions in compliance with all applicable Federal
health care program requirements, including, but not limited to . . . the
False Claims Act (codified at 31 U.S.C. §§ 3729-3733), and in
compliance with all applicable FDA requirements;

[and]

Policies and Procedures [addressing] ... appropriate ways to conduct
Payor Related Functions in compliance with all: (i) applicable Federal
health care program requirements, including but not limited to the
Federal .. . False Claims Act (codified at 31 U.S.C. §§ 3729-3733); (ii)
applicable FDA requirements; and (iii) applicable state laws.

CIA Section II.B.3.c & d.

90

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oC Oo tN DB A BP WY NO =

NO NO NY NY NY NY NY NN HN YS HH FF HF Fe Fe Fe Se Se
oN DB OH BP WN KK OF OO Bry HD vA BP WY NY KS CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 98 of 187

C. The CIA Is an Express Contract between Shire, the United States
Department of Health and Human Services, and the United States
Government

297. Shire and all of its employees were aware of the CIA, as the CIA
required a written Code of Ethics be distributed to all Covered Persons, and each
Covered Person was required to certify, in writing, that he or she had received, read,
understood, and would abide by this Code of Ethics. See CIA Section III.B.1
(defining “Code of Ethics”).

298. The Code of Ethics was to specify that all Covered Persons were
expected to comply with the requirements of the CIA. Jd. Per the CIA, a “Covered
Person” included Defendant Shire’s officers, directors, and United States-based
employees. See CIA Section II.C.1.

299. Shire’s CIA and Code of Ethics include a commitment “to full
compliance with all Federal health care program requirements and FDA
requirements, including its commitment to comply with all requirements relating to
the Covered Functions[.]” See CIA Sections [II.B.1.a. et seq.

300. The CIA and Code of Ethics also contained an express contractual
agreement “Shire’s requirement that all Covered Persons shall be expected to report
to the CCRO [Chief Compliance and Risk Officer], or other individual designated
by Shire, suspected violations of any Federal health care program requirements,
FDA requirements, or of Shire’s Policies and Procedures.” See CIA Section
U.B.1.c.

301. The CIA further required Shire to notify the Government of any
“reportable events,” defined to include any “matter that a reasonable person would
consider a probable violation of criminal, civil, or administrative laws applicable to
any Federal health care program’ requirement and any “matter that a reasonable
person would consider a probable violation of criminal, civil, or administrative laws

applicable to any FDA requirements relating to the promotion of Government

91

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo Oe ND nH FP WY NH

NO po NO NO HO HO KH KN KN HR HS HB Ke He Se Se Se ee
Oo nN WD Wn FP WN KF CDT OO DBA HD nN FP WD NY KF O&O

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 99 of 187

Reimbursed Products[.|” See CIA Section III.I. Shire intentionally ignored this

requirement in breach of Shire’s CIA obligations.

D. The CIA Established an Obligation to Pa Stipulated Penalties,
Which Arise from Shire’s Contractually-Binding Requirement to
Report Instances of Fraudulent Conduct

302. Specifically, the CIA contains a section entitled “Breach and Default
Provisions,” which provides “Stipulated Penalties” as a contractual remedy for any
failure by Shire to comply with their obligations under their respective CIA. See
CIA Section X. These stipulated penalties include, inter alia: “A Stipulated Penalty
of $2,500 (which shall begin to accrue on the day after the date the obligation became
due) for each day Shire fails to establish and implement any of the following
obligations described in Section IIT’ (some of which are reproduced supra). See
CIA Section X.1. Another stipulated penalty includes a $2,500 penalty for failure to
establish “a Disclosure Program” as required by Section III.F. See CIA Section
X.A.1.i.

303. Another provision requires “A Stipulated Penalty of $50,000 for each
false certification submitted by or on behalf of Shire as part of its Implementation
Report, Annual Report, additional documentation to a report (as requested by the
OIG), or otherwise required by this CIA.” See CIA Section X.A.6.

304. Another provision includes “A Stipulated Penalty of $1,000 for each
day Shire fails to comply fully and adequately with any obligation of this CIA.” See
CIA Section X.A.7.

305. From at least 2015, Shire conducted numerous internal audits of its
sales force’s activities to determine what, if any, compliance issues existed. As part
of the audits, which were conducted by independent third parties contracted by Shire,
various health care providers were contacted and asked about their latest discussions

with RBMs.

92

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo fe NY HD A BP WH NO eH

NO NO NO NO HN HN NO KN NO KH KF KF HF HF KF OF OE OS
So NN A SP WYN KF CFS Oo MP NDT HD A FSF WH NY KS SO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 100 of 187

306. Shire’s Compliance Department was thus fully aware that its sales force
was carrying out their instructions to inappropriate sales and marketing of these
Vyvanse. And yet, Shire elected to keep this issue not only from the OIG, but from
their sales forces as well.

307. Shire intended to keep hidden the issues related to illegal promotion of
the Vyvanse. Shire categorically refused to report to the OIG these CIA violations
even when reported by Relator. When Shire intentionally concealed this unlawful
promotion, it violated the terms of the CIA.

308. The CIA notwithstanding, Shire continued its illegal activities at a
considerable cost to Government Health Care Programs and taxpayers. On that
basis, Shire knowingly failed to completely and truthfully certify its compliance with
the CIA, and it failed to completely and truthfully report all “reportable events” in
compliance with the CIA. Thus, Shire knowingly, deliberately and without just
cause presented or caused to be presented false certifications or claims in violation
of 31 U.S.C. § 3729(a)(1)(G).

309. As a result of Shire’s unlawful conduct, the United States has been
damaged, and continues to be damaged, by Government Health Care Program

payments for illegally promoted prescriptions of the Vyvanse.
XI. FRAUD AGAINST CALIFORNIA AND ILLINOIS COMMERCIAL

PAYORS
A. The California Insurance Frauds Prevention Act (CIFPA)

310. The California Legislature enacted CIFPA to combat abusive practices
aimed at defrauding private insurance providers. The legislature stated that it was
specifically concerned with fraud on health insurance providers: “Health insurance
fraud is a particular problem for health insurance policyholders. Although there are

no precise figures, it is believed that fraudulent activities account for billions of

93

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
o fe ND OH BP W NHN

NO NO NO NH NY HN KH HD NNO HR Re He ee ee ee ee ee eS
oN KN OH BP WO NY KF OS BO OH HDA nH BW NY KF CS

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 101 of 187

dollars annually in added health care costs nationally. Health care fraud causes
losses in premium dollars and increases health care costs unnecessarily.” !

311. Cal. Ins. Code § 1871.7(a) prohibits the knowing employment of
“runners, cappers, steerers or other persons to procure clients or patients . . . to
perform or obtain services or benefits under a contract of insurance or that will be
the basis for a claim against an insured individual or his or her insurer.”

312. Pursuant to California Penal Code § 549, it is unlawful for any firm or
corporations to “solicit[], accept[], or refer[] any business to or from any individual
or entity with the knowledge that, or with reckless disregard for whether” that
individual intends to make or cause to be made any false or fraudulent claim for
payment of a health care benefit.

313. Itis unlawful to “[k]nowingly prepare, make, or subscribe any writing,
with the intent to present or use, or to allow it to be presented, in support of any false
or fraudulent claim,” or to aid, abet, solicit, or conspire with any person to do the
same.!”

314. It is unlawful to “[k]nowingly make or cause to be made any false or
fraudulent claim for payment of a health care benefit,” or to aid, abet, solicit, or
conspire with any person to do the same.'!°

315. It is unlawful to “[p]resent or cause to be presented any written or oral
statement as part of, or in support of or opposition to, a claim for payment or other

benefit pursuant to an insurance policy, knowing that the statement contains any

 

108 Cal. Ins. Code § 1871(h).
109 Cal. Penal Code § 550(a)(5).
110 Td. § 550(a)(6).

94

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oO ND DW FP WY HNO

NO NO NO N YN NY HN HN HN ee eB ee ee ee Se ee
oOo NI DBD A BP WD NO KF DOD OBO DB nN HDB A BP WD NO KF CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 102 of 187

false or misleading information concerning any material fact,” or to knowingly assist
or conspire with any person to do the same.!"!

316. It is unlawful to “[p]repare or make any written or oral statement that
is intended to be presented to any insurer or any insurance claimant in connection
with, or in support of or opposition to, any claim or payment or other benefit pursuant
to an insurance policy, knowing that the statement contains any false or misleading
information concerning any material fact,” or to knowingly assist or conspire with
any person to do the same.!!”

317. Through their fraudulent scheme, Shire and Takeda have violated the
preceding provisions, making or causing fraudulent health care claims to be made to
California commercial payors. By doing so, Shire and Takeda have substantially
increased California commercial payors’ costs and increased the costs of their
participants’ coverage.

B. The Illinois Insurance Claims Fraud Prevention Act (ICFPA)

318. The Illinois Legislature enacted the Illinois Insurance Claims Fraud
Prevention Act (IICFPA) to combat abusive practices aimed at defrauding private
insurance providers. The legislative findings and declarations make clear that it was
specifically concerned with the social costs of fraud on private insurance providers,
noting that the penalties in the ITCFPA are “remedial” and intended to achieve the
“goals of disgorging unlawful profit, restitution, compensating the State for the costs
of investigations and prosecution, and alleviating the social costs of increased

insurance rates due to fraud.”!!5

 

"I Td. § 550(b)(1).
112 Td. § 550(b)(2).
3740 Ill. Comp. Stat. 92/5(c).

95

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So OH tT DN BP W YP

NO wo wo NH HN KN KH KN KN KF Se ee Se Be ee Se ee ee
on DN OH BR WHO NY KF DO Bn DB nH BP WW NH KS CS

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 103 of 187

319. Under Illinois law, it is “unlawful to knowingly offer or pay any
remuneration directly or indirectly, in cash or in kind, to induce any person to
procure clients or patients to obtain services or benefits under a contract of insurance
or that will be the basis for a claim against an insured person or the person’s
insurer.””!!4

320. Under the Illinois Criminal Code of 2012, a “person commits insurance
fraud when he or she knowingly obtains, attempts to obtain, or causes to be obtained,
by deception, control over the property of an insurance company or self-insured
entity by the making of a false claim or by causing a false claim to be made on any
policy of insurance issued by an insurance company or by the making of a false
claim or by causing a false claim to be made to a self-insured entity, intending to
deprive an insurance company or self-insured entity permanently of the use and
benefit of that property.”!!°

321. The Illinois Criminal Code of 2012 sets forth that a “person commits
health care benefits fraud against a provider, other than a governmental unit or
agency, when he or she knowingly obtains or attempts to obtain, by deception, health
care benefits and that obtaining or attempt to obtain health care benefits does not
involve control over property of the provider.’’!!°
322. The Illinois Criminal Code of 2012 defines “aggravated insurance

fraud” as 3 or more offenses within an 18-month period arising out of separate

incidents or transactions.!!7

 

114-740 TI. Comp. Stat. 92/5(a).

115-790 Ill. Comp. Stat. 5/17-10.5(a)(1).
116 729 TI. Comp. Stat. 5/17-10.5(a)(2).
"7 720 Ill. Comp. Stat. 5/17-10.5(b)(1).

96

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oO fe ND OH FP WW YN

NO NO NO NY NY NY NY NY NO Re Re RRB Re Re Re Re
oo AN KD OH FP WN KF OS CO FH IT DB mH FF WN | SO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 104 of 187

323. The Illinois Criminal Code of 2012 further prohibits being an
“organizer” of an aggravated insurance fraud, setting forth that a “person commits
being an organizer of an aggravated insurance fraud on a private entity conspiracy
if aggravated insurance fraud on a private entity forms the basis for a charge of
conspiracy under Section 8-2 of this Code and the person occupies a position of
organizer, supervisor, financer, or other position of management within the
conspiracy.”!!8

324. The Illinois Criminal Code of 2012 sets forth that:

If aggravated insurance fraud on a private entity forms the
basis for charges of conspiracy under Section 8-2 of this
Code, the person or persons with whom the accused is
alleged to have agreed to commit the 3 or more violations
of this Section need not be the same person or persons for
each violation, as long as the accused was part of the
common scheme or plan to engage in each of the 3 or more
alleged violations.!!

325. Article 46 of the Illinois Criminal Code of 1961 set forth that a “person
commits the offense of insurance fraud when he or she knowingly obtains, attempts
to obtain, or causes to be obtained, by deception, control over the property of an
insurance company or self-insured entity by the making of a false claim or by
causing a false claim to be made on any policy of insurance issued by an insurance
company or by the making of a false claim to a self-insured entity, intending to
deprive an insurance company or self-insured entity permanently of the use and
benefit of that property.”!”°

326. Article 46 of the Illinois Criminal Code of 1961 further prohibited

aggravated fraud, setting forth that a “person commits the offense of aggravated

 

118 790 TI. Comp. Stat. 5/17-10.5(b)(2).

119 720 Il. Comp. Stat. 5/17-10.5(c).
120 720 Ill. Comp. Stat. 5/46-1(a) (effective January 1, 2006 through June 30, 2011).

97

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo Ce AN DH A FSP WO YP

YN NY NY NY HN NY HN NN NO HK HK KR HR eS HP Fr ee Se
eS NY DBD HA FP WN KK CD HO fF JT NDB WA BW NH KS CS

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 105 of 187

fraud when he or she, within an *8 month period, obtains, attempts to obtain, or
causes to be obtained, by deception, control over the property of an insurance
company or insurance companies, a self-insured entity or self-insured entities, or any
governmental entity or governmental entities by the making of 3 or more false claims

or by causing 3 or more false claims to be made arising out of separate incidents or

transactions in violation of Section 46-1 or 46-1.1 of this Code.”!”!

327. Article 46 of the Illinois Criminal Code of 1961 further prohibited

conspiracy to commit fraud, setting forth:

A person commits conspiracy to commit fraud when, with
the intent that a violation of Section 46-1, 46-1.1, or 46-2
of this Code be committed, he agrees with another to
violate Section 46-1, 46-1.1, or 46-2. No person may be
convicted of conspiracy to commit fraud unless an overt
act or acts in furtherance of the agreement is alleged and
proved to have been committed by him or by a co-
conspirator and the accused is a part of a common scheme
or plan to engage in the unlawful activity. Where the
offense agreed to be committed is a violation of Section
46-2, the person or persons with whom the accused is
alleged to have agreed to commit the 3 or more violations
of Section 46-1 or 46-1.1 need not be the same person or
persons for each violation, as long as the accused was a
part of the common scheme or plan to engage in each of
the 3 or more alleged violations.!”

328. Article 46 of the Illinois Criminal Code of 1961 further prohibited being

an “organizer” of an aggravated fraud conspiracy, setting forth:

A person Commits the offense of being an organizer of an
aggravated fraud conspiracy when he: (1) with the intent
that a violation of Section 46-2 of this Code be committed,
agrees with another to the commission of that offense; and
(3) with respect to other persons within the conspiracy,
occupies a position of organizer, supervisor, financer, or
other position of management.

 

121 730 Ill. Comp. Stat. 5/46-2 (effective January 1, 2006 through June 30, 2011).
122 720 Ill. Comp. Stat. 5/46-3 (effective January 1, 2006 through June 30, 2011).

98

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So eo NDB ON FP WD NY

NO NO NO NO NO NY NO NO HNO KF KF KF KH KF KF SEF OES |
Oo ND On FP WN KH TOD BO Cn HD OH FP W NY | CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 106 of 187

No person may be convicted of the offense of being an
organizer of an aggravated fraud conspiracy unless an
overt act or acts in furtherance of the agreement is alleged
and proved to have been committed by him or by a con-
conspirator and the accused is part of a common scheme
or plan to engage in the unlawful activity. For the
purposes of this Section, the person or persons with whom
the accused is alleged to have agreed to commit the 3 or
more violations of Section 46-I or 46-1.1 of this Code
need not be the same person of persons for each violation,
as long as the accused occupied a position of organizer,
supervisor, financer, or other position of management in
each of the 3 or more alleged violations. '**

329. Through their various schemes, described infra, Shire and Takeda have
violated the preceding provisions, making or causing fraudulent health care claims
to be made to Illinois commercial payors. By doing so, Shire and Takeda have
substantially increased Illinois commercial payors’ costs and in turn increased the

costs of their participants’ coverage.
Cc. Shire and Takeda Use Coupons to Induce Patients to Use

Vyvanse, Mydayis, and Xiidra

330. Insured individuals typically face three cost-sharing measures:
deductibles, which must be paid before services are covered; copayments, fixed
dollar amounts which must be paid for a particular product or service; and
coinsurance, a percentage of the charge for a product or service.

331. These cost-sharing measures generally achieve their purpose. Studies
have shown that if patients are required to pay even a small portion of their care,
they will be better health care consumers, and select items or services because they
are medically needed, rather than simply because they are free.

332. Sometimes, pharmaceutical manufacturers will eliminate some or all of
these cost-sharing measures with what is commonly known as a “copay coupon” or

“copay card.” Shire and Takeda have offered several copay cards: the Vyvanse

 

123720 Ill. Comp. Stat. 5/46-4 (effective January 1, 2006 through June 30, 2011).

99

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Co Oe ND OH FB WD NY

NO po NY NO NO KN KH KH KROQ Re Re Re eee ee ee
oO NTN A BP WO NY KF ODO BO Bn HDB NA BR WW NO KF CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 107 of 187

Savings Card, the Mydayis Savings Card, the MVP (Mydayis-Vyvanse Program)
Card, and the Xiidra Savings Card. All of these cards carry the same crucial

characteristics:
a. The cards induce providers to prescribe, and patients to purchase,
Shire and Takeda’s products instead of competitors’ products.

b. The cards operate as an unlicensed secondary insurance program.

333. These Savings Cards are harmful to private payors for at least two

reasons:

e First, the Vyvanse Savings Card eliminate patients’ price sensitivity
and induces them to use Vyvanse, particularly when they do not suffer
from BED and merely desire to lose weight, or when their ADHD is or
would be well-controlled by a cheaper competitor drug.

e Second, the Vyvanse Savings Card misstates the provider’s actual
charge to the payor. When cost-sharing amounts are routinely waived,
the true cost for the product or service is not the price reported to
insurers, but the price after the deduction of the routinely waived cost-
sharing amounts. For example, if a manufacturer claims that its charge
for a drug is $100/month, but routinely waives a patient’s twenty
percent copayment, the actual charge is $80. The insurance company
Should be pa ing 80 percent of $80 (or $64), rather than 80 percent of
$100 (or $ 03. s aresult of the manufacturer’s misrepresentation, the
insurance program is paying $16 more than it should.

1. The Vyvanse Savings Card
334. The Vyvanse Savings Card was introduced by Shire when Vyvanse first

came to market in 2007. At that time, Vyvanse was approved only for the treatment
of ADHD.

335. From 2007 through early 2018, the Vyvanse Savings Card reduced
patients’ cost-sharing obligations to a minimum of $15 per month. For example, if
a patient would be required to pay a $75 copayment for Vyvanse, the Vyvanse
Savings Card would reduce that requirement to $15.

336. Beginning in early 2018, the minimum out-of-pocket expenditure was

raised to $25 per month. Beginning in 2019, the minimum out-of-pocket

100

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So me DH AH FP WY NO

NO NO NO NY NO NHN NY KN NO KH kB HB HS HB HF eS FS eS
eS ITH ON BP WD NY KH CO ODO DBnN NH A BP WO NO KK CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 108 of 187

expenditure was raised to $30 per month. The Vyvanse Savings Card has always
carried a maximum monthly benefit of $60.

337. The Vyvanse Savings Card has never carried any income requirements
and has always been available to patients regardless of financial need. Any patient
who is covered by private insurance is, and has always been, eligible to use the
Vyvanse Savings Card.

338. The Vyvanse Savings Card mimics an insurance card and is designed
to be presented to a pharmacist when filling a prescription for Vyvanse. The card’s
current iteration is pictured below, though the design has changed very little since it

was first introduced:!*

 

==

339. When a patient presents the Vyvanse Savings Card to a pharmacist, the

patient will be responsible for paying only a portion of his or her cost-sharing
obligation. Shire will fund up to $60 of a patient’s cost-sharing obligation per

prescription each month, and the patient will be responsible for a minimum of $30.

 

124 See Ex. F2 to Relator’s Pre-Filing Disclosure statement.

101

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oOo Oo NN nH BW YN

DB NO bt NY KH KN KH KN NHN HH Fe HF Fe RP Oe Re Oe eS
Oo nN DN NH BP Ww NY K§ OD OO ON DN BR WO VY KS CS

 

 

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 109 of 187

340.

In addition to these monthly savings, Shire distributes free trial coupons

that provide patients with the first month’s prescription free of charge:!*°

341.

 

 
   

SAVINGS CARD

. “ress Vv ONCE-OAN FRE FE i; RIAL

«2 Oo. tatonitune fiend 30 CAPSULES OR
og tincnawinmaden nis CHEWABLE TABLETS

    

Po by. Offer Expires 12/31/2019

CHANGE HEALTHCARE = *For eligble patients only.
See card back for eligibility and restrictions.

 
 
 

BIN& 600426
PCNE 54 See accompanying Prescribing Information and Medication
GRPB €C31001391 Guide, including Boxed WARNING regarding Potential for

 

 

De 49309541928 Abuse and Dependence, and discuss with your doctor.

 

Both of these coupons explicitly act as unlicensed secondary insurance.

On the back of each card, Shire and Takeda print instructions to the pharmacist to

process the discount. The back of the Vyvanse Savings Card and the free coupon

card states:

Pharmacist instructions for a patient paying with an Eligible Third

Party

Payer: Submit the claim to the primary Third Party Payer first, then

submit the balance due to CHANGE HEALTHCARE as a Secondary Payer
COB [coordination of benefits] with patient responsibility amount and a

valid

342.

ther Coverage Code (e.g., 8).
The Vyvanse Savings Card is very attractive to patients, paying for the

entirety of the first month’s prescription and up to two-thirds of the patients’ cost-

sharing obligations thereafter. Without the Vyvanse Savings Card, many patients—

especially patients with questionable or false BED diagnoses, or who desire merely

to lose weight—would not take Vyvanse. In addition, the Vyvanse Savings Card

has induced and continues to induce many patients whose ADHD was or would be

well-controlled by a lower-cost drug, such as generic Adderall XR, to choose the

more expensive Vyvanse instead, because the patients’ cost-sharing obligations are

substantially reduced.

 

125 See Ex. F1 to Relator’s Pre-Filing Disclosure Statement.

102

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oO Oo NDB On FP WY NY &

NO NY NO NY YN YN NHN HN KN HB Be BH Se Fe ee eS eS Re
Oo NN ON FP WD NO KF OD BO DOr HDA Nn F&F WW NY KF COC

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 110 of 187

343. Although Government Health Care Program patients are ineligible to
use the Vyvanse Savings Card, privately insured patients, including those in
California and Illinois, are eligible.

344. The Vyvanse Savings Card has been an integral part of Shire and
Takeda’s marketing scheme. The Vyvanse Savings Card has been extremely
popular among patients and providers, who are sensitive to their patients’ cost-
sharing obligations. Under the guise of magnanimity, Shire and Takeda have
leveraged this savings program to convince doctors to prescribe and patients to take
Vyvanse for the unsafe and unapproved use of weight loss, as well as to convince
doctors to prescribe and patients to take Vyvanse instead of cheaper alternative
ADHD medications.

345. Shire and Takeda’s Sales Specialists are provided with tablets that are
loaded with sales presentation software. Shire’s Sales Specialists are instructed to,
and do, use this software while selling Vyvanse to providers.

346. Among the software’s functionality is a price-comparison tool that
permits a Sales Specialist to show a provider the formulary status of Vyvanse and a
patient’s cost-sharing obligation for various insurance plans, as well as to compare
these figures to those for competitor ADHD drugs. The price-comparison tool
displays only the patient’s out-of-pocket costs, not the (much higher) cost for the
drug that the insurance company must bear.

347. Shire and Takeda’s price-comparison tool permits comparisons
between Vyvanse and generic Adderall XR, generic Adderall IR, and Concerta.

348. The following screenshots contain data for Illinois commercial

plans:!”°

 

126 See Exs. F9-F11 to Relator’s Pre-Filing Disclosure Statement.

103

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So Oo DN HD OH FSF WW ND

NO po NY NH NY HN HN HN HN KR HR KR Re HF HK RFR RF RS eR
Oo NT DB mn FP WD NO KH DOD 46 WBny KH vA FP WN KS CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 111 of 187

Generic Adderall IR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE CUSTOM UST STATUS BY PLAN
Formulary status on select plans in tHinois’ m M.A.S. IR
UnitedHealthcare Advantage 3-Tier Sia Sas ge goo.
VA Priority Group 2 - 8 ares oe
Cigna Standard 3-Tier (National) ers Preferred
CVS Caremark Performance Standard Control 510 Sa 5a sae,
Health Alliance 30.80 oe oe
— STATE CUSTOM UST STATUS BY PLAN
Formulary status on select plans in Illinois’ A M.A.S. IR
BlueCross BlueShield illinois Enhanced Sse sao SO ae
Humana Rx4 Traditional 500 Sas 500 Sas
Caterpillar (Management/Salaried/Active Not Covered Preferred
Hourly Employees) $0 - $5
VA National Formulary Priority Group 1 Preferred so
UnitedHealthcare Traditional 540 San gS eno,
STATE CUSTOM UsT STATUS BY PLAN
Formulary status on select plans in Illinois’ m M.A.S. IR
UnitedHealthcare Advantage 4-Tier S10 Ses 5a Goo
: “evs Caremark Advanced Control Specialty Opt Preferred . Preferred
Out N/A N/A
State of Illinois bon bao aie
Express Scripts High Performance 50 Seo 50 ane
CVS Caremark Advanced Contro! Nae wees

 

 

 

 

 

104

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
NO NO bw HN HN KN HN KN KN KS KH Ke KF eS FSF Se Se Se
oN DW OT BP WO NO KF CO OO BD nyNnQy ND WT HBP WH NY KK TD CO Dna HD A HP WH WN

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 112 of 187

 

 

 

 

 

 

 

 

 

STATE CUSTOM LIST STATUS BY PLAN

Formulary status on select plans in Illinois’ M.A.S. IR
Aetna Premier Preferred Preferred
$25 - $100 $5 - $25
UnitedHealthcare SignatureValue 3 Tier Preferred Preferred
California $10 - $45 $5 - $20
Meridian Health Medicaid Preferred Preferred
Blue Cross Community Health Plan Not Covered sored
i Preferred Preferred

iiniCare $0

 

 

 

 

 

Generic Adderall XR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE CUSTOM LIST STATUS BY PLAN .
Formulary status on select plans in Illinois’ Reese
BlueCross BlueShield tlinois 530 8a) sO eas
Express Scripts Nationa! Preferred 510° S00 50 ein
CVS Caremark Advanced Contro} Specialty Nae | Nae
UnitedHealthcare Advantage 3-Tier Prefered Not Covered
VA Prorty Group 2-8 saered red
STATE CUSTOM LIST STATUS BY PLAN
Formulary status on select plans in Illinois’ F M.A.S. XR
Cigna Standard 3-Tier (National) sree atlas
CVS Caremark Performance Standard Control 510 ea Se eae
Health Alliance sso eared / sy aoe
Express Scripts Basic Preferred nl Pefered
- _ - oon nrc “Paton <a nonce “at - eno

 

 

 

 

 

105

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
co Oo Fe ND OH HBP WH WN

LO NO NO I NO BE NO I NO I NO I CO EO eC ee
Oo NI HD NW FSF WN KF CST OO FB nN HDB NH BR WO YP &

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 113 of 187

Concerta

 

STATE CUSTOM UST STATUS BY PLAN

Formulary status on select plans in Illinois’

 

 

methylphenidate OROS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Preferred Preferred
CVS Caremark Performance Standard Control $10 - $40 $4 - $35
a
2
. Non-Preferred Preferred
Health Alliance $50 - $80 $7 - $20
. : Preferred Preferred
Express Scripts Basic N/A N/A
Preferred Preferred
Aetna Self Insured N/A N/A
Preferred Preferred
CVS Caremark Performance Standard Opt Out N/A N/A
STATE CUSTOM LIST STATUS BY PLAN
Formulary status on select plans in Illinois’ methylphenidate OROS
ce: Preferred Non-Preferred
Humana Rx4 Traditional $20 - $45 $40 - $90
Caterpillar (Management/Salaried/Active Not Covered Preferred
Hourly Employees) $0-$5
VA National Formulary Priority Group 1 Preferred Preferred
$0 $0
. wg: Preferred Not Covered
UnitedHealthcare Traditional $10 - $40
: . Preferred Not Covered
UnitedHealthcare Advantage 4-Tier $10 - $65
STATE CUSTOM LIST STATUS BY PLAN
Formulary status on select plans in Illinois‘ methylphenidate OROS
Aetna Premier Preferred Preferred
enna ° $25 - $100 $5 - $25
D oe
UnitedHealthcare SignatureValue 3 Tier Preferred Non-Preferred
California $10 - $45 $25 - $85
oy: _ Preferred Preferred
Meridian Health Medicaid $0 $0
Blue Cross Community Health Plan Not Covered sore
WiniCare Preferred Preferred
$0

 

 

 

106

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 

 
NO NO NYO NO NY NY YN NY NO KH Se KF KS HF HF Se Se Se
Con DN OH FP WH NY KK DOD OBO Bs HD A FP WN KH DOD BO Bn HDB TA FP W YH

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 114 of 187

349. The following screenshots contain data for California commercial

plans:!?”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Generic Adderall IR
STATE CUSTOM LIST STATUS BY PLAN
Formulary status on select plans in California’ es
UnitedHealthcare SignatureValue 3 Tier Preferred Preferred
California $10 - $45 $5 - $20
VA Pricrity Group 2 - 8 sn oe
CVS Caremark Performance Standard Contro! bin Sao ga gan
Cigna Standard 3-Tier (National) wed oe
Anthem BlueCross California 4 Tier go Geo $0 sie
STATE CUSTOM LIST STATUS BY PLAN
Formulary status on select plans in California’ N.A.S5. IR
UnitedHealthcare Advantage 3-Tier so a ge G00
Kaiser Permanente Southern California FEHB Naared Nawerred
Federal Employee Program Basic we s0°
Federal Employee Program Standard Nae Nae?
Kaiser Permanente Marketplace Bronze (CA) Nawered Nares

 

 

 

 

 

127 See Exs. F6-F8 to Relator’s Pre-Filing Disclosure Statement.

107

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oT Oo Oo HN HD On FF W ND

NO NO NO NO NO NO NH KN NO HB HH HB HS Se FS Se eS OS
oO NN NT BP WD NO KF DOD Oo HAD WN BW NYO eH

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 115 of 187

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE CUSTOM LIST STATUS BY PLAN
Formulary status on select plans in California’ A M.A.S. iR
Aetna rei Eto cotaas
Western Health Advantage w/Specialty sso.g98 : 5a es
Health Net 3-Tier with Specialty (CA) so ean so aie
Medi-Cal sre illite
LA. Care Medi-Cal oe soon
Generic Adderall XR
STATE CUSTOM LIST STATUS BY PLAN
Formulary status on select plans in California’ . M.A.S. XR
Aetna Premier So $100 $0 $08
Western Health Advantage w/Speciailty bso ee S10 $45
Health Net 3-Tier with Specialty (CA) 50 SSO 50 sie
Medi-Cal nr sr eterred
L.A. Care Medi-Cal Preferred Preferred
STATE CUSTOM LIST STATUS BY PLAN
Formulary status on select plans in California’ n M.A.S. XR
UnitedHeaithcare SignatureValue 3 Tier Preferred Non-Preferred
California $10 - $45 $25 - $85
VA Priority Group 2-8 sa oe
CVS Caremark Performance Standard Control 510 S40 ga sane
Cigna Standard 3-Tier (National) oe re
Anthem BlueCross California 4 Tier 59. oo so aie

 

 

 

 

 

108

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
—

Go Oo FN NH OH F&F W WN

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 116 of 187

Concerta

 

STATE CUSTOM LIST

Formulary status on select plans in California’

STATUS BY PLAN

 

 

methylphenidate OROS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L.A. Care Medi-Cal

 

 

 

UnitedHealthcare SignatureValue 3 Tier Preferred Non-Preferred

California $10 - $45 $25 - $85

VA Priority Group 2 - 8 med lalla
Preferred Preferred

CVS Caremark Performance Standard Control $10 - $40 $4 - $35

Cigna Standard 3-Tier (National) ue sores

Anthem BlueCross California 4 Tier so geo oe ee

STATE CUSTOM LIST STATUS BY PLAN
Formulary status on select plans in California‘ methylphenidate OROS

Aetna Premier gon S100 ge oon

Western Health Advantage w/Specialty og bs0.s98

Health Net 3-Tier with Specialty (CA) go aaa go aan

Medi-Cal ered sere
Preferred Preferred

 

350. The screenshots above display only the patient’s out-of-pocket costs for
the drugs at issue. When considering the total cost of each drug—most of which

must be borne by commercial payors—the harm of Shire and Takeda’s scheme

become immediately apparent:

 

 

 

 

 

 

 

 

 

— Drug | _| Approximate Price

Vyvanse $330/month
Generic Adderall XR $120/month
Generic Adderall IR $100/month

Concerta $300/month

 

109

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 

 
0 Oo SN DB mW F&F W NHN

NO NO NO NH KN HH NH WN HN HH FF HK KF FS eS SS
Oo nN WB mA BP W NY KH CO OBO FHA HD A BP WO NY KH CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 117 of 187

351. WVyvanse is rarely the cheapest treatment for ADHD, for patients or
payors. However, with the Vyvanse Savings Card, patients would realize significant
out-of-pocket savings by switching to Vyvanse—especially at the $15/month level
that prevailed from 2007 through early 2018.

352. Even after the Vyvanse Savings Card increased the minimum out-of-
pocket expenditure to $25 and then $30, the savings offered by Shire have been
sufficient to convince many patients to take Vyvanse instead of a cheaper
competitor. Moreover, many patients who were originally induced to take Vyvanse
because of its lower price and who might realize some savings by switching to a
competitor, nonetheless were induced by the coupon to continue taking Vyvanse
because the slightly more expensive price for Vyvanse is insufficient to convince
them to switch treatments.

353. Shire and Takeda’s Sales Specialists are provided with approximately
200-250 free trial coupons and 300 ordinary Vyvanse Savings Cards per quarter.
Sales specialists are instructed to, and do, use these coupons to aggressively market
Vyvanse.

354. The free trial coupons, which are not available online and must be
distributed by Shire, are particularly valuable. Shire and Takeda’s Sales Specialists
are trained to leave several free trial coupons with health care providers, to be
distributed to patients. Typically, Sales Specialists leave five coupons with a
provider, but may leave more if the provider is perceived to be promotionally
responsive. Shire and Takeda’s sales representatives will deliver a message to the

health care provider along the following lines:

I can’t keep these coupons here forever. Can you commit to
distributing them within the next two weeks?

110

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So Oo NHN OT BR W NO

NO NO NO HN HN KN HNN HN Rn Se Se Se Se Re Se Re ee
oOo nN DBD A BP WD NO KK CO CO Bn NH HA BP WO NY KS CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 118 of 187

355. Ifthe provider has not distributed the coupons to patients—and written
the accompanying Vyvanse prescriptions—Shire and Takeda’s Sales Specialists are
trained to, and do, return to the provider’s office and take back the coupons.

356. Following Vyvanse’s new indication for BED, and especially following
the “Change in Mindset” initiative, Shire and Takeda’s Sales Specialists have used
the Vyvanse Savings Card program throughout California and Illinois to target
weight-loss clinics and market Vyvanse for the unapproved and unsafe treatment of
obesity.

357. Faced with a competitive ADHD market and pressure from Shire
management to find “new-to-brand” patients, many Sales Specialists distribute
coupons only to weight-loss clinics. These coupons have induced patients in
California and Illinois, who would otherwise be unable to afford or unwilling to pay
for Vyvanse for weight loss, to purchase Vyvanse for that unapproved and unsafe
use.

2. The Mydayis Savings Card

358. In 2017, Shire received approval for a new ADHD medication,
Mydayis. Faced with a competitive ADHD market rife with generic competition,
Shire sought to induce patients to take Mydayis instead of cheaper competitor drugs
by substantially reducing their out-of-pocket costs and leaving commercial insurers
responsible for paying for Shire’s more expensive product.

359. Shire called its scheme the “Go Early Program.” Under the Go Early
program, active during July and August 2017, Shire instructed its Sales Specialists
to get five physicians to commit to prescribe Mydayis to five patients each—for a
total of twenty-five patients per representative. In pitching Mydayis to physicians,
Shire’s sales representatives were instructed to, and did, emphasize that under the

Go Early Program, patients would pay very little out of pocket for Mydayis.

111

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oC Oa NN NH FP W NO

NO wo NO NH NO HN KH NY NHN HK KB Se HR HH Ke ee Se eS ee
Son DBD OA FP WB NY KF CO CO DBA HDB HT FP WY NY KS CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 119 of 187

360. The Go Early Program provided coupons whereby patients would pay
$3 per month for the first three months of treatment with Mydayis and $15 per month
for the next nine months. Although the Go Early Program ended after August 2017,
the Mydayis Savings Card program continued to offer these discounts through the
end of 2018. In January 2019, the minimum out-of-pocket cost guaranteed by the
Mydayis Savings Card increased to $25. In June 2019, the minimum increased to
$30. As described above, patients’ out-of-pocket costs for competitor drugs are
substantially higher.

361. The retail price for a one-month supply of Mydayis—most of which a
commercial payor must pay—is approximately $330. The retail price for competitor
drugs such as Adderall XR and Adderall IR is significantly lower.

362. The Mydayis Savings Card has never carried any income requirements
and has always been available to patients regardless of financial need. Any patient
who is covered by private insurance is, and has always been, eligible to use the
Mydayis Savings Card.

363. The Mydayis Savings Card mimics an insurance card and is designed
to be presented to a pharmacist when filling a prescription for Mydayis. The card
has had several iterations, and was once co-branded as the MVP (Mydayis/Vyvanse
Program) Card, which provided a discount for Mydayis or Vyvanse.

364. The card’s current iteration is pictured below:

SAVINGS CARD

 

L °
‘( Mydayis’«
"ssa sali aly sede
anhatomate arager
RSC TES eg eneateeciban sear
i -Powered by: Offer Expires 12/2149
, Canoe Heacucare “See below for eligibility and restrictions.
BING = 600426 See accompanying Medication Guide, including
;  PON# 54 Boxed WARNING about Patential for Abuse
_ GRP# 634009027 and Dependence and discuss with your
\ Dt 70311540538 healthcare provider.

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oO HAN DH A FS WW NO

NO NO NO NO WN NY ND NY NO Fe FS Fe FS Fe Fe Fe Se Se
oOo NANDA BP WwW NY K DO BC wADT HR vA FBP WH NY K& CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 120 of 187

365. When a patient presents the Mydayis Savings Card to a pharmacist, the
patient will be responsible for paying only a portion of his or her cost-sharing
obligation. Shire and Takeda will fund up to $60 of a patient’s cost-sharing
obligation per prescription each month, and the patient will be responsible for a
minimum of $30.

366. The Mydayis Savings Card is very attractive to patients and was
especially attractive in its first iteration, paying for all but $3/month for the first three
months and $15/month for the next nine months. The Mydayis Savings Card has
induced and continues to induce many patients whose ADHD was or would be well-
controlled by a lower-cost drug, such as generic Adderall XR, to choose the more
expensive Mydayis instead, because the patients’ cost-sharing obligations are
substantially reduced.

367. Although Government Health Care Program patients are ineligible to
use the Mydayis Savings Card, privately insured patients, including those in
California and Illinois, are eligible.

368. The Mydayis Savings Card is an integral part of Shire and Takeda’s
marketing scheme. The Mydayis Savings Card is extremely popular among patients
and providers, who are sensitive to their patients’ cost-sharing obligations. Under
the guise of magnanimity, Shire and Takeda leverage this savings program to
convince doctors to prescribe and patients to take Mydayis instead of cheaper
alternative ADHD medications.

369. The Mydayis Savings Card explicitly acts as unlicensed secondary
insurance. On the back of each card, Shire and Takeda print instructions to the

pharmacist to process the discount. The back of the Mydayis Savings Card states:
Pharmacist instructions for a patient paying with an Eligible Third
f erhird Party P

Party Payer: Submit the claim to the prima ayer first, then
submit the balance due to CHANGE HEALTHCARE as a Secondary Payer

113

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So Oe NDB nN FF WD NHN

DO HNO Bb BH HO KH HO NHN HNO KH KH HH HF KF KF Re Se
Oo nN WD nN FW NYO KK CO O FAD A FP WD NY KF O&O

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 121 of 187

COB [coordination of benefits] with patient responsibility amount and a
valid Other Coverage Code (e.g., 8)

370. Additionally, Shire distributes a Pharmacy Reference Guide specific to
the Mydayis Savings Card. This two-page guide includes pharmacy-specific
instructions for Walgreens, Rite Aid, CVS, Safeway, and Walmart, all instructing

pharmacists how to process the Mydayis Savings Card as secondary insurance. For

128

instance, for CVS pharmacists, the Pharmacy Reference Guide instructs:

 
   
  
  

Pharmacist should enter both the Primary and Secondary Insu
insurance returns a Managed Care Restriction’ (e
+» Submit insurance and discount card together
+ When primary rejects, click Bypass (Target/CVS has it as “BP" in their gystorts)
» Submit

» The pharmacy would take steps to resolve the primary issue. If unable to resolve issue, then
pharmacy should contact the CVS help desk/insurance company and the secondary insurance
can be applied

371. Shire and Takeda have induced numerous doctors to prescribe and
patients to take Mydayis instead of cheaper alternative ADHD medications, and have

induced numerous pharmacists to process the Mydayis Savings Card as secondary

insurance.
3. The Xiidra Tinsider Card
372. In 2016, Shire received approval for a new medication to treat dry eye,
Xiidra. Shire sought to induce patients to take Xiidra instead of cheaper competitor

drugs by substantially reducing their out-of-pocket costs and leaving commercial
insurers responsible for paying for Shire’s more expensive product. Shire’s scheme
was successful; after just six months on the market, Shire boasted that Xiidra had

captured a 20% market share and over $50 million in sales. On July 1, 2019, Takeda

 

128 See Ex. F4 to Relator’s Pre-Filing Disclosure statement

114

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Co Oe NDB nA FBP WD NHN

N bd bv HR HO KN KN HN NO RHR RHR HF HF KF PF RP Re RS eR
CoN DN ON BPW NY KH CO ODO fF nH DB nH FBP WN KK O&O

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 122 of 187

sold Xiidra to Novartis for $3.4 billion upfront, with the potential for $5.3 billion
total.

373. The Xiidra Iinsider Card provides patients with their first month’s
prescription at no charge, and subsequent prescriptions at $5 per month, with a
maximum discount of $250 per month. Patients’ out-of-pocket costs for many
competitor drugs are substantially higher.

374. The retail price for a one-month supply of Xiidra—most of which a
commercial payor must pay—is approximately $500. The retail price for many
competitor drugs is significantly lower.

375. The Xiidra Jinsider Card has never carried any income requirements
and has always been available to patients regardless of financial need. Any patient
who is covered by private insurance is, and has always been, eligible to use the
Xiidra Iinsider Card.

376. The Xiidra Jinsider mimics an insurance card and is designed to be
presented to a pharmacist when filling a prescription for Xiidra. An iteration of the

Xiidra Iinsider Card from 2017 is pictured below:

     

Kiara a
(ethegiss
phi dreG pout aries

 

 

Show this card to your

PAA CHANOE | Rirkoes npamecist 20 sae
BIN (0046821 ° Your first prescription Te
poe ic 900000) « Rafilis for S10"
GRPH [E.C0000
9900000000 900}
" - iw erienone risen roe ron soe ae
calgon ssa aoe

 

115

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
0 Oe ND UN FP W YN

NO NO NO NO NH HN HN NH KN KH eS HF HS Ke FS eS eS S|
oN HN Nn FP WN KK COT GO Pn HD HA BP W NYO KS OC

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 123 of 187

377. When a patient presents the Xiidra Iinsider Card to a pharmacist, the
patient will be responsible for paying only a portion of his or her cost-sharing
obligation. Shire will fund up to $250 of a patient’s cost-sharing obligation per
prescription each month, and the patient will be responsible for a minimum of $5.

378. The Xiidra linsider Card is very attractive to patients. The Xiidra
insider Card has induced and continues to induce many patients whose dry eye was
or would be well-controlled by a lower-cost drug to choose the more expensive
Xiidra instead, because the patients’ cost-sharing obligations are substantially
reduced.

379. Although Government Health Care Program patients are ineligible to
use the Xiidra Iinsider Card, privately insured patients, including those in California
and Illinois, are eligible.

380. The Xiidra linsider Card was an integral part of Shire and Takeda’s
marketing scheme. The Xiidra Jinsider Card was extremely popular among patients
and providers, who are sensitive to their patients’ cost-sharing obligations. Under
the guise of magnanimity, Shire and Takeda leveraged this savings program to
convince doctors to prescribe and patients to take Xiidra instead of cheaper
alternative dry eye medications.

381. The Xiidra Iinsider Card explicitly acts as unlicensed secondary
insurance. On the back of each card, Shire and Takeda print instructions to the

pharmacist to process the discount. The back of the Xiidra Iinsider Card states:

Pharmacist instructions for a patient with an Eligible Third Party [sic]:

Submit the claim to the rimaty ‘Third Party Payer first, then submit the

balance due to CHANGE HEALTHCARE as a Secondary Payer COB

[coordination of benefits] with patient responsibility amount and a valid Other
overage Code (e.g., 8).

116

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Co WAN KH NH BP W NHN

DN db KN N KN KH HN KN NO Re ee Re Re Re Re ee ee
So NY HKD OW FP W NY KFK DO DWN HD WN BP W NO KF OC

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 124 of 187

382. Shire and Takeda have induced numerous doctors to prescribe and
patients to take Xiidra instead of cheaper alternative medications, and have induced
numerous pharmacists to process the Xiidra linsider Card as secondary insurance.

D. DEFENDANTS CAUSED THE PRESENTATION OF FALSE

CLAIMS TO CALIFORNIA AND ILLINOIS INSURANCE
PROVIDERS

383. The Vyvanse Savings Card program constitutes an illegal kickback
scheme whereby Shire provided patients with something of value (in the form of
Vyvanse at no cost or substantially reduced cost), in return for or to induce
purchasing, ordering, arranging for or recommending purchasing or ordering of
goods or items for which payment was made by California and Illinois commercial
payors.

384. These kickbacks caused physicians to prescribe Vyvanse for ADHD
rather than cheaper competitor drugs. These kickbacks also caused physicians to
prescribe Vyvanse for the unsafe and unapproved use of weight loss.

385. These actions, in turn, caused health care providers to submit false or
fraudulent claims for reimbursement to California and Illinois commercial payors.

386. Claims submitted to California commercial payors where a kickback is
involved in the underlying transaction are false within the meaning of the California
Insurance Frauds Prevention Act and the Illinois Insurance Claims Fraud Prevention
Act.

387. Claims that were submitted to California and Illinois commercial
payors as a result, in part or in whole, based on kickbacks provided by Shire were
therefore false within the meaning of the California Insurance Frauds Prevention Act

and the Illinois Insurance Claims Fraud Prevention Act.

117

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Co Oe DTD nN BR W NHN =

NO NY NO NO NY NY HY NN NO = § |= HH FS He Fe Se eS
Sera HD NH SPW NY KH CFT BO DWH wT HD NH BP WH NO KH CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 125 of 187

388. Shire’s payment of kickbacks therefore caused the submission of
claims that were false and not eligible for reimbursement to California and Illinois
commercial payors.

389. Shire’s payment and offers of payment of kickbacks were made
knowingly and with the intent to cause the submission of false claims to California
and Illinois commercial payors.

390. California and Illinois commercial payors paid reimbursements for
those false claims, and, as a result, have incurred and continue to incur significant
damages due to Shire’s illegal payment of kickbacks.

XII. CAUSES OF ACTION

COUNT I
(Violation of False Claims Act, 31 U.S.C. § 3729(a)(1)(A))

391. Relator incorporates herein by reference the preceding paragraphs of
the Complaint as though fully set forth herein.

392. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly presented or caused to be presented, and are still presenting
or causing to be presented, to the United States of America false or fraudulent claims
for payment or approval of Vyvanse, in violation of 31 U.S.C. § 3729(a)(1)(A).

393. Because of Defendants’ actions, the United States of America has been,

and continues to be, severely damaged.

COUNT II
(Violation of False Claims Act, 31 U.S.C. § 3729(a)(1)(B))

394. Relator incorporates herein by reference the preceding paragraphs of

the Complaint as though fully set forth herein.

118

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
o0o Oo HTN mH BW NY =

NO NO HN HN HN HN HN HN HNO RB Re Re Se RR Re RF RS Re
eH nN ND A BP WD NYO KF DOD OO OH AND DB A BP WW NY KF CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 126 of 187

395. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using or causing to be made or used, false records or statements material to
the payment of false or fraudulent claims, in violation of 31 U.S.C. § 3729(a)(1)(B).

396. The United States of America, unaware of the falsity of the claims
and/or statements made by Defendants, and in reliance on the accuracy of these
claims and/or statements, paid and continues to be paying or reimbursing for
Vyvanse prescribed to patients enrolled in Federal Programs.

397. Because of Defendants’ actions, the United States of America has been,

and continues to be, severely damaged.

COUNT III
(Violation of False Claims Act, 31 U.S.C. § 3729(a)(1)(C))

398. Relator incorporates herein by reference the preceding paragraphs of
the Complaint as though fully set forth herein.

399. Defendants knowingly conspired, and are still conspiring, with the
various health care professionals identified and described herein (as well as other
unnamed co-conspirators) to commit acts in violation of 31 U.S.C. § 3729(a)(1)(A)
& (a)(1)(B). Defendants and these health care professionals committed overt acts in
furtherance of the conspiracy as described above.

400. Because of Defendants’ actions, the United States of America has been

and continues to be severely damaged.

COUNT IV
(Violation of False Claims Act, 31 U.S.C. § 3729(a)(1)(G))

401. Relator incorporates herein by reference the preceding paragraphs of

the Complaint as though fully set forth herein.

119

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Co A NH nN FP W NHN

NO NO bh NH HN PP NY KN KD Ye He He ee ee ee ee Se ee
oN DN ON BP WN KF OD CO Fen DN FP WW NYO KS O&O

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 127 of 187

402. Defendants knowingly avoided or decreased its obligation to pay or
transmit money to the Government. Specifically, Defendants: (i) made, used, or
caused to made or used, a record or statement to conceal, avoid, or decrease an
obligation to the United States; (ii) the records or statements were in fact false; and
(iii) Shire knew that the records or statements were false.

403. Because of Defendants’ actions, the United States of America has been

and continues to be severely damaged.

COUNT V
(Violation of California False Claims Act)

404. Relator incorporates herein by reference the preceding paragraphs of
this Complaint as though fully set forth herein.

405. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly presented or caused to be presented, and are still presenting
or causing to be presented, false or fraudulent claims for payment or approval in
violation of Cal. Gov’t Code § 12651(a)(1).

406. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements material
to false or fraudulent claims, in violation of Cal. Gov’t Code § 12651(a)(2).

407. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still

making, using, or causing to be made or used, false records or statements to conceal,

120

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
© f6e& NI DB A FP WO WN —

NO NO NHN NHN KWH HN HN NHN NHN KF Ke Ke Fe HR eR Re Se ee
oOo ss NSN A FP WW NYO K§ OO DO Wa DB NDF FSP WD NH KF OC

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 128 of 187

avoid or decrease an obligation to pay or transmit money to the State of California
or its political subdivisions in violation of Cal. Gov’t Code § 12651(a)(7).

408. The State of California, or its political subdivisions, unaware of the
falsity of the claims and/or statements made by Defendants, and in reliance on the
accuracy of these claims and/or statements, paid, and continues to pay, for Vyvanse
prescriptions for recipients of state and state subdivision funded health insurance
programs.

409. Because of Defendants’ actions, the State of California, including its

political subdivisions, has been and continues to be severely damaged.

COUNT VI
(Violation of Colorado Medicaid False Claims Act)

410. Relator incorporates herein by reference the preceding paragraphs of
this Complaint as though fully set forth herein.

411. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly presented, or caused to be presented, and are still presenting
or causing to be presented, to an officer or employee of the State of Colorado, or its
political subdivisions, false or fraudulent claims for payment or approval, in
violation of Colo. Rev. Stat. § 25.5-4-305(a).

412. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements material
to false or fraudulent claims, in violation of Colo. Rev. Stat. § 25.5-4-305(b).

413. Defendants, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the

121

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo Oo ND nH BP WW NO

NO NO NY NY N WN NY NN NO HK HB Fe Fe HP Fe Se Se Se he
on KD On FBP WN KF§ DOD DO CON DB A BP WN KF CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 129 of 187

information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements to conceal,
avoid, or decrease an obligation to pay or transmit money to the State of Colorado,
or its political subdivisions, in violation of Colo. Rev. Stat. § 25.5-4-305(f).

414. The State of Colorado, or its political subdivisions, unaware of the
falsity of the claims and/or statements made by Defendants, and in reliance on the
accuracy of these claims and/or statements, paid, and continue to pay, for Vyvanse
prescriptions for recipients of state and state subdivision funded health insurance
programs.

415. Because of Defendants’ actions, the State of Colorado and/or its

political subdivisions have been and continues to be severely damaged.

COUNT VII
(Violation of Connecticut False Claims Act for Medical Assistance Programs)

416. Relator incorporates herein by reference the preceding paragraphs of
this Complaint as though fully set forth herein.

417. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, presented, or caused to be presented to, and are still presenting or
causing to be presented to, an officer or employee of the State of Connecticut or its
political subdivisions false or fraudulent claims for payment, in violation of Conn.
Gen. Stat. § 4-275(a)(1).

418. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements to get false

or fraudulent claims paid in violation of Conn. Gen. Stat. § 4-275(a)(2).

122

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oOo Oo YN DB A BR WD YN

NO wo NO NHN WN NY HN HN NO KR HB Ke Se FF Fe Re Se
oN DN OH SF WY HH KH CO OO FAN KD UN FP WNPO KF CS

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 130 of 187

419. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements to conceal,
avoid, or decrease an obligation to pay or transmit money to the State of Connecticut
or its political subdivisions in violation of Conn. Gen. Stat. § 4-275(a)(7).

420. The State of Connecticut, or its political subdivisions, unaware of the
falsity of the claims and/or statements made by Defendants, and in reliance on the
accuracy of these claims and/or statements, paid and continue to pay for Vyvanse
and Mydayis prescriptions for recipients of state and state subdivision funded health
insurance programs.

421. Because of Defendants’ actions, the State of Connecticut and/or its

political subdivisions have been and continue to be severely damaged.

COUNT VIII
(Violation of Delaware False Claims and Reporting Act)

422. Relator incorporates herein by reference the preceding paragraphs of
this Complaint as though fully set forth herein.

423. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly presented or caused to be presented, and are still presenting
or causing to be presented, to an officer or employee of the State of Delaware, or its
political subdivisions, false or fraudulent claims for payment or approval, in
violation of Del. Code Ann. tit. 6, §1201(a)(1).

424. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the

information, knowingly made, used, or caused to be made or used, and are still

123

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So Oo DD A PP WY NY

DN NO bh NO HNO WN NY KH NO He Se KF KF KF KF Fe OS OS
on DH A BP WN KF OD ODO Ona DB mH FBP WD NY KF CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 131 of 187

making, using, or causing to be made or used, false records or statements to get false
or fraudulent claims paid or approved by the State of Delaware, or its political
subdivisions, in violation of Del. Code Ann. tit. 6, §1201(a)(2).

425. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements to conceal,
avoid, increase or decrease an obligation to pay or transmit money to the State of
Delaware, or its political subdivisions, in violation of Del. Code Ann. tit. 6,
§ 1201(a)(7).

426. The State of the State of Delaware, or its political subdivisions, unaware
of the falsity of the claims and/or statements made by Defendants, and in reliance on
the accuracy of these claims and/or statements, paid and continue to pay for Vyvanse
and Mydayis prescriptions for recipients of health care programs funded by the State
of Delaware.

427. Because of Defendants’ actions, the State of Delaware and/or its

political subdivisions have been and continue to be severely damaged.

COUNT IX
(Violation of District of Columbia False Claims Act)

428. Relator incorporates herein by reference the preceding paragraphs of
this Complaint as though fully set forth herein.

429. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly presented, or caused to be presented, and are still presenting

or causing to be presented, to an officer or employee of the District, or its political

124

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
C0 Oo Sst DB AT FP W NH

NO N NO NO KN NY KN NY NO = HB HS HB He ee Se Se eS
Oo tI ND A BP WN KF OD OO fFTn DB On FP W NY KFS O&O

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 132 of 187

subdivisions, false or fraudulent claims for payment or approval, in violation of D.C.
Code § 2-381.02(a)(1).

430. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be.used, and are still making, using,
or causing to be made or used, false records or statements to get false claims paid or
approved by the District, or its political subdivisions, in violation of D.C. Code § 2-
381.02(a)(2).

431. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements to conceal,
avoid, or decrease an obligation to pay or transmit money to the District, or its
political subdivisions, in violation of D.C. Code § 2-381.02(a)(6).

432. The District of Columbia, or its political subdivisions, unaware of the
falsity of the claims and/or statements made by Defendants, and in reliance upon the
accuracy of these claims and/or statements, paid and continue to pay for Vyvanse
and Mydayis prescriptions for recipients of health insurance programs funded by the
District.

433. Because of Defendants’ actions, the District of Columbia and/or its

political subdivisions have been and continue to be severely damaged.

COUNT X
(Violation of Florida False Claims Act)

434. Relator incorporates herein by reference the preceding paragraphs of

this Complaint as though fully set forth herein.

125

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
o Oo ST DN MH BW YN

NO NO NH NY HN NH NH HN HN ee Fe Fe Ke KR RFR Fe Fe Se
oOo NN OH BP WN KF COD OO OH DBA FP WH NY KS S&S

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 133 of 187

435. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly presented or caused to be presented, and are still presenting
or causing to be presented, to an officer or employee of the State of Florida, or its
agencies, false or fraudulent claims for payment or approval, in violation of Fla. Stat.
§ 68.082(2)(a).

436. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements to get false
or fraudulent claims paid or approved by the State of Florida, or its agencies, in
violation of Fla. Stat. § 68.082(2)(b).

437. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements to conceal,
avoid, or decrease an obligation to pay or transmit money to the State of Florida, or
its agencies, in violation of Fla. Stat. § 68.082(2)(g).

438. The State of Florida, or its agencies, unaware of the falsity of the claims
and/or statements made by Defendants, and in reliance on the accuracy of these
claims and/or statements, paid and continue to pay for Vyvanse and Mydayis
prescriptions for recipients of health insurance plans funded by the State of Florida
or its agencies.

439. Because of Defendants’ actions, the State of Florida and/or its agencies

have been and continue to be severely damaged.

126

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oOo HN DH HA BPW YN KF

No NO NO NO HN WH WH LK HN HR Re Re RB RP Pe Pe ee ee
CoN DN OH FP WD NYO KH OD BO fH aT DB nA BW HBO KF CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 134 of 187

COUNT XI
(Violation of Georgia False Medicaid Claims Act)

440. Relator incorporates herein by reference the preceding paragraphs of
this Complaint as though fully set forth herein.

441. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly presented or caused to be presented, and are still presenting
or causing to be presented, to the Georgia Medicaid program false or fraudulent
claims for payment or approval, in violation of Ga. Code Ann. § 49-4-168.1(a)(1).

442. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements to get false
or fraudulent claims paid or approved by the Georgia Medicaid program, in violation
of Ga. Code Ann. § 49-4-168.1(a)(2).

443. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements to conceal,
avoid, or decrease an obligation to pay or transmit money to the State of Georgia, or
its political subdivisions, in violation of Ga. Code Ann. § 49-4-168.1(a)(7).

444. The State of Georgia, or its political subdivisions, unaware of the falsity
of the claims and/or statements made by Defendants, and in reliance on the accuracy
of these claims and/or statements, paid and continue to pay for Vyvanse and Mydayis
prescriptions for recipients of Medicaid.

445. Because of Defendants’ actions, the State of Georgia and/or political

subdivisions have been and continue to be severely damaged.

127

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So HF NHN DB OH FP W NO KF

NO NO NO NO NO NO NY KN NO Se He RR FS Fe FEF RPO OS OS
Oo NN On FP WN KK DT OO OB na DB OA BP WY NO YF OS

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 135 of 187

COUNT XII
(Violation of Hawaii False Claims Act)

446. Relator incorporates herein by reference the preceding paragraphs of
this Complaint as though fully set forth herein.

447. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly presented or caused to be presented, and are still presenting
or causing to be presented, to an officer or employee of the State of Hawaii, or its
political subdivisions, false or fraudulent claims for payment or approval, in
violation of Haw. Rev. Stat. § 661-21(a)(1).

448. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made and used, and are still
making, using, or causing to be made or used, false records or statements to get false
or fraudulent claims paid or approved by the State of Hawaii, or its political
subdivisions, in violation of Haw. Rev. Stat. § 661-21(a)(2).

449. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements to conceal,
avoid, or decrease an obligation to pay or transmit money to the State of Hawaii, or
its political subdivisions, in violation of Haw. Rev. Stat. § 661-21(a)(7).

450. The State of Hawaii, or its political subdivisions, unaware of the falsity
of the claims and/or statements made by Defendants, and in reliance upon the
accuracy of these claims and/or statements, paid and continue to pay for Vyvanse

and Mydayis prescriptions for recipients of state funded health insurance programs.

128

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oOo CO ND AW FP WO NHN eK

NO wo NO WN NH HN bh HN KN KF FF ee Ke FF Se Se ee
oOo NN OA BP WHY NY K§ OD OO Bn HD WH BPW NYO KF OO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 136 of 187

451. Because of Defendants’ actions, the State of Hawaii and/or its political

subdivisions have been and continue to be severely damaged.

COUNT XII
(Violation of IHinois False Claims Act)

452. Relator incorporates herein by reference the preceding paragraphs of
this Complaint as though fully set forth herein.

453. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly presented or caused to be presented, and are still presenting
or causing to be presented, false or fraudulent claims for payment or approval, in
violation of 740 Ill. Comp. Stat. 175/3(a)(1)(A).

454. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements material
to get false or fraudulent claims paid or approved by the State of Illinois, or its
political subdivisions, in violation of 740 Ill. Comp. Stat. 175/3(a)(1)(B).

455. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements material
to conceal, avoid or decrease an obligation to pay or transmit money to the State of
Illinois, or its political subdivisions, in violation of 740 III. Comp. Stat.
175/3(a)(1)(G).

456. The State of Illinois, or its political subdivisions, unaware of the falsity

of the claims and/or statements made by Defendants, and in reliance on the accuracy

129

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
0 Oo ND mW FB WY NHN

NO po bh BH KH HO PH HN YN KH HB Ke HB HF HF Se Se eS
oN DN MN BPW NYO KF CO OO FH DT HDB A BPW NO KF CO

 

 

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 137 of 187

of those claims and/or statements, paid and continue to pay for Vyvanse and
Mydayis prescriptions for recipients of state funded health insurance programs.
457. Because of Defendants’ actions, the State of Illinois and/or its political

subdivisions have been and continue to be severely damaged.

COUNT XIV
(Violation of Indiana False Claims and Whistleblower Protection Act)

458. Relator incorporates herein by reference the preceding paragraphs of
this Complaint as though fully set forth herein.

459. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly or intentionally presented, or caused to be presented, and
are still presenting or causing to be presented, false claims to the State of Indiana, or
its political subdivisions, for payment or approval, in violation of Ind. Code § 5-11-
5.5-2(b)(1).

460. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly or intentionally made, used, or caused to be made or used,
and are still making, using, or causing to be made or used, false records or statements
to obtain payment or approval of false claims from the State of Indiana, or its
political subdivisions, in violation of Ind. Code § 5-11-5.5-2(b)(2).

461. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly or intentionally made, used, or caused to be made or used,
and are still making, using, or causing to be made or used, false records or statements
to avoid an obligation to pay or transmit money to the State of Indiana, or its political

subdivisions, in violation of Ind. Code § 5-11-5.5-2(b)(6).

130

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo Oo NHN OW BP WD N

NN NO NO HN NH NHN NY HN HN HR HB HB Ke Fe Se Se Se Se
oN NN OH BP WN KX OD O ON DB DH BP W NY KS CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 138 of 187

462. The State of Indiana, or its political subdivisions, unaware of the falsity
of the claims and/or statements made by Defendants, and in reliance on the accuracy
of those claims and/or statements, paid and continue to pay for Vyvanse and
Mydayis prescriptions for recipients of state funded health insurance programs.

463. Because of Defendants’ actions, the State of Indiana and/or its political

subdivisions have been and continue to be severely damaged.

COUNT XV
(Violation of Iowa False Claims Act)

464. Relator incorporates herein by reference the preceding paragraphs of
this Complaint as though fully set forth herein.

465. Defendants, in reckless disregard or deliberate ignorance for the truth
or falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly presented, or caused to be presented, and are still presenting
or causing to be presented, false or fraudulent claims for payment or approval, in
violation of lowa Code § 685.2(1)(a).

466. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements material
to false or fraudulent claims, in violation of lowa Code § 685.2(1)(b).

467. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements to conceal,
avoid, or decrease an obligation to pay or transmit money to the State of Jowa, or its

political subdivisions, in violation of lowa Code § 685.2(1)(g).

131

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
ome ND WH BP WY LY

NYO bv bP BH KH LO HO LH NHN HH Ke SS HH Ree Se Be ee
oO NN OH FP WN KF OD Oo OB DB nA BP WD NY KF CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 139 of 187

468. The State of Iowa, or its political subdivisions, unaware of the falsity
of the claims and/or statements made by Defendants, and in reliance on the accuracy
of these claims and/or statements, paid for Vyvanse prescriptions for recipients of
health insurance programs funded by the state or its political subdivisions.

469. Because of Defendants’ actions, the State of Iowa and/or its political

subdivisions have been and continue to be severely damaged.

COUNT XVI
(Violation of Louisiana Medical Assistance Programs Integrity Law)

470. Relator incorporates herein by reference the preceding paragraphs of
this Complaint as though fully set forth herein.

471. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly presented, or caused to be presented, and are still presenting
or causing to be presented, false or fraudulent claims, in violation of La. Rev. Stat.
Ann. § 46:438.3(A).

472. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly engaged in misrepresentation, and are still engaging in
misrepresentation, to obtain, or attempt to obtain, payment from medical assistance
programs funds, in violation of La. Rev. Stat. Ann. § 46:438.3(B).

473. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly submitted, and may continue to submit, claims for goods,
services or supplies which were medically unnecessary or which were of

substandard quality or quantity, in violation of La. Rev. Stat. Ann. § 46:438.3(D).

132

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo Oo ND UN FBP W NY

NO NO HN WP NH HN KN NY KN KH HB HK KF Fe KF KF FF Se
oN DN ON FW NY KF COS ODO Wns DB NO FBP W NYO KF CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 140 of 187

474. The State of Louisiana, its medical assistance programs, political
subdivisions, and/or the Department, unaware of the falsity of the claims and/or
statements made by Defendants, or their actions as set forth above, acted in reliance,
and may continue to act in reliance, on the accuracy of Defendants’ claims and/or
statements in paying for Vyvanse prescriptions for medical assistance program
recipients.

475. Because of Defendants’ actions, as set forth above, the State of
Louisiana, its medical assistance programs, political subdivisions, and/or the

Department have been and continue to be severely damaged.

COUNT XVII
(Violation of Maryland False Health Claims Act)

476. Relator incorporates herein by reference the preceding paragraphs of
this Complaint as though fully set forth herein.

477. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly presented or caused to be presented, and are still presenting
or causing to be presented, false or fraudulent claims for payment or approval, in
violation of Md. Code Ann., Health-Gen. § 2-602(a)(1).

478. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements material
to false or fraudulent claims, in violation of Md. Code Ann., Health-Gen. § 2-
602(a)(2).

479. Defendants, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the

133

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
o Oo SID MH BP WY YN —

NO NO NO PO KN HHO KR NO RO Ree ee Re Re ee Se eee
Oo NN UN FP W NY KS|H§ OO CO ON BD nH FP W NH KK CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 141 of 187

information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements to conceal,
avoid, or decrease an obligation to pay or transmit money to the State of Maryland,
or its political subdivisions, in violation of Md. Code Ann., Health-Gen. § 2-
602(a)(8).

480. The State of Maryland, or its political subdivisions, unaware of the
falsity of the claims and/or statements made by Defendants, and in reliance on the
accuracy of these claims and/or statements, paid for Vyvanse prescriptions for
recipients of health insurance programs funded by the state or its political
subdivisions.

481. Because of Defendants’ actions, the State of Maryland and/or its

political subdivisions have been and continue to be severely damaged.

COUNT XVIII
(Violation of Massachusetts False Claims Act)

482. Relator incorporates herein by reference the preceding paragraphs of
this Complaint as though fully set forth herein.

483. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly presented or caused to be presented, and are still presenting
or causing to be presented, false or fraudulent claims for payment or approval, in
violation of Mass. Gen. Laws ch. 12 § 5B(1).

484. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still

making, using, or causing to be made or used, false records or statements to obtain

134

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oo Fe HN DB A BP WW NY

NO bBo NO NY NO NY KH NY HNO ee RB ee ee Fe ee ee Ee
So NTN HA FP WwW NYO KH COD OBO TF TH A BW NY KF CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 142 of 187

payment or approval of claims by the Commonwealth of Massachusetts, or its
political subdivisions, in violation of Mass. Gen. Laws ch. 12 § 5B(2).

485. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements to conceal,
avoid, or decrease an obligation to pay or transmit money to the Commonwealth of
Massachusetts, or its political subdivisions, in violation of Mass. Gen. Laws ch. 12
§ 5B(8).

486. The Commonwealth of Massachusetts, or its political subdivisions,
unaware of the falsity of the claims and/or statements made by Defendants, and in
reliance on the accuracy of these claims and/or statements, paid and continue to pay
for Vyvanse and Mydayis prescriptions for recipients of health insurance programs
funded by the state or its political subdivisions.

487. Because of Defendants’ actions, the Commonwealth of Massachusetts

and/or its political subdivisions have been and continue to be severely damaged.

COUNT XIX
(Violation of Michigan Medicaid False Claims Act)

488. Relator incorporates herein by reference the preceding paragraphs of
this Complaint as though fully set forth herein.

489. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made or caused to be made, and are still making or causing
to be made, false statements or false representations of material facts in an

application for Medicaid benefits, in violation of Mich. Comp. Laws § 400.603(1).

135

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Co Oo ND UN BP W NY

Do NO NO WN HO NH HO HH HY HH HH HF KF KF HS eS Se Se
eo AN DBD wn FF WN K§ OF OO DBD HD NH BP WD YO —& CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 143 of 187

490. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made or caused to be made false statements or false
representations of a material fact for use in determining rights to a Medicaid benefit,
in violation of Mich. Comp. Laws § 400.603(2).

491. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly concealed or failed to disclose, and are still concealing or
failing to disclose, an event affecting its initial or continued right to receive a
Medicaid benefit, or the initial or continued right of any other person on whose
behalf Defendants has applied for or is receiving a benefit with intent to obtain a
benefit to which Defendants were not entitled or in an amount greater than that to
which Defendants were entitled, in violation of Mich. Comp. Laws § 400.603(3).

492. Defendants, in possession of facts under which they are aware or should
be aware of the nature of their conduct and that their conduct is substantially certain
to cause the payment of a Medicaid benefit, knowingly made, presented, or caused
to be made or presented, and are still making, presenting, or causing to be presented,
to an employee or officer of the State of Michigan, or its political subdivisions, false
claims under the Social Welfare Act, Mich. Comp. Laws §§ 400.1-400.122, in
violation of Mich. Comp. Laws § 400.607(1).

493. The State of Michigan, or its political subdivisions, unaware of the
falsity of the claims and/or statements made by Defendants, and in reliance on the
accuracy of these claims and/or statements, paid and continue to pay for Vyvanse
and Mydayis prescriptions for recipients of Medicaid.

494. Because of Defendants’ actions, the State of Michigan and/or its

political subdivisions have been and continue to be severely damaged.

136

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
0 eo ND nA FP W NY

NO NO NO HN HN HN NY HN NO HR Se HK HK Ke KF FF FF eS
Co nN DR NW FP WN KH CD OO TB nN DB A BPW NYO KS CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 144 of 187

COUNT XxX
(Violation of Minnesota False Claims Act)

495. Relator incorporates herein by reference the preceding paragraphs of
this Complaint as though fully set forth herein.

496. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly presented or caused to be presented, and are still presenting
or causing to be presented, to an officer or employee of the State of Minnesota, or
its political subdivisions, false or fraudulent claims for payment or approval, in
violation of Minn. Stat. § 15C.02(a)(1).

497. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements to get false
or fraudulent claim paid or approved by the State of Minnesota, or its political
subdivisions, in violation of Minn. Stat. § 15C.02(a)(2).

498. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements to conceal,
avoid, or decrease an obligation to pay or transmit money to the State of Minnesota,
or its political subdivisions, in violation of Minn. Stat. § 15C.02(a)(7).

499. The State of Minnesota, or its political subdivisions, unaware of the
falsity of the claims and/or statements made by Defendants, and in reliance on the
accuracy of these claims and/or statements, paid and continue to pay for Vyvanse
and Mydayis prescriptions for recipients of state and state subdivision funded health

insurance programs.

137

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
o Oo ND OT FP W NY

NO NO NO NH HP ND ND NN DN HB HB HB Ke eB ee ee ee
Oo NN HN BP WN KK DOD OO OO ITD HBA BP WD NY KS CS

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 145 of 187

500. Because of Defendants’ actions, the State of Minnesota and/or its

political subdivisions have been and continue to be severely damaged.

COUNT XXI
(Violation of Montana False Claims Act)

501. Relator incorporates herein by reference the preceding paragraphs of
this Complaint as though fully set forth herein.

502. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly presented or caused to be presented, and are still presenting
or causing to be presented, to an officer or employee of the State of Montana, or its
political subdivisions, false or fraudulent claims for payment or approval, in
violation of Mont. Code Ann. § 17-8-403(1)(a).

503. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements to get false
or fraudulent claims paid or approved by the State of Montana, or its political
subdivisions, in violation of Mont. Code Ann. § 17-8-403(1)(b).

504. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements to conceal,
avoid, or decrease an obligation to pay or transmit money to the State of Montana,
or its political subdivisions, in violation of Mont. Code Ann. § 17-8-403(1)(g).

505. The State of Montana, or its political subdivisions, unaware of the

falsity of the claims and/or statements made by Defendants, and in reliance on the

138

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So Oe NH NH BW NY

NO NO NO NY NH KN HN KH KN & Fe Se HS ee Se Se Re Se
Oo ND ON FP WD NY KS& DO Bn Dn BP WD NY KF CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 146 of 187

accuracy of these claims and/or statements, paid and continue to pay for Vyvanse
and Mydayis prescriptions for recipients of health insurance programs funded by the
state or its political subdivisions.

506. Because of Defendants’ actions, the State of Montana and/or its

political subdivisions have been and continue to be severely damaged.

COUNT XXII
(Violation of Nevada False Claims Act)

507. Relator incorporates herein by reference the preceding paragraphs of
this Complaint as though fully set forth herein.

508. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly presented or caused to be presented, and are still presenting
or causing to be presented, false claims for payment or approval, in violation of Nev.
Rev. Stat. § 357.040(1)(a).

509. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements to obtain
payment or approval of false claims, in violation of Nev. Rev. Stat. § 357.040(1)(b).

510. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements to conceal,
avoid, or decrease an obligation to pay or transmit money to the State of Nevada, or

its political subdivisions, in violation of Nev. Rev. Stat. § 357.040(1)(g).

139

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oo Oo NH OH FP WW NY

NO NO NO NY HN HN HN WH HN KH KB Ke He ee Kee Re eS
oOo nN DWN mH BP WY NYO K& DOD OO Hn HB nH FP WN KFS S&S

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 147 of 187

511. The State of Nevada, or its political subdivisions, unaware of the falsity
of the claims and/or statements made by Defendants, and in reliance on the accuracy
of these claims and/or statements, paid and continue to pay for Vyvanse and Mydayis
prescriptions for recipients of health insurance programs funded by the state or its
political subdivisions.

512. Because of Defendants’ actions, the State of Nevada and/or its political

subdivisions have been and continue to be severely damaged.

COUNT XXIII
(Violation of New Jersey False Claims Act)

513. Relator incorporates herein by reference the preceding paragraphs of
this Complaint as though fully set forth herein.

514. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly or intentionally presented or caused to be presented, and are
still presenting or causing to be presented, to an employee, officer, or agent of the
State of New Jersey, or to any contractor, grantee, or other recipient of State funds,
false or fraudulent claims for payment or approval, in violation of N.J. Stat. Ann.
§ 2A:32C-3(a).

515. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to made or used, and are still making,
using, or causing to be made or used, false records or statements to get false or
fraudulent claims paid or approved by the State of New Jersey, or its political
subdivisions, in violation of N.J. Stat. Ann. § 2A:32C-3(b).

516. Defendants, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the

140

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo fF ND HN WH BW NO

NO NO NO NO NN NY Nb WN NO FH Ke Se HB Se ee eS ee
SS aI HD WD FP WO NY KH CO CO On HD rH FP WW YP KS CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 148 of 187

information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements to conceal,
avoid, or decrease an obligation to pay or transmit money to the State of New Jersey,
or its political subdivisions, in violation of N.J. Stat. Ann. § 2A:32C-3(g).

517. The State of New Jersey, or its political subdivisions, unaware of the
falsity of the claims and/or statements made by Defendants, and in reliance on the
accuracy of these claims and/or statements, paid and continue to pay for Vyvanse
and Mydayis prescriptions for recipients of Medicaid.

518. Because of Defendants’ actions, as set forth above, the State of New
Jersey and/or its political subdivisions have been and continue to be severely

damaged.

COUNT XXIV
(Violation of New Mexico Medicaid False Claims Act and
Fraud Against Taxpayers Act)

519. Relator incorporates herein by reference the preceding paragraphs of
the Complaint as though fully set forth herein.

520. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly presented or caused to be presented, and are still presenting
or causing to be presented, to the State of New Mexico, or its political subdivisions,
false or fraudulent claims for payment under the Medicaid program, in violation of
N.M. Stat. Ann. § 27-14-4(A) and N.M. Stat. Ann. § 44-9-3(A)(1).

521. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements to obtain

false or fraudulent claims under the Medicaid program paid for or approved by the

141

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo Om ND OW FP WY NH

NO NO NO NO NH WH HW ND HN FF FF FF KF KF FF Se ES Se
on HD OH BP WN KSK& CO OO Wn KH A FBP WW NH =| OC

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 149 of 187

State of New Mexico, or its political subdivisions, in violation of N.M. Stat. Ann.
§ 27-14-4(C) and N.M. Stat. Ann. § 44-9-3(A)(2).

522. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements to conceal,
avoid, or decrease an obligation to pay or transmit money to the State of New
Mexico, or its political subdivisions, relative to the Medicaid program, in violation
of N.M. Stat. Ann. § 27-14-4(E) and N.M. Stat. Ann. § 44-9-3(A)(8).

523. The State of New Mexico, or its political subdivisions, unaware of the
falsity of the claims and/or statements made by Defendants, and in reliance on the
accuracy of these claims and/or statements, paid, and may continue to pay, for
prescription drugs for recipients of health insurance programs funded by the state or
its political subdivisions.

524. Because of Defendants’ actions, as set forth above, the State of New
Mexico and/or its political subdivisions have been and continue to be severely

damaged.

COUNT XXV
(Violation of New York False Claim Act)

525. Relator incorporates herein by reference the preceding paragraphs of
this Complaint as though fully set forth herein.

526. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly presented or caused to be presented, and are still presenting
or causing to be presented, false or fraudulent claims for payment or approval, in

violation of N.Y. State Fin. Law § 189(1)(a).

142

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So Om aT HD nH F&F WD NO

NO NYO NY WN NHN NY KN PN NHN KR HB Se Ke HF Fe ee ee ee
oo nN HD HH BPW NYO KFK§ OF OO CB AH HD A BP WN KS CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 150 of 187

527. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements material
to false or fraudulent claims, in violation of N.Y. State Fin. Law § 189(1)(b).

528. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements material
to an obligation to pay or transmit money to the State of New York, or its political
subdivisions, in violation of N.Y. State Fin. Law § 189(1)(g).

529. The State of New York, or its political subdivisions, unaware of the
falsity of the claims and/or statements made by Defendants, and in reliance on the
accuracy of these claims and/or statements, paid and continue to pay for Vyvanse
and Mydayis prescriptions for recipients of health insurance programs funded by the
state or its political subdivisions.

530. Because of Defendants’ actions, set forth above, the State of New York

and/or its political subdivisions have been and continue to be severely damaged.

COUNT XXVI
(Violation of North Carolina False Claims Act)

531. Relator incorporates herein by reference the preceding paragraphs of
this Complaint as though fully set forth herein.

532. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the

information, knowingly presented or caused to be presented, and are still presenting

143

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oOo Oe ND HD WNW BP W NO

NY NY NY NY NY NY NY NN NO RR eR Ree ee ee ee
So SN DN A FP WY NH KH DT CO DHNANQ KH NH FH WwW YPN KK CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 151 of 187

or causing to be presented, false or fraudulent claims for payment or approval, in
violation of N.C. Gen. Stat. § 1-607(a)(1).

533. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements material
to false or fraudulent claims, in violation of N.C. Gen. Stat. § 1-607(a)(2).

534. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements to conceal,
avoid, or decrease an obligation to pay or transmit money to the State of North
Carolina, or its political subdivisions, in violation of N.C. Gen. Stat. § 1-607(a)(7).

535. The State of North Carolina, or its political subdivisions, unaware of
the falsity of the claims and/or statements made by Defendants, and in reliance on
the accuracy of these claims and/or statements, paid and continue to pay for Vyvanse
and Mydayis prescriptions for recipients of health insurance programs funded by the
state or its political subdivisions.

536. Because of Defendants’ actions, as set forth above, the State of North
Carolina and/or its political subdivisions have been and continue to be severely

damaged.

COUNT XXVII
(Violation of Oklahoma Medicaid False Claims Act)

537. Relator incorporates herein by reference the preceding paragraphs of

this Complaint as though fully set forth herein.

144

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Co OND WH BR WY YN

NO NY NY NH NY HN WN NHN NO KH He He eS KF Se Se Se eS ee
SoS ANA DB WA FP WD NY KH COC CO Bens HD NH FP WW VN KS CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 152 of 187

538. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly presented or caused to be presented, and are still presenting
or causing to be presented, to an officer or employee of the State of Oklahoma, or
its political subdivisions, false or fraudulent claims for payment or approval, in
violation of Okla. Stat. tit. 63, § 5053.1(B)(1).

539. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made or caused to be made, and are still making or causing
to be made, false records or statements to get false or fraudulent claims paid or
approved by the State of Oklahoma, or its political subdivisions, in violation of Okla.
Stat. tit. 63, § 5053.1(B)(2).

540. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements to conceal,
avoid, or decrease an obligation to pay or transmit money to the State of Oklahoma,
or its political subdivisions, in violation of Okla. Stat. tit. 63, § 5053.1(B)(7).

541. The State of Oklahoma, or its political subdivisions, unaware of the
falsity of the claims and/or statements made by Defendants, and in reliance on the
accuracy of these claims and/or statements, paid and continue to pay for Vyvanse
and Mydayis prescriptions for recipients of Medicaid.

542. Because of Defendants’ actions, as set forth above, the State of
Oklahoma and/or its political subdivisions have been and continue to be severely

damaged.

145

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo Oo ND OA BP W NO

NO NO NO NO NY NY NHN NY NO KR HR Fe Fe Re ee Se ee ee
oOo NSN DN AW FP WW HY KH CT ODO HN KH NH BPW VN KF CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 153 of 187

COUNT XXVIII
(Violation of Rhode Island False Claims Act)

543. Relator incorporates herein by reference the preceding paragraphs of
this Complaint as though fully set forth herein.

544. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly presented or caused to be presented, and are still presenting
or causing to be presented, to an officer or employee of the State of Rhode Island or
a member of Rhode Island’s National Guard, false or fraudulent claims for payment
or approval, in violation of R.I. Gen. Laws § 9-1.1-3(a)(1).

545. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made or caused to be made, and are still making or causing
to be made, false records or statements to get false or fraudulent claims paid or
approved by the State of Rhode Island, or its political subdivisions, in violation of
R.I. Gen. Laws § 9-1.1-3(a)(2).

546. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements to conceal,
avoid, or decrease an obligation to pay or transmit money to the State of Rhode
Island, or its political subdivisions, in violation of R.I. Gen. Laws § 9-1.1-3(a)(7).

547. The State of Rhode Island, or its political subdivisions, unaware of the
falsity of the claims and/or statements made by Defendants, and in reliance on the
accuracy of these claims and/or statements, paid and continue to pay for Vyvanse

and Mydayis prescriptions for recipients of Medicaid.

146

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oOo Oo ST DB nm FP W NH —

NO NO NO HN HN NY KN WN NO KF HF KF HF HF KF Fr OF ES eR
eo ND nH BP WN KH OS OBO Bw KH vA BPW YN KK SS

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 154 of 187

548. Because of Defendants’ actions, as set forth above, the State of Rhode
Island and/or its political subdivisions have been and continue to be severely
damaged.

COUNT XXIX
(Violation of Tennessee Medicaid False Claims Act)

549. Relator incorporates herein by reference the preceding paragraphs of
this Complaint as though fully set forth herein.

550. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly presented or caused to be presented, and are still presenting
or causing to be presented, to the State of Tennessee, or its political subdivisions,
false or fraudulent claims for payment under the Medicaid program, in violation of
Tenn. Code Ann. § 71-5-182(a)(1)(A).

551. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false or fraudulent records or
statements to get false or fraudulent claims under the Medicaid program paid for or
approved by the State of Tennessee, or its political subdivisions, in violation of Tenn.
Code Ann. § 71-5-182(a)(1)(B).

552. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false or fraudulent records or

statements to conceal, avoid or decrease an obligation to pay or transmit money to

147

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Co Oo ND A BP W YN eK

NO NO NO KN DO NY NY NY NO RR Re Rr ee ee ee ee ee ee
Oo NH A FP WD NY KH CO OO Bn DB A BP WD NYO KF CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 155 of 187

the State of Tennessee, or its political subdivisions, relative to the Medicaid
program, in violation of Tenn. Code Ann. § 71-5-182(a)(1)(D).

553. The State of Tennessee, or its political subdivisions, unaware of the
falsity of the claims and/or statements made by Defendants, and in reliance on the
accuracy of these claims and/or statements, paid and continue to pay for Vyvanse
and Mydayis prescriptions for recipients of the Medicaid program.

554. Because of Defendants’ actions, as set forth above, the State of
Tennessee and/or its political subdivisions have been and continue to be severely

damaged.

COUNT XXX
(Violation of Texas Medical Assistance Program, Damages, and Penalties Act)

555. Relator incorporates herein by reference the preceding paragraphs of
the Complaint as though fully set forth herein.

556. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made or caused to be made, and are still making or causing
to be made, false statements or misrepresentations of material fact that permitted
Defendants to receive a benefit or payment under the Medicaid program that was not
authorized or that was greater than the benefit or payment that was authorized, in
violation of Tex. Hum. Res. Code Ann. § 36.002(1).

557. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly concealed or failed to disclose, or caused to be concealed or
not disclosed—and are still concealing or failing to disclose, or causing to be
concealed or not disclosed—information that permitted Defendants to receive a

benefit or payment under the Medicaid program that was not authorized or that was

148

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So Oe N DA BP WY NY

DO NO NO HN BH KN KN KN NHN He ee HF Fe Fe OF Oe ee
Son Nn nA FP WD NY KF DOD OBO WBN HDB NH BPW NY KS CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 156 of 187

greater than the payment that was authorized, in violation of Tex. Hum. Res. Code
Ann. § 36.002(2).

558. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, caused to be made, induced, or sought to induce, and
are still making, causing to be made, inducing, or seeking to induce, false statements
or misrepresentations of material fact concerning information required to be
provided by a federal or state law, rule, regulation or provider agreement pertaining
to the Medicaid program, in violation of Tex. Hum. Res. Code Ann. § 36.002(4)(B).

559. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, and are still making, claims under the Medicaid
program for products that were inappropriate, in violation of Tex. Hum. Res. Code
Ann. § 36.002(7)(C).

560. The State of Texas, or its political subdivisions, unaware of the falsity
of the claims and/or statements made by Defendants, and in reliance on the accuracy
of these claims and/or statements, paid, and may continue to pay, for prescription
drugs for recipients of Medicaid.

561. Because of Defendants’ actions, as set forth above, the State of Texas

and/or its political subdivisions have been and continue to be severely damaged.

COUNT XXXII
(Violation of Vermont False Claims Act)

562. Relator incorporates herein by reference the preceding paragraphs of
the Complaint as though fully set forth herein.
563. Defendants, in reckless disregard or deliberate ignorance of the truth or

falsity of the information involved, or with actual knowledge of the falsity of the

149

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo ON HD On FP WN

NO NO NO NO NO NY NY NO KN HF HF KF KF KF eS eS OS Se
So NN On FP WN SK DTD OO DH QD A FBP W NY KS CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 157 of 187

information, knowingly made or caused to be made, and are still making or causing
to be made, false statements or misrepresentations of material fact that permitted
Defendants to receive a benefit or payment under the Medicaid program that was not
authorized or that was greater than the benefit or payment that was authorized, in
violation of Vt. Stat. Ann. tit. 32, § 631(a)(1)-(2).

564. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly concealed or failed to disclose, or caused to be concealed or
not disclosed—and are still concealing or failing to disclose, or causing to be
concealed or not disclosed—information that permitted Defendants to receive a
benefit or payment under the Medicaid program that was not authorized or that was
greater than the payment that was authorized, in violation of Vt. Stat. Ann. tit. 32,
§ 631 (a).

565. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, caused to be made, induced, or sought to induce, and
are still making, causing to be made, inducing, or seeking to induce, false statements
or misrepresentations of material fact concerning information required to be
provided by a federal or state law, rule, regulation or provider agreement pertaining
to the Medicaid program, in violation of Vt. Stat. Ann. tit. 32, § 631(a)(2).

566. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, and are still making, claims under the Medicaid
program for products that were inappropriate, in violation of Vt. Stat. Ann. tit. 32,

§ 631 (a).

150

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
o Oo ND OH BW NY KF

NO NN dD HO NYO HN NY NY NY HH HH HH HF Fe eS ee OSE ll eS le
oN KN ON BW NYO KK CO ODO OHO NHN DB A FP W NYO KF OC

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 158 of 187

567. The State of Vermont, or its political subdivisions, unaware of the
falsity of the claims and/or statements made by Defendants, and in reliance on the
accuracy of these claims and/or statements, paid, and may continue to pay, for
prescription drugs for recipients of Medicaid.

568. Because of Defendants’ actions, as set forth above, the State of
Vermont and/or its political subdivisions have been and continue to be severely

damaged.

COUNT XXXII
(Violation of Virginia Fraud Against Taxpayers Act)

569. Relator incorporates herein by reference the preceding paragraphs of
this Complaint as though fully set forth herein.

570. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly presented or caused to be presented, and are still presenting
or causing to be presented, to an officer or employee of the Commonwealth of
Virginia, or its political subdivisions, false or fraudulent claims for payment or
approval, in violation of Va. Code Ann. § 8.01-216.3(A)(1).

571. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements to get false
or fraudulent claims paid or approved by the Commonwealth of Virginia, or its
political subdivisions, in violation of Va. Code Ann. § 8.01-216.3(A)(2).

572. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the

information, knowingly made, used or caused to be made or used, and are still

151

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Co Aa NH vA FBP WY NO

NO NO NO NO NO KN KN KN NNO eB Bm me ee ee ee
Oo nN HD Nn FP Ww NY KF COS CO HAD Nn BW NO KF OC

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 159 of 187

making, using, or causing to be made or used, false records or statements to conceal,
avoid, or decrease an obligation to pay or transmit money to the Commonwealth of
Virginia, or its political subdivisions, in violation of Va. Code Ann. § 8.01-
216.3(A)(7).

573. The Commonwealth of Virginia, or its political subdivisions, unaware
of the falsity of the claims and/or statements made by Defendants, and in reliance
upon the accuracy of these claims and/or statements, paid and continue to pay for
Vyvanse and Mydayis prescriptions for recipients of state funded health insurance
programs.

574. Because of Defendants’ actions, as set forth above, the Commonwealth
of Virginia and/or its political subdivisions have been and continue to be severely

damaged.

COUNT XXXIII
(Violation of Washington Medicaid False Claims Act)

575. Relator incorporates herein by reference the preceding paragraphs of
this Complaint as though fully set forth herein.

576. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly presented or caused to be presented, and are still presenting
or causing to be presented, false or fraudulent claims for payment of approval, in
violation of Wash. Rev. Code § 74.66.020(1)(a).

577. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still

making, using, or causing to be made or used, false records or statements material

to false or fraudulent claims, in violation of Wash. Rev. Code § 74.66.020(1)(b).

152

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Co fe SDD NH BW YN

NO NO NYO N HN KN KY NY YN RR Re RS Fe eS ee SS Se
Sa NTN nA BP WD NY KH OF BO Wn KH HA BPW NY KF S&S

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 160 of 187

578. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still
making, using, or causing to be made or used, false records or statements to conceal,
avoid, or decrease an obligation to pay or transmit money to the State of Washington,
or its political subdivisions, in violation of Wash. Rev. Code § 74.66.020(1)(g).

579. The State of Washington, or its political subdivisions, unaware of the
falsity of the claims and/or statements made by Defendants, and in reliance upon the
accuracy of these claims and/or statements, paid and continue to pay for Vyvanse
and Mydayis prescriptions for recipients of state funded health insurance programs.

580. Because of Defendants’ actions, as set forth above, the State of
Washington and/or its political subdivisions have been and continue to be severely

damaged.

COUNT XXXIV
(Violation of Puerto Rico False Claims Act)

581. Relator incorporates herein by reference the preceding paragraphs of
this Complaint as though fully set forth herein.

582. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly presented or caused to be presented, and are still presenting
or causing to be presented, false or fraudulent claims for payment of approval, in
violation of 2018 P.R. Act 154 (H.B. 1627), § 3.07(A)(1).

583. Defendants, in reckless disregard or deliberate ignorance of the truth or
falsity of the information involved, or with actual knowledge of the falsity of the
information, knowingly made, used, or caused to be made or used, and are still

making, using, or causing to be made or used, false records or statements material

153

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So DH ND WH FBP WW NY

NO NYO NH VN YN NY WN HN HN ee Se ee Fe ke ee i eS ee ee ee
Oo AD nA fF WwW VY KK DTD OBO Bry HD nH BR WO NO K CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 161 of 187

to false or fraudulent claims, in violation of 2018 P.R. Act 154 (H.B. 1627), §
3.07(A)(2).

584. The Commonwealth of Puerto Rico, or its political subdivisions,
unaware of the falsity of the claims and/or statements made by Defendants, and in
reliance upon the accuracy of these claims and/or statements, paid, and continues to
pay, for Vyvanse and Mydayis prescriptions for recipients of Commonwealth-
funded health insurance programs.

585. Because of Defendants’ actions, as set forth above, the Commonwealth
of Puerto Rico and/or its political subdivisions have been and continue to be severely

damaged.

COUNT XXXV
(Violation of Chicago False Claims Ordinance)

586. Relator incorporates herein by reference the preceding paragraphs of
this Complaint as though fully set forth herein.

587. By virtue of the above-described acts, Defendants knowingly and
willfully promoted Vyvanse for unapproved and unsafe uses.

588. By virtue of the above-described acts, Defendants knowingly and
willfully promoted Mydayis for adolescents at unapproved and unsafe doses.

589. By virtue of the above-described acts, Defendants knowingly made or
caused to be made false claims for Defendants’ drugs to the Chicago City
Government.

590. By virtue of the above-described acts, Defendants knowingly made,
used, or caused to be made or used false records and statements, and omitted material
facts, to induce the Chicago City Government to approve and pay such false and

fraudulent claims.

154

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So Oo ND nN FP WY YN

NO bh bh HN NO NO HN HN HN we KR FF KH KS HF KF KF KS eR
Oo TH NW BR WO NYO KK COD OBO DBA Dn FP WN KF O&O

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 162 of 187

591. The Chicago City Government, unaware of the falsity of the records,
statements and claims made, used, presented or caused to be made, used or presented
by Defendants, paid and continues to pay the claims that would not be paid but for
Defendants’ illegal inducements and/or business practices.

592. By reason of the Defendants’ unlawful acts, the City of Chicago has
been damaged, and continues to be damaged, in substantial amount to be determined

at trial.

COUNT XXXVI
(Violation of Hallandale Beach False Claims Ordinance)

593. Relator incorporates herein by reference the preceding paragraphs of
this Complaint as though fully set forth herein.

594. By virtue of the above-described acts, Defendants knowingly and
willfully promoted Vyvanse for unapproved and unsafe uses.

595. By virtue of the above-described acts, Defendants knowingly and
willfully promoted Mydayis for adolescents at unapproved and unsafe doses.

596. By virtue of the above-described acts, Defendants knowingly made or
caused to be made false claims for Defendants’ drugs to the Hallandale Beach City
Government.

597. By virtue of the above-described acts, Defendants knowingly made,
used, or caused to be made or used false records and statements, and omitted material
facts, to induce the Hallandale Beach City Government to approve and pay such
false and fraudulent claims.

598. The Hallandale Beach City Government, unaware of the falsity of the
records, statements and claims made, used, presented or caused to be made, used or
presented by Defendants, paid and continues to pay the claims that would not be

paid but for Defendants’ illegal inducements and/or business practices.

155

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oOo Oo NI DB WH FP WH NO

NO NO NH NH N KN WN HN KN Fe Se Se Se Be Se ee ee ee
eo aI HD nA FP WW NY KF§ CO OO DBmns HDB A FBP WY NHN YK CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 163 of 187

599. By reason of the Defendants’ unlawful acts, the City of Hallandale
Beach has been damaged, and continues to be damaged, in substantial amount to be

determined at trial.

COUNT XXXVII
(Violation of Broward County False Claims Ordinance)

600. Relator incorporates herein by reference the preceding paragraphs of
this Complaint as though fully set forth herein.

601. By virtue of the above-described acts, Defendants knowingly and
willfully promoted Vyvanse for unapproved and unsafe uses.

602. By virtue of the above-described acts, Defendants knowingly and
willfully promoted Mydayis for adolescents at unapproved and unsafe doses.

603. By virtue of the above-described acts, Defendants knowingly made or
caused to be made false claims for Defendants’ drugs to the Broward County
Government.

604. By virtue of the above-described acts, Defendants knowingly made,
used, or caused to be made or used false records and statements, and omitted material
facts, to induce the Broward County Government to approve and pay such false and
fraudulent claims.

605. The Broward County Government, unaware of the falsity of the
records, statements and claims made, used, presented or caused to be made, used or
presented by Defendants, paid and continues to pay the claims that would not be
paid but for Defendants’ illegal inducements and/or business practices.

606. By reason of the Defendants’ unlawful acts, Broward County has been
damaged, and continues to be damaged, in substantial amount to be determined at

trial.

156

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo CC® a HD A FBR WH NO —

DN NO bw NY KH KN HN KN HN He Fe KF Fe Fe FEF Fe FEF SS
oOo SND DN ON BR WD NY SK CO OO CB nH DB OH FR WD NO KF OO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 164 of 187

COUNT XXXVIII
(Violation of Miami-Dade False Claims Ordinance)

607. Relator incorporates herein by reference the preceding paragraphs of
this Complaint as though fully set forth herein.

608. By virtue of the above-described acts, Defendants knowingly and
willfully promoted Vyvanse for unapproved and unsafe uses.

609. By virtue of the above-described acts, Defendants knowingly and
willfully promoted Mydayis for adolescents at unapproved and unsafe doses.

610. By virtue of the above-described acts, Defendants knowingly made or
caused to be made false claims for Defendants’ drugs to the Miami-Dade County
Government.

611. By virtue of the above-described acts, Defendants knowingly made,
used, or caused to be made or used false records and statements, and omitted material
facts, to induce the Miami-Dade County Government to approve and pay such false
and fraudulent claims.

612. The Miami-Dade County Government, unaware of the falsity of the
records, statements and claims made, used, presented or caused to be made, used or
presented by Defendants, paid and continues to pay the claims that would not be
paid but for Defendants’ illegal inducements and/or business practices.

613. By reason of the Defendants’ unlawful acts, Miami-Dade County has
been damaged, and continues to be damaged, in substantial amount to be determined

at trial.

COUNT XXXIX
(Violation of CIFPA)

614. Relator incorporates herein by reference the preceding paragraphs of

this Complaint as though fully set forth herein.

157

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Co fe ND A BPW NO

NO wo NO WN HN HN KN KN NO KR HB Se Re HF Se FF FF KS eR
eo NN OA” BP WD NO KH DO BN NH A FBP WD NO KF CO

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 165 of 187

615. Defendants knowingly employed physicians as “runners, cappers,
steerers, or other persons” by paying them kickbacks to “procure clients or patients
to perform or obtain services or benefits under a contract of insurance,” in violation
of Cal. Ins. Code § 1871.7(a) and Cal. Bus. & Prof. Code § 650(a).

616. Defendants also knowingly employed its sales representatives as
“runners, cappers, steerers, or other persons” to cause health care professionals and
their staff to be paid kickbacks, and/or to falsify or cause said professionals and staff
to falsify health care claims, all to “procure clients or patients to perform or obtain
services or benefits under a contract of insurance,” and all in violation of Cal. Ins.
Code § 1871.7(a) and Cal. Bus. & Prof. Code § 650(a).

617. Through their payment of kickbacks, Defendants knowingly prepared,
made, and/or subscribed a writing, with the intent to present or use it, or to allow it
to be presented, in support of false and/or fraudulent claims, in violation of Cal. Ins.
Code § 1871.7(b) and Cal. Penal Code § 550(a)(5).

618. Through their payment and receipts of kickbacks, Defendants
knowingly made or caused to be made false or fraudulent claims for the payment of
a health care benefit, in violation of Cal. Ins. Code § 1871.7(b) and Cal. Penal Code
§ 550(a)(6).

619. Through their payment and/or receipt of kickbacks, Defendants
presented or caused to be presented written and/or oral statements as part of, or in
support of, claims for payment or other benefit pursuant to an insurance policy,
knowing that the statements contained false and/or misleading information
concerning one or more material facts, in violation of Cal. Ins. Code § 1871.7(b) and
Cal. Penal Code § 550(b)(1).

620. Through their payment and/or receipt of kickbacks, Defendants

prepared or made written and/or oral statements that were intended to be represented

158

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oOo Oo YN DH A BW NY

DO NO KN DO DO DN DO KN NO mm ee eee
DR ~NDNHD A FP WwW NY KY CO OO FBnAN HD A FP WD YP KK CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 166 of 187

to an insurer or insurance claimant in connection with, or in support of, claims for
payment or other benefits pursuant to an insurance policy, knowing that the
statements contained false or misleading information concerning one or more
material facts, in violation of Cal. Ins. Code § 1871.7(b) and Cal. Penal Code
§ 550(b)(2).

621. The payment and/or receipt of kickbacks as described herein has had
the direct effect of significantly increasing the number of claims submitted to and
paid by California insurers for Vyvanse prescriptions, thereby increasing the amount
of money spent by California insurers for this drug.

622. Defendants’ payments of kickbacks induced the cooperation of
physicians to evade California insurers’ cost containment programs, and thereby
aided and/or abetted Defendants’ scheme to induce the dispensing of Vyvanse. This
use of kickbacks has had the direct effect of significantly increasing the number of
Vyvanse prescriptions, thereby increasing the price of said prescriptions, which were

then paid for or reimbursed by California insurers.

COUNT XXxXxX
(Violation of I1CFPA)

623. Relator incorporates herein by reference the preceding paragraphs of
this Complaint as though fully set forth herein.

624. Defendants violated the Illinois Criminal Code and the IICFPA by
committing “insurance fraud” through payment of kickbacks and/or falsification of,
or causing the falsification of, prior authorization requests and/or health care claims,
and/or presenting or causing to be presented written and/or oral statements as part
of, or in support of, claims for payment or other benefit pursuant to an insurance
policy, knowing that the claims and/or statements contained false and/or misleading

information concerning one or more material facts. Defendants knowingly prepared,

159

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo Oe NH ON FP WN

NO wpo NY PO NH NHN HN KN KN HR Se Ke ee KF Fe Se Se eS le
eS AN HD OH SP WD NY KH CO OBO FAN HD NH BP WW YP K CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 167 of 187

made, and/or subscribed a writing, with the intent to present or use it, or to allow it
to be presented, in support of false and/or fraudulent claims. The foregoing actions
were all in violation of 740 Ill. Comp. Stat. 92/5(a)-(b), the Illinois Criminal Code
of 2012 (720 Ill. Comp. Stat. 17-8.10.5(a)(1)), and the Illinois Criminal Code of
1961 (720 Ill. Comp. Stat. 5/46-1(a)) (effective January 1, 2006 through June 30,
2011).

625. Defendants further violated the Illinois Criminal Code and the IICFPA
by committing “health care benefits fraud” through payment of kickbacks and/or
falsification of, or causing the falsification of, prior authorization requests and/or
health care claims, and/or presenting or causing to be presented written and/or oral
statements as part of, or in support of, claims for payment or other benefit pursuant
to an insurance policy, knowing that the claims and/or statements contained false
and/or misleading information concerning one or more material facts. Defendants
also knowingly made or caused to be made false or fraudulent claims for the payment
of a health care benefit. The foregoing actions were all in violation of 740 Ill. Comp.
Stat. 92/5(b) and the Illinois Criminal Code of 2012 (720 Ill. Comp. Stat. 5/17-
8.10.5(a)(2)).

626. Defendants’ violations of the IICFPA were “aggravated” offenses
because Defendants caused 3 or more violations within 18 months, all in violation
of 740 Ill. Comp. Stat. § 92/5(b), the Illinois Criminal Code of 2012 (720 II]. Comp.
Stat. 5/17-8.10.5(b)(1)), and the Illinois Criminal Code of 1961 (720 Ill. Comp. Stat.
5/46-2) (effective January 1, 2006 through June 30, 2011).

627. Defendants’ violations of the IICFPA were in the nature of a
“conspiracy” or “conspiracies” with other persons and/or entities, all in violation of

740 Ill. Comp. Stat. 92/5(b), the Illinois Criminal Code of 2012 (720 Ill. Comp. Stat.

160

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So ON HD A BW YN

NO NO bw WH HN KH KH KH HN KK HS HK KS HF Fe Fe SF Se
on DN A BW NYO K& 3D OO PN HDA FP WD NY KS CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 168 of 187

5/17-8.10.5(c)), and the Illinois Criminal Code of 1961 (720 Ill. Comp. Stat. 5/46-
3) (effective January 1, 2006 through June 30, 2011).

628. Defendants were the “organizer[s]” of the conspiracy or conspiracies
with other persons and/or entities, all in violation of 740 Ill. Comp. Stat. 92/5(b), the
Illinois Criminal Code of 2012 (720 Ill. Comp. Stat. 5/17-8.10.5(b)(2)), and the
Illinois Criminal Code of 1961 (720 Ill. Comp. Stat. 5/46-4) (effective January 1,
2006 through June 30, 2011).

629. Defendants’ payments of kickbacks induced the cooperation of health
care providers to evade Illinois insurers’ cost containment programs, and thereby
aided and/or abetted Avanir’s scheme to induce the dispensing of Vyvanse,
Mydayis, and Xiidra.

630. The payment and/or receipt of kickbacks as described herein has had
the direct effect of greatly increasing the number of claims submitted to and paid by
Illinois commercial payors for Vyvanse, Mydayis, and Xiidra, thereby increasing
the amount of money spent by these entities for these drugs.

XIU. PRAYER FOR RELIEF

WHEREFORE, Relator prays for judgment against Defendants as follows:

A. That Defendants be ordered to cease and desist from submitting any
more false claims, or further violating 31 U.S.C. §§ 3729 et seq.; Cal.
Gov’t Code §§ 12650 et seq.; Colo. Rev. Stat. §§ 25.5-4-304 et seq.;
Conn. Gen. Stat. §§ 4-274 et seqg.; Del. Code Ann. tit. 6, §§ 1201 et seq.;
D.C. Code §§ 2-381.01 et seq.; Fla. Stat. §§ 68.081 et seg.; Ga. Code
Ann. §§ 49-4-168 et seg.; Haw. Rev. Stat. §§ 661-21 et seg.; 740 II.
Comp. Stat. §§ 175/1 et seg.; Ind. Code §§ 5-11-5.7 et seq.; Iowa Code
tit. 15 §§ 685.1 et seg.; La. Rev. Stat. Ann. §§ 46:437.1 et seq.; Md.
Code Ann., Health Gen. §§ 2-601 et seq.; Mass. Gen. Laws ch. 12,

161

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo Oo aD Dn BP WY NO

NO NO wo NHN NH HN HN HN HY Fe H&B Ke Se eB Se Se eS eS
SAD KD NH FP WN KK OD ODO Wn HDB WN FP W NY KF CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 169 of 187

§§ 5A et seg.; Mich. Comp. Laws §§ 400.601 et seg.; Minn. Stat.
§§ 15C.01 et seg.; Mont. Code Ann. §§ 17-8-401 et seg.; Nev. Rev.
Stat. §§ 357.010 et seq.; N.J. Stat. Ann. §§ 2A:32C-1 et seg.; N.M. Stat.
Ann. §§ 27-14-1 et seg.; N.Y. State Fin. Law Art. XIII §§ 187 et segq.;
N.C. Gen. Stat. §§ 1-605 et seq.; Okla. Stat. tit. 63, §§ 5053 et seg.; R.I.
Gen. Laws §§ 9-1.1-1 et seg.; Tenn. Code Ann. §§ 71-5-181 et seq.;
Tex. Hum. Res. Code Ann. §§ 36.001 et seg.; Tex. Hum. Res. Code.
Ann. §§ 32.039 et seg.; Va. Code Ann. §§ 8.01-216.1 et seq.; Vt. Stat.
Ann. tit. 32, §§ 630 et seg.; Wash Rev. Code §§ 74.66.005 et seg.; 2018
P.R. Act 154 (H.B. 1627); Chicago Mun. Code §§ 1-21-010 et seq.;
Hallandale Beach Code of Ordinances §§ 8-201 et seq.; Broward Cnty.
Code of Ordinances §§ 1-276 et seg.; Miami-Dade Cty. Code §§ 21-
255 et seq.; Cal. Ins. Code § 1871.7; and 740 Ill. Comp. Stat. §§ 92/1
et seq.;

That judgment be entered against Defendants in the amount of each
false or fraudulent claim, multiplied as provided for in 31 U.S.C.
§ 3729(a), plus a civil penalty of not less than eleven thousand four
hundred sixty-three dollars ($11,463) or more than twenty-two
thousand nine hundred twenty-seven dollars ($22,927) per false claim,
as provided by 31 U.S.C. § 3729(a) and 15 C.F.R. § 63(a)(3),'”’ to the
extent such multiplied penalties shall fairly compensate the United
States of America for losses resulting from the various schemes
undertaken by Defendants, together with penalties for specific claims

to be identified at trial after full discovery;

 

'29 These figures are subject to change pursuant to the Federal Civil Penalties
Inflation Adjustment Act of 1990, Pub. L.
amended.

01-410, 104 Stat. 890 (Oct. 5, 1990), as

162

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oo Oe ND WwW BP WO NO

NO NO NO NH HN KH HN KN HN ee Se Se Se Re Fe ee Se RS le
Oo nN DBD AH BP WD NY KK CO OO Bn HD A BP WH NYO KK CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 170 of 187

C. That judgment be entered in Relator’s favor and against Defendants in
the amount of the damages sustained by the State of California or its
political subdivisions multiplied as provided for in Cal. Gov’t Code
§ 12651(a), plus a civil penalty of not less than eleven thousand four
hundred sixty-three dollars ($11,463) or more than twenty-two
thousand nine hundred twenty-seven dollars ($22,927) per false claim,
as provided by Cal. Gov’t Code § 12651(a),'° to the extent such
penalties shall fairly compensate the State of California or its political
subdivisions for losses resulting from the various schemes undertaken
by Defendants, together with penalties for specific claims to be
identified at trial after full discovery;

D. That judgment be entered in Relator’s favor and against Defendants in
the amount of the damages sustained by the State of Colorado or its
political subdivisions multiplied as provided for in Colo. Rev. Stat.
§ 25.5-4-305(1), plus a civil penalty of not less than the minimum civil
penalty and not more than the maximum civil penalty allowed under
the federal False Claims Act (31 U.S.C. § 3729(a)(1)) per false claim,
as provided by Colo. Rev. Stat. § 25.5-4-305(1), to the extent such
multiplied penalties shall fairly compensate the State of Colorado or its
political subdivisions for losses resulting from the various schemes
undertaken by Defendants, together with penalties for specific claims
to be identified at trial after full discovery;

E. That judgment be entered in Relator’s favor and against Defendants in

the amount of the damages sustained by the State of Connecticut

 

'30 These figures are subject to change pursuant to the Federal Civil Penalties
Inflation Adjustment Act of 1990, Pub. L. 101-410, 104 Stat. 890 (Oct. 5, 1990), as
amended.

163

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Co Oe ND HA BW YN

NO NO NO NHN WN KN HN KN HY ee Se ee Se Se Se ee
Oo nN HD A FP WD NYO KFK DOD BO FN HR A FHP WW YB KF CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 171 of 187

multiplied as provided for in Conn. Gen. Stat. § 4-275(b)(2), plus a civil
penalty of not less than eleven thousand four hundred sixty-three
dollars ($11,463) or more than twenty-two thousand nine hundred
twenty-seven dollars ($22,927) per false claim, as provided by Conn.
Gen. Stat. § 4-275(b)(1),'?! to the extent such multiplied penalties shall
fairly compensate the State of Connecticut for losses resulting from the
various schemes undertaken by Defendants, together with penalties for
specific claims to be identified at trial after full discovery;

F. That judgment be entered in Relator’s favor and against Defendants in
the amount of the damages sustained by the State of Delaware
multiplied as provided for in Del. Code Ann. tit. 6, §1201(a), plus a
civil penalty of not less than five thousand five hundred dollars ($5,500)
or more than eleven thousand dollars ($11,000) per false claim, as
provided by Del. Code Ann. tit. 6, §1201(a), to the extent such
multiplied penalties shall fairly compensate the State of Delaware for
losses resulting from the various schemes undertaken by Defendants,
together with penalties for specific claims to be identified at trial after
full discovery;

G. That judgment be entered in Relator’s favor and against Defendants in
the amount of the damages sustained by the District of Columbia,
multiplied as provided for in D.C. Code § 2-381.02(a), plus a civil
penalty of not less than five thousand five hundred dollars ($5,500) or
more than eleven thousand dollars ($11,000) per false claim, and the

costs of this civil action brought to recover such penalty and damages,

 

‘5! These figures are subject to change pursuant to the Federal Civil Penalties
Inflation Adjustment Act of 1990, Pub. L. 101-410, 104 Stat. 890 (Oct. 5, 1990), as
amended.

164

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo Oo ND HD A BP WD NO

NO NO NO N WN WN HN HN NHN Fe FF eS He ee Se ee oe
on DN OH BP WN KF ODO OHO OH HDB nA BW NO KH OC

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 172 of 187

as provided by D.C. Code § 2-381.02(a), to the extent such multiplied
penalties shall fairly compensate the District of Columbia for losses
resulting from the various schemes undertaken by Defendants, together
with penalties for specific claims to be identified at trial after full
discovery;

H. That judgment be entered in Relator’s favor and against Defendants in
the amount of the damages sustained by the State of Florida or its
agencies multiplied as provided for in Fla. Stat. § 68.082(2), plus a civil
penalty of not less than five thousand five hundred dollars ($5,500) or
more than eleven thousand dollars ($11,000) per false claim, as
provided by Fla. Stat. Ann. § 68.082(2), to the extent such multiplied
penalties shall fairly compensate the State of Florida or its agencies for
losses resulting from the various schemes undertaken by Defendants,
together with penalties for specific claims to be identified at trial after
full discovery;

I. That judgment be entered in Relator’s favor and against Defendants in
the amount of the damages sustained by the State of Georgia or its
political subdivisions multiplied as provided for in Ga. Code Ann. § 49-
4-168.1(a), plus a civil penalty of not less than five thousand five
hundred dollars ($5,500) or more than eleven thousand dollars
($11,000) per false claim, as provided by Ga. Code Ann. § 49-4-
168.1(a), to the extent such multiplied penalties shall fairly compensate
the State of Georgia or its political subdivisions for losses resulting
from the various schemes undertaken by Defendants, together with

penalties for specific claims to be identified at trial after full discovery;

165

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
—

NO NO NYO NO NO NO NO NO NO RFR RR FF ee ee ee eS elle le
Soa NN A BP WD NY RK CO BO OH KH nT FB WH NP KS OC

Oo A ND NH HB W LN

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 173 of 187

J. That judgment be entered in Relator’s favor and against Defendants in
the amount of the damages sustained by the State of Hawaii, multiplied
as provided for in Haw. Rev. Stat. § 661-21(a), plus a civil penalty of
not less than five thousand five hundred dollars ($5,500) or more than
eleven thousand dollars ($11,000) per false claim, as provided by Haw.
Rev. Stat. § 661-21(a), to the extent such multiplied penalties shall
fairly compensate the State of Hawaii for losses resulting from the
various schemes undertaken by Defendants, together with penalties for
specific claims to be identified at trial after full discovery;

K. That judgment be entered in Relator’s favor and against Defendants in
the amount of the damages sustained by the State of Illinois, multiplied
as provided for in 740 Ill. Comp. Stat. § 175/3(a)(1)(A), plus a civil
penalty of not less than five thousand five hundred dollars ($5,500) or
more than eleven thousand dollars ($11,000) per false claim, as
provided by 740 Ill. Comp. Stat. § 175/3(a)(1)(A), and the costs of this
civil action as provided by 740 Ill. Comp. Stat. § 175/3(a)(1)(B), to the
extent such penalties shall fairly compensate the State of Illinois for
losses resulting from the various schemes undertaken by Defendants,
together with penalties for specific claims to be identified at trial after
full discovery;

L. That judgment be entered in Relator’s favor and against Defendants in
the amount of the damages sustained by the State of Indiana, multiplied
as provided for in Ind. Code § 5-11-5.5-2(b), plus a civil penalty of at
least five thousand dollars ($5,000) per false claim, as provided by Ind.
Code § 5-11-5.5-2(b), to the extent such penalties shall fairly

compensate the State of Indiana for losses resulting from the various

166

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So fF NH OH BP WY NO

DN NO NO NO NO NO HN NY NO HR KR Fe Fe Fe Fe Se eS Se
oN DN OO FP WN K|§ COD OO DW nH DB Nn BP WD NYO KF OC

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 174 of 187

schemes undertaken by Defendants, together with penalties for specific
claims to be identified at trial after full discovery;

M. That judgment be entered in Relator’s favor and against Defendants in
the amount of the damages sustained by the State of Iowa, multiplied
as provided for in Iowa Code § 685.2(1), plus a civil penalty of not less
than eleven thousand four hundred sixty-three dollars ($11,463) or
more than twenty-two thousand nine hundred twenty-seven dollars
($22,927) per false claim,'** as provided by Iowa Code § 685.2(1), to
the extent such multiplied penalties shall fairly compensate the State of
Iowa or its political subdivisions for losses resulting from the various
schemes undertaken by Defendants, together with penalties for specific
claims to be identified at trial after full discovery;

N. That judgment be entered in Relator’s favor and against Defendants in
the amount of the damages sustained by Louisiana’s medical assistance
programs, multiplied as provided for in La. Rev. Stat. Ann.
§ 46:438.6(B)(2), plus a civil penalty of no less than five thousand five
hundred dollars ($5,500) and no more than eleven thousand dollars
($11,000) per false claim, plus payment of interest as provided for in
La. Rev. Stat. Ann. § 46:438.6(C)(1)(b), to the extent such multiplied
fines and penalties shall fairly compensate the State of Louisiana’s
medical assistance programs for losses resulting from the various
schemes undertaken by Defendants, together with penalties for specific

claims to be identified at trial after full discovery;

 

'2 These figures are subject to change pursuant to the Federal Civil Penalties
Inflation Adjustment Act of 1990, Pub. L. 101-410, 104 Stat. 890 (Oct. 5, 1990), as
amended.

167

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So me NHN DN A FP WN

NO NO NO NO NO NO NHN NY NY KF HF HF KF KF PF OP OP PS eR
eo TN NW FP WN KH CO OBO Wn HD NH BPW NYO KS CS

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 175 of 187

O. That judgment be entered in Relator’s favor and against Defendants for
restitution to the State of Maryland or its political subdivisions for the
value of payments or benefits provided, directly or indirectly, as a result
of Defendants’ unlawful acts, as provided for in Md. Code Ann.,
Health-Gen. § 2-602(a), multiplied as provided for in Md. Code Ann.,
Health-Gen. § 2-602(b)(1)(ii), plus a civil penalty of not more than ten
thousand dollars ($10,000) per false claim, pursuant to Md. Code Ann.,
Health-Gen. § 2-602(b)(1)(i), to the extent such penalties fairly
compensate the State of Maryland or its political subdivisions for losses
resulting from the various schemes undertaken by Defendants, together
with penalties for specific claims to be identified at trial after full
discovery;

P. That judgment be entered in Relator’s favor and against Defendants for
restitution to the Commonwealth of Massachusetts or its political
subdivisions in the amount of a civil penalty of not less than eleven
thousand four hundred sixty-three dollars ($11,463) or more than
twenty-two thousand nine hundred twenty-seven dollars ($22,927) per
false claim, plus three times the amount of damages, including
consequential damages, sustained by Massachusetts as the result of
Defendants’ actions, plus the expenses of the civil action brought to
recover such penalties and damages, as provided by Mass. Gen. Laws
ch. 12. § 5B,'°? to the extent such penalties shall fairly compensate the
Commonwealth of Massachusetts or its political subdivisions for losses

resulting from the various schemes undertaken by Defendants, together

 

'33 These figures are subject to change pursuant to the Federal Civil Penalties
Inflation Adjustment Act of 1990, Pub. L. 101-410, 104 Stat. 890 (Oct. 5, 1990), as
amended.

168

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oF INH OH PW NHN KF

NO NO NO NO NO NY NO NN NO HF He Re Fe Re Re eRe eee
Oo NTN nH FP WN KH OD CO fH TD NDB A BP WN KF OS

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 176 of 187

with penalties for specific claims to be identified at trial after full
discovery;

Q. That judgment be entered in Relator’s favor and against Defendants for
restitution to the State of Michigan or its political subdivisions for the
value of payments or benefits provided as a result of Defendants’
unlawful acts, plus a civil penalty of triple the amount of damages
suffered by Michigan as a result of Defendants’ unlawful conduct, as
well as not less than five thousand dollars ($5,000) or more than ten
thousand dollars ($10,000) per false claim, as provided by Mich. Comp.
Laws § 400.612(1), as well as the costs incurred by both Michigan and
Relator, as provided by §§ 400.610a(9) and 400.610b, in order to fairly
compensate the State of Michigan or its political subdivisions for losses
resulting from the various schemes undertaken by Defendants, together
with penalties for specific claims to be identified at trial after full
discovery;

R. That judgment be entered in Relator’s favor and against Defendants for
restitution to the State of Minnesota or its political subdivisions for the
value of payments or benefits provided as a result of Defendants’
unlawful acts, plus a civil penalty of triple the amount of damages
suffered by Minnesota as a result of Defendants’ unlawful conduct, as
well as not less than five thousand five hundred dollars ($5,500) or
more than eleven thousand dollars ($11,000) per false claim, as
provided by Minn. Stat. § 15C.02(a), as well as the costs incurred by
both Michigan and Relator, as provided by Minn. Stat. § 15C.12, in
order to fairly compensate Minnesota or its political subdivisions for

losses resulting from the various schemes undertaken by Defendants,

169

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Co ON DA FP W NO

NO NHN KN KN NY DQ DR DR DR i a i ei ie
on HD OF BW NO KK DBD ODO DWBnAN HD WH B W NBO —& CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 177 of 187

together with penalties for specific claims to be identified at trial after
full discovery;

S. That judgment be entered in Relator’s favor and against Defendants for
restitution to the State of Montana or its political subdivisions for the
value of payments or benefits provided, directly or indirectly, as a result
of Defendants’ unlawful acts, as provided for in Mont. Code Ann. § 17-
8-403, multiplied as provided for in Mont. Code Ann. § 17-8-403(2),
plus a civil penalty of not less than five thousand dollars ($5,000) or
more than ten thousand dollars ($10,000) per false claim, pursuant to
Mont. Code Ann. § 17-8-403(2), to the extent such multiplied penalties
shall fairly compensate the State of Montana or its political
subdivisions for losses resulting from the various schemes undertaken
by Defendants, together with penalties for specific claims to be
identified at trial after full discovery;

T. | That judgment be entered in Relator’s favor and against Defendants for
restitution to the State of Nevada for the value of payments or benefits
provided, directly or indirectly, as a result of Defendants’ unlawful acts,
as provided for in Nev. Rev. Stat. § 357.040, multiplied as provided for
in Nev. Rev. Stat. § 357.040(1), plus a civil penalty of not less than
eleven thousand four hundred sixty-three dollars ($11,463) or more
than twenty-two thousand nine hundred twenty-seven dollars ($22,927)
per false claim, pursuant to Nev. Rev. Stat. § 357.040(2)(c),!** to the
extent such multiplied penalties shall fairly compensate the State of

Nevada for losses resulting from the various schemes undertaken by

 

'84 These figures are subject to change pursuant to the Federal Civil Penalties
Inflation Adjustment Act of 1990, Pub. L. 101-410, 104 Stat. 890 (Oct. 5, 1990), as
amended.

170

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So Oe NI DBD On BP WY NY

NO NO NN HN HN HN HN NN KN KR FP FF KF KF BF eS eS ES
on NN AN BP WN RK CO Oo PN DN OH BP WN KF O&O

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 178 of 187

Defendants, together with penalties for specific claims to be identified
at trial after full discovery;

U. — That judgment be entered in Relator’s favor and against Defendants in
the amount of the damages sustained by the State of New Jersey or its
political subdivisions multiplied as provided for in N.J. Stat. Ann.
§ 2A:32C-3, plus a civil penalty of not less than the minimum civil
penalty and not more than the maximum civil penalty allowed under
the federal False Claims Act (31 U.S.C. § 3729(a)(1)) per false claim,
to the extent such multiplied penalties shall fairly compensate the State
of New Jersey or its political subdivisions for losses resulting from the
various schemes undertaken by Defendants, together with penalties for
specific claims to be identified at trial after full discovery;

V. That judgment be entered in Relator’s favor and against Defendants for
restitution to the State of New Mexico or its political subdivisions for
the value of payments or benefits provided, directly or indirectly, as a
result of Defendants’ unlawful acts, as provided for in N.M. Stat. Ann.
§ 27-14-4 and N.M. Stat. Ann. § 44-9-3(C), multiplied as provided for
in N.M. Stat. Ann. § 27-14-4 and N.M. Stat. Ann. § 44-9-3(C)(1), plus
a civil penalty of not less than five thousand dollars ($5,000) and not
more than ten thousand dollars ($10,000) per false claim, as provided
by N.M. Stat. Ann. § 44-9-3(C)(2), to the extent such multiplied
penalties shall fairly compensate the State of New Mexico or its
political subdivisions for losses resulting from the various schemes
undertaken by Defendants, together with penalties for specific claims

to be identified at trial after full discovery, as well as the costs of this

17]

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo Oo NI HD Wn FB WD NO

NO NO NY NH NHN NY KN HN KN eS He HS HS eS eS eS OO eS Sle
Oo nN DH A FP WD NO KK CST OBO Bn DBO FBP WW NO KF OS

Case 2:19-cv-01472-JAM-DB Document 1 Filed 08/01/19 Page 179 of 187

action and reasonable attorney fees as provided by N.M. Stat. Ann.
§ 44-9-3(C)(3)-(4);

W. ‘That judgment be entered in Relator’s favor and against Defendants for
restitution to the State of New York or its political subdivisions for the
value of payments or benefits provided, directly or indirectly, as a result
of Defendants’ unlawful acts, as provided for in N.Y. State Fin. Law
§ 189(1), multiplied as provided for in N.Y. State Fin. Law § 189(1),
plus a civil penalty of not less than six thousand dollars ($6,000) or
more than twelve thousand dollars ($12,000) per false claim, pursuant
to N.Y. State Fin. Law § 189(1), to the extent such multiplied penalties
shall fairly compensate the State of New York or its political
subdivisions for losses resulting from the various schemes undertaken
by Defendants, together with penalties for specific claims to be
identified at trial after full discovery;

X. That judgment be entered in Relator’s favor and against Defendants for
restitution to the State of North Carolina for the value of payments or
benefits provided, directly or indirectly, as a result of Defendants’
unlawful acts, as provided for in N.C. Gen. Stat. § 1-607, multiplied as
provided for in N.C. Gen. Stat. § 1-607(a), plus a civil penalty of not
less than five thousand five hundred dollars ($5,500) or more than
eleven thousand dollars ($11,000) per false claim, as provided by N.C.
Gen. Stat. § 1-607(a), to the extent such multiplied penalties shall fairly
compensate the State of North Carolina for losses resulting from the
various schemes undertaken by Defendants, together with penalties for

specific claims to be identified at trial after full discovery;

172

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oo Oo tT DH nN BW NY

MO wo NM WN WN bt KN KN NO RB RB HB Ke BP Se SF S| RS
yo TN HN BP WD NY KS|& OCOD CO Wn DB A FP W YN | O&O

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 180 of 187

Y. That judgment be entered in Relator’s favor and against Defendants in
the amount of the damages sustained by the State of Oklahoma or its
political subdivisions multiplied as provided for in Okla. Stat. tit. 63,
§ 5053.1(B), plus a civil penalty of not less than five thousand dollars
($5,000) or more than ten thousand dollars ($10,000) per false claim,
as provided by Okla. Stat. tit. 63, § 5053.1(B), to the extent such
multiplied penalties shall fairly compensate the State of Oklahoma or
its political subdivisions for losses resulting from the various schemes
undertaken by Defendants, together with penalties for specific claims
to be identified at trial after full discovery;

Z. That judgment be entered in Relator’s favor and against Defendants in
the amount of the damages sustained by the State of Rhode Island or its
political subdivisions multiplied as provided for in R.I. Gen. Laws § 9-
1.1-3(a), plus a civil penalty of not less than five thousand five hundred
dollars ($5,500) or more than eleven thousand dollars ($11,000) per
false claim, as provided by R.I. Gen. Laws § 9-1,1-3(a), to the extent
such multiplied penalties shall fairly compensate the State of Rhode
Island or its political subdivisions for losses resulting from the various
schemes undertaken by Defendants, together with penalties for specific
claims to be identified at trial after full discovery;

AA. That judgment be entered in Relator’s favor and against Defendants for
restitution to the State of Tennessee for the value of payments or
benefits provided, directly or indirectly, as a result of Defendants’
unlawful acts, as provided for in Tenn. Code Ann. § 71-5-182,
multiplied as provided for in Tenn. Code Ann. § 71-5-182(a)(1), plus a

civil penalty of not less than five thousand dollars ($5,000) or more than

173

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
So me NDB NH HRP W NO

NO NO NO HN HN HN Hh Hh KN FS HF Fe Se eS ee Se eS ee
oN DN ON RP WY KK CO BO Bn HD NH FP WO NYO KF CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 181 of 187

twenty-five thousand dollars ($25,000) per false claim, pursuant to
Tenn. Code Ann. § 71-5-182(a)(1),!° to the extent such multiplied
penalties shall fairly compensate the State of Tennessee for losses
resulting from the various schemes undertaken by Defendants, together
with penalties for specific claims to be identified at trial after full
discovery;

BB. That judgment be entered in Relator’s favor and against Defendants for
restitution to the State of Texas for the value of payments or benefits
provided, directly or indirectly, as a result of Defendants’ unlawful acts,
as provided for in Tex. Hum. Res. Code Ann. § 36.052(a) and Tex.
Hum. Res. Code Ann. § 32.039, multiplied as provided for in Tex.
Hum. Res. Code Ann. § 36.052(a)(4), the interest on the value of such
payments or benefits at the prejudgment interest rate in effect on the
day the payment or benefit was paid or received, for the period from
the date the payment or benefit was paid or received to the date that
restitution is made to the State of Texas, pursuant to Tex. Hum. Res.
Code Ann. § 36.052(a)(2), plus an administrative penalty not to exceed
twice the amount paid, as provided by Tex. Hum. Res. Code. Ann.
§ 32.039(c)(2), plus a civil penalty of not less than the minimum civil
penalty and not more than the maximum civil penalty allowed under
the federal False Claims Act (31 U.S.C. § 3729(a)(1)) per false claim,
as provided by Tex. Hum. Res. Code Ann. § 36.052(a)(3)(A) & (B),
plus an administrative penalty of not less than five thousand dollars

($5,000) or more than fifteen thousand dollars ($15,000) for each

 

'35 These figures are subject to change pursuant to the Federal Civil Penalties
Inflation Adjustment Act of 1990, Pub. L. 101-410, 104 Stat. 890 (Oct. 5, 1990), as
amended.

174

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo Oo NH nH FP WD NY

NO wo NO HN HN HN NY HY KN BH HF KF KF KF SF Oo eS hl Sl
on HN ON BP WN FF DOD OO DOHA Dn FP WwW NYO KF OC

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 182 of 187

CC.

DD.

unlawful act, pursuant to Tex. Hum. Res. Code. Ann. § 32.039(c)(2)(A)
& (B), to the extent such multiplied penalties shall fairly compensate
the State of Texas for losses resulting from the various schemes
undertaken by Defendants, together with penalties for specific claims
to be identified at trial after full discovery;

That judgment be entered in Relator’s favor and against Defendants in
the amount of the damages sustained by the State of Vermont or its
political subdivisions, multiplied as provided for in Vt. Stat. Ann. tit.
32, § 631(b)(2), plus a civil penalty of not less than five thousand five
hundred dollars ($5,500) and not more than eleven thousand dollars
($11,000) per false claim, as provided by Vt. Stat. Ann. tit. 32,
§ 631(b)(1), as well as the costs incurred by the State of Vermont, as
provided by Vt. Stat. Ann. tit. 32, § 631(b)(3), in order to fairly
compensate the State of Vermont or its political subdivisions for losses
resulting from the various schemes undertaken by Defendants, together
with penalties for specific claims to be identified at trial after full
discovery;

That judgment be entered in Relator’s favor and against Defendants in
the amount of the damages sustained by the Commonwealth of
Virginia, multiplied as provided for in Va. Code Ann. § 8.01-216.3(A),
plus a civil penalty of not less than five thousand five hundred dollars
($5,500) or more than eleven thousand dollars ($11,000) per false
claim, as provided by Va. Code Ann. § 8.01-216.3(A), to the extent
such multiplied penalties shall fairly compensate the Commonwealth

of Virginia for losses resulting from the various schemes undertaken by

175

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo Oo ND NH BP W NY FY

NO wo bh HN HN KN KN KN HN HR HR HR KH HB BK SF S| S| le
oN DWN MN BP WO NO KF DT BO BN DB WH BP WW NO KF OO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 183 of 187

Defendants, together with penalties for specific claims to be identified
at trial after full discovery;

EE. That judgment be entered in Relator’s favor and against Defendants in
the amount of the damages sustained by the State of Washington or its
political subdivisions multiplied as provided for in Wash. Rev. Code
§ 74.66.020 (1), plus a civil penalty of not less than eleven thousand
four hundred sixty-three dollars ($11,463) or more than twenty-two
thousand nine hundred twenty-seven dollars ($22,927) per false claim,
as provided by Wash. Rev. Code § 74.66.020(1) and Wash. Admin.
Code § 44-02-010,'%° to the extent such penalties shall fairly
compensate the State of Washington or its political subdivisions for
losses resulting from the various schemes undertaken by Defendants,
together with penalties for specific claims to be identified at trial after
full discovery;

FF. That judgment be entered in Relator’s favor and against Defendants in
the amount of the damages sustained by the Commonwealth of Puerto
Rico and its political subdivisions, multiplied as provided for in 2018
P.R. Act 154 (H.B. 1627), § 4.01(1)(d), plus a civil penalty of not less
than eleven thousand four hundred sixty-three dollars ($11,463) or
more than twenty-two thousand nine hundred twenty-seven dollars
($22,927) per false claim, as provided by 2018 P.R. Act 154 (H.B.
1627), § 4.01(1)(d),'°’ as well as the costs incurred by Relator and the

 

136 These figures are subject to change pursuant to the Federal Civil Penalties
Inflation, Adjustment Act of 1990, Pub. L. 101-410, 104 Stat. 890 (Oct. 5, 1990), as
amended.

'37 These figures are subject to change pursuant to the Federal Civil Penalties
Inflation, Adjustment Act of 1990, Pub. L. 101-410, 104 Stat. 890 (Oct. 5, 1990), as
amended.

176

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo Oo aI HDB NH BP WO NO

DQ NO NO DRO HN NH NO HN HN He | KF KF KS So OSES Ol Sl Sl
on NON ON BP WO NY SK CO OO HoH HDB A BW NY —- OC

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 184 of 187

GG.

Commonwealth of Puerto Rico, as provided by 2018 P.R. Act 154
(H.B. 1627), § 4.01(3), in order to fairly compensate the
Commonwealth of Puerto Rico or its political subdivisions for losses
resulting from the various schemes undertaken by Defendants, together
with penalties for specific claims to be identified at trial after full
discovery;

That judgment be entered in Relator’s favor and against Defendants in
the amount of the damages sustained by the City of Chicago, multiplied
as provided for in Chicago Mun. Code § 1-22-020, plus a civil penalty
of not less than five thousand dollars ($5,000) or more than ten
thousand dollars ($10,000) per false claim, as provided by Chicago
Mun. Code § 1-22-020, as well as the costs incurred by Relator and the
City of Chicago, as provided by Chicago Mun. Code § 1-22-020, in
order to fairly compensate the City of Chicago for losses resulting from
the various schemes undertaken by Defendants, together with penalties
for specific claims to be identified at trial after full discovery;

That judgment be entered in Relator’s favor and against Defendants in
the amount of the damages sustained by the City of Hallandale Beach,
multiplied as provided for in Hallandale Beach Code of Ordinances §
8-204(c)(1), plus civil penalties, as provided by Hallandale Beach Code
of Ordinances § 8-204(c)(5), as well as the costs incurred by Relator
and the City of Hallandale Beach, as provided by Hallandale Beach
Code of Ordinances § 8-207(a), in order to fairly compensate the City
of Hallandale Beach for losses resulting from the various schemes
undertaken by Defendants, together with penalties for specific claims

to be identified at trial after full discovery;

177

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo Da NIN A BP W NO

NO NO NO HN HN HN NH KN NHN Ke Ke Ke HR Fe Fe Fe SF eS eR
on DN NH BP WD NY KH CO CO OH HDB WH FP W NY KF CO

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 185 of 187

II.

JJ.

That judgment be entered in Relator’s favor and against Defendants in
the amount of the damages sustained by Broward County, multiplied as
provided for in Broward Cty. Code of Ordinances § 1-279(c)(1), as well
as the costs incurred by Relator and Broward County, as provided by
Broward Cty. Code of Ordinances § 1-283(a)-(b), in order to fairly
compensate Broward County for losses resulting from the various
schemes undertaken by Defendants, together with penalties for specific
claims to be identified at trial after full discovery;

That judgment be entered in Relator’s favor and against Defendants in
the amount of the damages sustained by Miami-Dade County,
multiplied as provided for in Miami-Dade Cty. Code § 21-258(3)(a), as
well as the costs incurred by Relator and Broward County, as provided
by Miami-Dade Cty. Code §§ 21-258(3)(c), -262(1)-(2), in order to
fairly compensate Miami-Dade County for losses resulting from the
various schemes undertaken by Defendants, together with penalties for
specific claims to be identified at trial after full discovery;

That judgment be entered in Relator’s favor and against Defendants in
the amount of each false claim for compensation that Defendants
presented or caused to be presented to a California insurance company,
multiplied as provided for in Cal. Ins. Code § 1871.7(b), plus a civil
penalty of not less than five thousand dollars ($5,000) and not more
than ten thousand dollars ($10,000) per false claim, as provided for in
Cal. Ins. Code § 1871.7(b), as well as the reasonable attorney’s fees and
costs incurred by Relator and the California Department of Insurance,

as provided for in Cal. Ins. Code § 1871.7(g)(1)(A)(ii)-Giii);

178

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
Oo Oo HN HD Wn BPW NY

No NO NO NO NO HN NY HN NO HS HS HS KF KF FP OPO eel Sl
Oo sa DB MO BP WD NO KH OS OO DBnAN HD NH FP W NY KF O&O

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 186 of 187

LL.

OO.

PP.

QQ.

That the Court, pursuant to Cal. Ins. Code § 1871.7(b) and 740 II.
Comp. Stat. § 92/5(b), issue an order preventing the Defendants from
transferring, concealing, or dissipating the proceeds of its illegal
conduct;

That judgment be entered in Relator’s favor and against Defendants in
the amount of each false claim for compensation that Defendants
presented or caused to be presented to an Illinois insurance company,
multiplied as provided for in 740 II]. Comp. Stat. § 92/5(b), plus a civil
penalty of not less than five thousand dollars ($5,000) and not more
than ten thousand dollars ($10,000) per false claim, as provided for in
740 Ill. Comp. Stat. § 92/5(b), as well as the reasonable attorney’s fees
and costs incurred by Relator, as provided for in 740 Il]. Comp. Stat. §
92/25(e);

That Defendants be ordered to disgorge all sums by which they have
been enriched unjustly by their wrongful conduct;

That judgment be granted for Relator against Defendants for all costs,
including, but not limited to, court costs, expert fees and all attorneys’
fees incurred by Relator in the prosecution of this suit;

That the Court issue an order enjoining the Defendants from continuing
to engage in the fraudulent conduct alleged herein; and

That this Court award such further relief as it deems just and proper.

179

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
oO Oo SN DH WN BP W NO

NO NO NO HN HN HN NHN HN KN KR HR HK KH KS HF Se ES RS
CoN DN NH BW NO KK CO OBO FH HDHD On FP WD NYO KFS &

Case 2:19-cv-01472-JAM-DB Document1 Filed 08/01/19 Page 187 of 187

JURY DEMAND

Plaintiffs hereby demand a trial by jury on all claims so triable in this action.

Dated: July 31, 2019

BARON & BUDD, P.C.
By: /s/ Mark Pifko

Roland Tellis (SBN 186269)
rtellis@baronbudd.com

Mark Pifko (SBN 228412)
mpifko@baronbudd.com

BARON & BUDD, P.C.

15910 Ventura Boulevard, Suite 1600
Encino, California 91436

Telephone: 818.839.2333

Facsimile: 214.520.1181

W. Scott Simmer (pro hac vice pending)
ssimmer@baronbudd.com

Noah M. Rich (pro hac vice pending)
nrich@baronbudd.com

BARON & BUDD, P.C.

600 New Hampshire Ave. NW, 10% Floor
Washington, DC 20037

Telephone: 202.333.7352

Facsimile: 202.337.1039

Attorneys for Relator

180

 

 

 

COMPLAINT FOR VIOLATIONS OF THE FALSE CLAIMS ACT

 
